EXHIBIT 10.67

 

SECOND AMENDED AND RESTATED

LOAN PURCHASE AND SERVICING AGREEMENT

 

dated as of

June 9, 2004

 

between

 

GROCERS CAPITAL COMPANY

as Seller and Servicer

 

and

 

NATIONAL CONSUMER COOPERATIVE BANK

as Buyer



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page


--------------------------------------------------------------------------------

ARTICLE I DEFINITIONS

   1    

SECTION 1.01 Defined Terms.

   1    

SECTION 1.02 General Principles Applicable to Definitions.

   14    

SECTION 1.03 Accounting Terms

   14

ARTICLE II THE COMMITMENT

   15    

SECTION 2.01 Loans Sold and Purchased as of the Effectiveness Date; Origination
of Loans.

   15    

SECTION 2.02 Agreement to Purchase and Sell Loans.

   15    

SECTION 2.03 Incremental Purchase.

   17    

SECTION 2.04 Commitment Termination Date.

   18

ARTICLE III CLOSING PROCEDURE; CONDITIONS TO PURCHASE

   19    

SECTION 3.01 Payment.

   19    

SECTION 3.02 Effective Date.

   19    

SECTION 3.03 Buyer's Conditions Precedent to Acceptance.

   19    

SECTION 3.04 Additional Delivery Requirements for Effectiveness Date.

   21

ARTICLE IV REPRESENTATIONS AND WARRANTIES

   23    

SECTION 4.01 Seller's Corporate Representations and Warranties.

   23    

SECTION 4.02 Seller's Incremental Purchase Date Representations and Warranties
with respect to Loans.

   25    

SECTION 4.03 Buyer's Representations and Warranties

   30    

SECTION 4.04 Repurchase Upon Breach of Certain Representations and Warranties.

   30    

SECTION 4.05 Survival of Representations.

   31

ARTICLE V SERVICING AND COLLECTION

   32    

SECTION 5.01 Servicing; Delegation of Authority to Buyer and Servicer.

   32    

SECTION 5.02 Maintenance of System; Collection and Maintenance of Information.

   32    

SECTION 5.03 Maintenance of Lien Priority.

   33    

SECTION 5.04 Obligor Inquiries; Credit and Collection Policies

   33    

SECTION 5.05 Obligor Defaults.

   34    

SECTION 5.06 Servicer Reports; Annual Audit.

   35    

SECTION 5.07 Loan and Other Payments.

   35    

SECTION 5.08 Computation and Payment of Periodic Payments, Servicing Fees and
Guaranty Fees; Servicer's Expenses.

   37    

SECTION 5.09 Applicable Rate

   38    

SECTION 5.10 Concerning Insurance on Collateral

   38    

SECTION 5.11 Access to Certain Documentation and Certain Information Regarding
the Loans.

   39    

SECTION 5.12 Servicer Representations and Warranties.

   39

 

-i-



--------------------------------------------------------------------------------

    SECTION 5.13 Servicer's Resignation.    40

ARTICLE VI SELLER'S AND SERVICER'S COVENANTS

   41    

SECTION 6.01 Covenants.

   41

ARTICLE VII SELLER OBLIGATIONS AND REPURCHASE OPTIONS

   47    

SECTION 7.01 Repurchase of Loans.

   47     SECTION 7.02 Minimal Balances.    47     SECTION 7.03 Repurchase of
Expansion Loans.    47     SECTION 7.04 Repurchase of Loans on the Seventh
Anniversary of the Commitment Termination Date.    48

ARTICLE VIII SERVICER DEFAULT

   49    

SECTION 8.01 Servicer Defaults.

   49     SECTION 8.02 Buyer to Act; Appointment of Successor.    50     SECTION
8.03 Effects of Servicing Transfer.    51

ARTICLE IX TERMINATION EVENTS

   52    

SECTION 9.01 Termination Events.

   52     SECTION 9.02 Consequences of Termination Event.    53     SECTION 9.03
Remedies of a Secured Party.    53

ARTICLE X MISCELLANEOUS

   55    

SECTION 10.01 Further Assurances.

   55     SECTION 10.02 Indemnities.    55     SECTION 10.03 No Waiver: Remedies
Cumulative.    55     SECTION 10.04 Governing Law.    56     SECTION 10.05
Consent to Jurisdiction; Waiver of Immunities.    56     SECTION 10.06 Notices.
   56     SECTION 10.07 Assignment.    56     SECTION 10.08 Capital Markets
Funding.    56     SECTION 10.09 Severability.    56     SECTION 10.10
Attorney's Fees.    57     SECTION 10.11 Setoff.    57     SECTION 10.12
Limitation on Third Party Beneficiaries.    57     SECTION 10.13 Term of
Agreement.    57     SECTION 10.14 Entire Agreement; Amendment.    57    
SECTION 10.15 Headings.    57     SECTION 10.16 Counterparts.    57

 

-ii-



--------------------------------------------------------------------------------

SECOND AMENDED AND RESTATED

LOAN PURCHASE AND SERVICING AGREEMENT

 

This SECOND AMENDED AND RESTATED LOAN PURCHASE AND SERVICING AGREEMENT (this
“Agreement”) is executed as of June 9, 2004, by and between GROCERS CAPITAL
COMPANY, a California corporation (“GCC”), as Seller (in such capacity, the
“Seller”) and as Servicer (in such capacity, the “Servicer”), and NATIONAL
CONSUMER COOPERATIVE BANK, a financial institution organized under the laws of
the United States (the “Buyer”).

 

RECITALS

 

WHEREAS GCC and Buyer entered into that certain Amended and Restated Loan
Purchase and Servicing Agreement dated as of December 7, 2001 (as amended, the
“Amended and Restated Loan Purchase and Servicing Agreement”), which Amended and
Restated Loan Purchase and Service Agreement amended and restated that certain
Loan Purchase and Servicing Agreement dated as of August 29, 1996;

 

WHEREAS GCC and Buyer desire (i) to amend and restate the Amended and Restated
Loan Purchase and Servicing Agreement as set forth in this Agreement and (ii) in
connection therewith, amend and restate the Amended and Restated Guaranty
Agreement as set forth in the Second Amended and Restated Guaranty Agreement;
and

 

WHEREAS the Loans outstanding under the Amended and Restated Loan Purchase and
Servicing Agreement (each an “Amended and Restated Loan” and, collectively, the
“Amended and Restated Loans”), shall remain outstanding as Loans under, and
subject to, the terms of this Agreement.

 

NOW THEREFORE, for full and fair consideration, the parties hereto agree as
follows:

 

ARTICLE I

 

DEFINITIONS

 

SECTION 1.01 Defined Terms. The following terms, as used herein, have the
following meanings:

 

“Affiliate” shall mean, with respect to a Person, any other Person (or group of
related Persons) which (i) directly or indirectly controls, is controlled by or
is under common control with, such Person, or (ii) directly or indirectly owns
more than 10% of such Person’s voting stock. The term “control” means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of a Person, whether through the
ownership of voting securities, by contract or otherwise; provided, however,
that the mere fact that a representative of a Unified Patron serves and acts as
a director of Unified or Seller shall not cause such Unified Patron to be an
Affiliate of Unified or Seller.

 

-1-



--------------------------------------------------------------------------------

“Agent” shall mean NCB, in its capacity as Agent under the Portfolio Credit
Facility.

 

“Amended and Restated Guaranty Agreement” means the Amended and Restated
Guaranty Agreement, dated as of December 7, 2001, by and between Buyer and
Guarantor.

 

“Amended and Restated Loan” and “Amended and Restated Loans” shall have the
meanings set forth in the recitals to this Agreement.

 

“Amended and Restated Loan Purchase and Servicing Agreement” shall have the
meaning set forth in the recitals to this Agreement.

 

“Applicable Rate” shall mean, for each Loan, the rate determined pursuant to
Section 5.09.

 

“Assignment and Assumption Agreement” shall mean the Assignment and Assumption
Agreement and General Release dated as of October 2, 2000, by and among URI,
Unified, GCC and NCB.

 

“Bank Act” shall mean the National Consumer Cooperative Bank Act, 12 U.S.C. §§
3001-3051, and any regulations and policies adopted thereunder.

 

“Business Day” means a day (i) other than Saturday or Sunday, and (ii) on which
commercial banks are open for business in Washington, D.C., and Los Angeles,
California.

 

“Buyer” shall mean NCB, as buyer hereunder.

 

“Cash Flow Ratio” means, with respect to any Obligor of any Loan as of any date
of determination, a fraction expressed as a ratio where the numerator is equal
to the sum of: (i) profits before taxes for such Obligor, (ii) interest expense
for such Obligor, (iii) depreciation for such Obligor, (iv) amortization for
such Obligor and (v) employee stock ownership plan (ESOP)
contribution/compensation expense for such Obligor, if a leveraged transaction
(each of the foregoing being determined in accordance with GAAP consistently
applied for the most recently ended period of 12 fiscal months of such Obligor),
and where the denominator is equal to the aggregate scheduled principal and
interest payments in respect of indebtedness of such Obligor due during the
ensuing period of 12 consecutive months.

 

“Cash Interest Expense” shall mean, for any period, gross interest expense for
such period determined in accordance with GAAP.

 

“Code” shall mean the Internal Revenue Code of 1986, as amended, and any
successor statute thereto.

 

“Collateral” shall mean all or any portion of any collateral, whether real or
personal, tangible or intangible, or otherwise, pledged by any Obligor or Loan
Guarantor to secure repayment of its Loan and the related Note (other than
Cooperative Assets).

 

-2-



--------------------------------------------------------------------------------

“Collateral Coverage Ratio” means, with respect to any Loan, a fraction
expressed as a ratio where the numerator is equal to the sum of: (i) the net
book value of inventory, and other assets other than furniture, fixtures,
equipment and real estate of the Obligor of such Loan, (ii) the greater of (a)
the net book value of furniture, fixtures and equipment of the Obligor and (b)
the product of 3.5 multiplied by average weekly sales of such Obligor up to a
maximum of the gross book value of such furniture, fixtures and equipment and
(iii) the appraised value of real estate of the Obligor which complies in all
respects with the Credit and Collection Policy, and where the denominator is the
aggregate outstanding principal balance of all loans secured in whole or in part
by any of the above described assets.

 

“Collections” shall mean any and all amounts received from or on behalf of the
Obligors in respect of Loans and related Notes or Related Documents during any
applicable Due Period regardless of how received and including, without
limitation, receipt of Scheduled Payments, payments from Loan Guarantors,
Liquidation Proceeds and Insurance Proceeds.

 

“Commitment Termination Date” shall have the meaning set forth in Section 2.04.

 

“Consolidated Net Worth” shall mean, with respect to any Person, as of any date,
the aggregate shareholders’ equity of such Person and its Subsidiaries that
would be shown on a consolidated balance sheet as of such date.

 

“Consolidated Tangible Net Worth” shall mean, with respect to any Person, at any
date, Consolidated Net Worth less (i) all assets which should be classified as
intangible assets (such as goodwill, patents, trademarks, copyrights, franchises
and covenants not to compete) and (ii) to the extent not already deducted from
total assets, all reserves including those for deferred income taxes,
depreciation, obsolescence or amortization of properties and (iii) all capital
stock or other investments in any direct or indirect subsidiary other than in
(x) any offshore investment subsidiary, or (y) a subsidiary having all or
substantially all of its operations in the United States.

 

“Controlled Group” means all members of a controlled group of corporations and
all trades or businesses (whether or not incorporated) under common control
which, together with the Seller, are treated as a single employer under Section
414 of the Code.

 

“Cooperative Assets” shall mean the assets (including cash) owned or earned by
an Obligor relating to its membership in Unified, including Unified’s capital
stock and patronage dividends.

 

“CPLTD” shall mean, with respect to any Person, as of any date, that portion of
such Person’s long-term Debt (that is, Debt with a term of greater than one
year) which matures and is due and payable within one year.

 

“Credit Agreement” shall mean the Credit Agreement, dated as of December 5,
2003, by and among Unified, the lenders named therein and Harris Trust and
Savings Bank, as Administrative Agent, as the same may be modified, amended,
restated, supplemented or replaced from time to time.

 

-3-



--------------------------------------------------------------------------------

“Credit and Collection Policy” shall mean, with respect to GCC, the credit,
collection, enforcement and other policies and practices of GCC relating to
Loans, related Notes and Related Documents existing on the Effectiveness Date
and as set forth in Exhibit A hereto, as the same may be modified from time to
time with the consent of the Buyer, which consent will not be unreasonably
withheld.

 

“Cross Collateral” shall mean, with respect to any Loan, all or any portion of
the Primary Collateral pledged to secure (i) on a parity basis, any other
Obligor Group Loan or Loans previously purchased by the Buyer, and/or (ii) on a
subordinated basis, any other notes or indebtedness of the Obligor or any member
of its Obligor Group, which Primary Collateral, in either case, also secures
such Loan.

 

“Debt” of any Person shall mean at any date, without duplication, (i) all
obligations of such Person for borrowed money, (ii) all obligations of such
Person evidenced by bonds, debentures, notes or other similar instruments or
agreements (including obligations of the parties under this Agreement or the
Guaranty Agreement), (iii) all obligations of such Person to pay the deferred
purchase price of property or services other than trade payables and open
accounts arising in the ordinary course, (iv) all obligations of such Person as
lessee which are capitalized in accordance with generally accepted accounting
principles, (v) all Debt secured by a lien on any asset owned of such Person,
whether or not such Debt is otherwise an obligation of such Person which Debt,
if Non-Recourse Debt to such Person, shall be deemed to be in an amount equal to
the lesser of the principal amount of such obligations or the aggregate fair
market value of such assets, and (vi) all Guaranteed Debt (including, in the
case of the Guarantor, the Guarantor’s obligations under the Guaranty
Agreement).

 

“Defaulted Loan” shall mean, as of any date, a Loan with respect to which any of
the following has occurred: (a) there has occurred an Obligor Default with
respect to such Loan and such Obligor Default has been continuing for a period
of 45 days, or (b) the Obligor under such Loan has sought protection under the
United States Bankruptcy Code or is the subject of an involuntary bankruptcy.

 

“Determination Date” shall mean the Business Day before each Payment Date.

 

“Due Date” shall mean the day on which the Scheduled Payment is due from the
Obligor on a Loan.

 

“Due Period” shall mean, with respect to any Payment Date, the calendar month
preceding the month in which such Payment Date occurs.

 

“EBITDA” shall mean, for any Person, for any period, the consolidated net income
(or net loss) of such Person for such period, plus (a) the sum of (i)
depreciation expense, (ii) amortization expense, (iii) Cash Interest Expense,
(iv) total income tax expense, and (v) extraordinary or unusual losses (and
other after-tax losses on sales of assets outside of the ordinary course of
business and not otherwise included in extraordinary or unusual losses), less
(b) the sum of (i) extraordinary or unusual gains (and other after tax gains on
sales of assets outside of the ordinary course of business and not otherwise
included in

 

-4-



--------------------------------------------------------------------------------

extraordinary or unusual gains) of the Person for such period and (ii) the net
income (or loss) of any Person that is accounted for by the equity method of
accounting, except to the extent of the amount of dividends or distributions
paid to such Person.

 

“Effectiveness Date” shall mean the date when all of the conditions set forth in
Section 3.04 have been satisfied.

 

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time.

 

“Existing Loan Representation” shall mean a representation or warranty made by
Seller with respect to an Amended and Restated Loan under the Amended and
Restated Loan Purchase and Servicing Agreement.

 

“Expansion Loan” shall mean any Loan (other than an Amended and Restated Loan)
(A) the proceeds of which shall be used by the related Obligor to finance
capital or leasehold improvements, inventory or to expand or renovate a grocery
store, (B) which, on the applicable Incremental Purchase Date, satisfies all of
the terms and conditions of this Agreement (including, without limitation,
Section 3.03(m)), and (C) with respect to which (i) the Collateral Coverage
Ratio is less than 1:1, (ii) the Cash Flow Ratio for the related Obligor is less
than 1.1:1 and/or (iii) the related Obligor does not have a positive net worth.

 

“Expansion Loan Projections” shall have the meaning set forth in Section
3.03(m).

 

“Expansion Loan Repurchase Date” shall mean, with respect to any Expansion Loan,
the date which is twelve months following the Incremental Purchase Date on which
the Seller sold such Expansion Loan to the Buyer.

 

“GAAP” has the meaning specified in Section 1.03.

 

“GCC” shall mean Grocers Capital Company, a California corporation, and its
Successors and assigns.

 

“Government Approval” shall mean an approval, permit, license, authorization,
certificate or consent of any Governmental Authority.

 

“Governmental Authority” shall mean the government of the United States or any
State or any foreign country or any political subdivision of any thereof or any
branch, department, agency, instrumentality, court, tribunal or regulatory
authority which constitutes a part or exercises any sovereign power of any of
the foregoing.

 

“Guaranteed Debt” shall mean, as applied to any debt, for any Person (i) a
guarantee by such Person (other than by endorsement for collection in the
ordinary course of business), direct or indirect, in any manner, of any part or
all of such debt or (ii) a similar agreement, direct or indirect, contingent or
otherwise, providing for the payment or performance (or payment of damages in
the event of non-performance) of such Person of any part or all of such debt.
The amount of any Guaranteed Debt of such Person shall be deemed to be the
maximum amount of the debt guaranteed for which the guarantor could be held
liable under such Guaranteed Debt.

 

-5-



--------------------------------------------------------------------------------

“Guarantor” shall mean GCC and its Successors and assigns.

 

“Guarantor Default” shall have the meaning given in Section 5.1 of the Guaranty
Agreement.

 

“Guaranty” shall have the meaning given in the Guaranty Agreement.

 

“Guaranty Agreement” means the Second Amended and Restated Guaranty Agreement,
dated as of the date hereof, by and between Buyer and Guarantor, as the same may
be amended and supplemented from time to time.

 

“Guaranty Amount” shall have the meaning given in the Guaranty Agreement.

 

“Guaranty Fee” shall have the meaning given in Section 2.2 of the Guaranty
Agreement.

 

“Guaranty Payments” shall mean the amounts paid by Guarantor to the Servicer,
for the benefit of the Buyer, pursuant to the Guaranty.

 

“Incremental Purchase” shall have the meaning ascribed to such term in Section
2.03 hereof.

 

“Incremental Purchase Date” shall mean the date (which shall be the first
Business Day of a month, or such other day as the Buyer shall agree) of each
Incremental Purchase.

 

“Insurance Proceeds” shall mean proceeds paid by any insurer pursuant to any
insurance policy covering a Loan or Collateral, including but not limited to,
title, hazard, life, health and/or accident insurance policies.

 

“Interest Accrual Period” shall mean, with respect to each Payment Date, the
period commencing on the first day of the month preceding such Payment Date and
ending on the last day of the month preceding such Payment Date.

 

“Investment Agreement” shall mean the Third Amended and Restated Investment
Agreement dated as of October 2, 2000, by and among GCC and Unified.

 

“LIBOR” shall mean, for any LIBOR Period (and each Interest Accrual Period
during such LIBOR Period), the quotient of (i) the rate for deposits in U.S.
dollars for a period of 90 days which appears on the screen designated as page
“LIBOR” on the appropriate display on the Bloomberg Financial Markets System (or
such other screen as may replace the same on such service) at 11:00 A.M. (London
time) on the related LIBOR Determination Date divided by (ii) the number equal
to 100% minus the daily average of the stated maximum rate (rounded upward to
the nearest 0.01%), as determined by Buyer in accordance with its usual
procedures (which determination shall be conclusive in the absence of manifest

 

-6-



--------------------------------------------------------------------------------

error), at which reserves are required to be maintained during such LIBOR Period
(including supplemental, marginal, and emergency reserves) under Regulation D of
the Board of Governors of the Federal Reserve System by Buyer against
“Eurocurrency liabilities” (as such term is defined in Regulation D), but
without benefit or credit of proration, exemptions, or offsets that might
otherwise be available to Buyer from time to time under Regulation D. Without
limiting the generality of clause (ii) of the preceding sentence, such clause
(ii) shall include any other reserves required by law to be maintained by Buyer
against (x) any category of liabilities that includes deposits by reference to
which LIBOR is being determined and (y) any category of extension of credit or
other assets that includes the Loans. If the rate described in clause (i) of the
first sentence of this definition does not appear as contemplated therein, then
the rate in such clause (i) for such LIBOR Period will be the rate described in
such clause (i) as determined on the immediately preceding LIBOR Determination
Date. Each determination of LIBOR by Buyer including, but not limited to, any
determination as to the applicability or allocability of reserves to
eurocurrency liabilities or as to the amount of such reserves, shall be
conclusive and final in the absence of manifest error.

 

“LIBOR Business Day” shall mean any Business Day on which commercial banks are
open for dealings in Dollar deposits in London.

 

“LIBOR Determination Date” shall mean the second LIBOR Business Day prior to the
commencement of each LIBOR Period.

 

“LIBOR Period” shall mean (i) for the initial LIBOR Period, the period
commencing on the Effectiveness Date and ending on June 30, and (ii) for each
LIBOR Period thereafter, the period commencing on the first day of the
applicable calendar quarter (October 1, January 1, April 1 or July 1, as the
case may be) and ending on the last day of such calendar quarter (December 31,
March 31, June 30 or September 30, as the case may be).

 

“Liquidated Loan” shall mean any Defaulted Loan as to which the Servicer has
determined that all amounts which it reasonably and in good faith expects to
recover have been recovered from or on account of such Loan; provided, however,
that a Loan which has not been determined to have become a Liquidated Loan
within two months after becoming a Defaulted Loan shall be deemed a Liquidated
Loan on the two month anniversary date of such Loan becoming a Defaulted Loan. A
Loan which is deemed a Liquidated Loan shall be due and payable on the date so
deemed.

 

“Liquidation Losses” shall mean, with respect to any Liquidated Loan, on any
date, the amount by which (A) the sum of (i) the Principal Balance of such Loan,
and (ii) accrued and unpaid interest thereon at the Applicable Rate, exceeds (B)
the Net Liquidation Proceeds and Insurance Proceeds thereon, if any.

 

“Liquidation Proceeds” shall mean cash (other than Insurance Proceeds) and any
other amounts received in connection with the liquidation of Defaulted Loans and
from Loans with respect to which an Obligor Event has occurred and, in each
case, related Collateral, whether through trustee’s sale, foreclosure sale or
otherwise.

 

-7-



--------------------------------------------------------------------------------

“Loan” shall mean each loan, including each Non-Conforming Loan and Expansion
Loan, in each case whether existing on the date hereof or hereafter arising,
originated by Seller in the ordinary course of its business and sold and
transferred from time to time to the Buyer pursuant to this Agreement, together
with the Property related thereto, the Loans subject to this Agreement being
identified on the Loan Schedules.

 

“Loan File” or “Loan Files” shall have the meaning set forth in Section 2.02(b).

 

“Loan Guarantor” shall mean any Person who (i) guarantees an Obligor’s payment
and/or other obligations under any Loan, (ii) co-signs, or is a co-maker on, the
related Note, or (iii) otherwise supports, either in a primary or secondary
position, an Obligor’s obligations with respect to a Loan, the related Note or
other Related Documents.

 

“Loan Interest Rate” shall mean, with respect to any date, the then-applicable
annual rate of interest borne by a Loan, pursuant to its terms, which, as of the
Effectiveness Date (in the case of the Amended and Restated Loans) or the
applicable Incremental Purchase Date (in the case of all other Loans), is shown
on the applicable Loan Schedule.

 

“Loan Schedule” shall mean, with respect to the Amended and Restated Loans, the
schedules of Amended and Restated Loans delivered to Buyer prior to the
Effectiveness Date pursuant to the Amended and Restated Loan Purchase and
Servicing Agreement, and, with respect to each of the Loans that is not an
Amended and Restated Loan, the schedule of Loans delivered to the Buyer on or
before each Incremental Purchase Date, such schedule identifying each Loan to be
purchased pursuant to such Incremental Purchase by the name and address of the
Obligor (and, if different from such address, the location of the grocery store
to which such Loan relates) and the following information with respect to each
such Loan: (i) the Principal Balance as of the close of business on the day
preceding the applicable Incremental Purchase Date, (ii) the account number on
Seller’s records, (iii) the original principal amount of the Loan, (iv) the date
the Loan was made and original number of months to maturity and original
amortization period, in months, (v) the Loan Interest Rate as of the applicable
Incremental Purchase Date and whether such Loan Interest Rate is fixed or
variable, (vi) the dates on which Scheduled Payments are due and when the first
Scheduled Payment was due, (vii) the schedule of Scheduled Payments applicable
to such Loan, (viii) amortization method and period, (ix) the remaining number
of months in the amortization period as of the applicable Incremental Purchase
Date, (x) if the Loan has a variable Loan Interest Rate, the margin which is
added to the Prime Rate to determine the Loan Interest Rate, the maximum and
minimum Loan Interest Rates, if applicable, the Loan Interest Rate adjustment
frequency and the Loan payment adjustment frequency, (xi) whether such Loan is
an Amended and Restated Loan, (xii) the remaining term to maturity as of the
applicable Incremental Purchase Date, (xiii) for Loans other than Expansion
Loans, the Cash Flow Ratio and the Collateral Coverage Ratio as of such
Incremental Purchase Date (including the work product by which such ratios were
determined and the Loans taken into account in determining the Collateral
Coverage Ratio), (xiv) the aggregate Principal Balance of the related Obligor
Group Loans (including such Loan) as of the close of business on the Incremental
Purchase Date for such Loan, (xv) whether such Loan has Cross Collateral, (xvi)
whether such Loan is secured by real estate Collateral and (xvii) whether such
Loan is an Expansion Loan and, if so, the related Expansion Loan Repurchase
Date.

 

-8-



--------------------------------------------------------------------------------

“Margin” shall mean (a) for each Loan which is an Amended and Restated Loan, 150
basis points and (b) for each Loan which is not an Amended and Restated Loan,
200 basis points.

 

“Maximum Purchase Amount” shall mean $70,000,000 in aggregate Principal Balance
outstanding at any time less the aggregate Principal Balance of “Assigned Loans”
as defined in the Assignment and Assumption Agreement.

 

“Minimum Documentation” shall mean, with respect to a Loan secured by any real
estate Collateral, (i) a statement or estimation by Seller as to the assessed
value of the related mortgaged property, and (ii) copies of any title search or
report which may have been prepared by an attorney or title company relating to
the mortgaged property.

 

“Modification Losses” shall mean, with respect to any Restructured Loan, as to
any date, the amount, on such date, by which (A) the present value of all
payments which would have been scheduled to be made on such Loan if such Loan
had not become a Restructured Loan, exceeds (B) the present value of all
payments scheduled to be made on such Restructured Loan.

 

“Monthly Interest Amount” shall have the meaning given in Section 5.08.

 

“Monthly Report” shall mean the monthly report prepared by the Servicer
substantially in the form of Exhibit B hereto.

 

“NCB” shall mean National Consumer Cooperative Bank, a financial institution
organized under the laws of the United States, and its Successors and assigns.

 

“Net Liquidation Proceeds” shall mean Liquidation Proceeds net of the sum of (i)
amounts required to be released to the related Obligor pursuant to applicable
law, and (ii) unreimbursed reasonable fees and expenses incurred by NCB or the
Servicer in servicing the liquidation of a Defaulted Loan or Loan with respect
to which an Obligor Event has occurred, as the case may be.

 

“Non-Conforming Loan” shall have the meaning given in Section 2.01 hereof.

 

“Non-Recourse Debt” shall mean debt or that portion of debt of any Person or a
Subsidiary of such Person as to which (a) the holders of such debt agree that
they will look solely to the property securing such debt for payment on or in
respect of such debt and (b) no default with respect to such debt would permit
(after notice or passage of time or both) according to the terms thereof, any
holder of any debt for money borrowed by such Person or a Subsidiary of such
Person to declare a default on such debt or cause the payment thereof to be
accelerated or payable prior to stated maturity.

 

“Note” shall mean the promissory note (or notes) in substantially the form(s)
included in Exhibit C hereto evidencing the indebtedness of an Obligor under a
Loan.

 

-9-



--------------------------------------------------------------------------------

“Obligor” shall mean the Person or Persons primarily obligated to repay a Loan
and the indebtedness evidenced by the related Note including, without
limitation, all Persons executing such Note.

 

“Obligor Default” shall mean (a) the failure by an Obligor to pay when due
(whether a Scheduled Payment, at maturity, upon required prepayment,
acceleration, demand or otherwise) the Loan and the indebtedness evidenced by
the related Note or any Related Document, or any interest or premium thereon,
which failure continues after the applicable grace period, if any, specified in
such Note or Related Document relating to such Loan; or (b) the failure by an
Obligor to perform any term or covenant on its part to be performed under any
Loan, related Note or Related Document which failure continues after the
applicable grace period, if any, specified in the Note or Related Document, if
the effect of such failure to perform is to accelerate or to permit the
acceleration of the maturity of the indebtedness evidenced by such Note or
Related Document; or (c) the occurrence of an event or condition whereby the
indebtedness related to the Loan of any Obligor shall be declared to be due and
payable or required to be prepaid (other than by regularly scheduled required
prepayment) prior to the stated maturity thereof.

 

“Obligor Event” shall mean, with respect to a Loan, (a) the failure by an
Obligor to pay when due (whether a Scheduled Payment, at maturity, upon required
prepayment, acceleration, demand or otherwise) the Loan and the indebtedness
evidenced by the related Note or any Related Document, or any interest or
premium thereon, which failure continues after the applicable grace period, if
any, specified in such Note or Related Document relating to such Loan; or (b)
any representation or warranty made or given hereunder with respect to such Loan
shall have been false or incorrect when made or given; or (c) the making by an
Obligor of a prepayment of the Loan (whether such prepayment is optional or
required, or pursuant to the acceleration thereof, or otherwise).

 

“Obligor Financial Statements” shall mean the balance sheets and related
statements of income prepared in good faith by or for the Obligor and in
accordance with the requirements, if any, of the Related Documents. For purposes
of determining the Cash Flow Ratio and Collateral Coverage Ratio, the financial
statements reflecting the most recently-available fiscal year’s results will be
used, provided that if such financial statements reflect a period ended more
than nine months earlier, an interim statement covering at least two quarters’
results shall be used.

 

“Obligor Group” shall include an Obligor and any of its Affiliates and
Subsidiaries.

 

“Obligor Group Loans” shall mean all Loans purchased by the Buyer with respect
to any member of an Obligor Group.

 

“Operating Agreement” shall mean the Third Amended and Restated Operating
Agreement dated as of October 2, 2000, by and among GCC and Unified.

 

“Payaheads” shall mean, with respect to a Due Period, any amounts received on a
Loan in excess of the Scheduled Payment due on the Due Date relating to such Due
Period which does not constitute either a Principal Prepayment or payment with
respect to an overdue amount. Payaheads are payments of principal for purposes
of this Agreement.

 

-10-



--------------------------------------------------------------------------------

“Payment Date” shall mean the 5th Business Day of each calendar month,
commencing July 8, 2004.

 

“Periodic Payment” shall have the meaning given in Section 5.08.

 

“PBGC” shall mean the Pension Benefit Guaranty Corporation or any entity
succeeding to any or all of its functions under ERISA.

 

“Person” shall mean an individual, a corporation, a partnership, an association,
a trust or other entity or organization, including a government or political
subdivision or any agency or instrumentality thereof.

 

“Plan” shall mean any employee pension benefit plan covered by Title IV of ERISA
or subject to the minimum funding standards under Section 412 of the Code that
either (a) is maintained by a member of the Controlled Group for employees of a
member of the Controlled Group or (b) is maintained pursuant to a collective
bargaining agreement or any other arrangement under which more than one employer
makes contributions and to which a member of the Controlled Group is then making
or accruing an obligation to make contributions or has within the preceding five
plan years made contributions.

 

“Portfolio Credit Facility” shall mean any loan agreement or other credit
facility by and between NCB and GCC.

 

“Primary Collateral” shall mean that portion of the Collateral in which Seller
had, prior to the sale and assignment hereunder, first priority perfected
security interests; provided that real estate Collateral shall not be considered
Primary Collateral.

 

“Prime Rate” shall mean the “Prime Rate” from time to time announced by Union
Bank of California, San Francisco, California; provided, however, that if such
rate is not announced, the Prime Rate shall be a substantially comparable index
selected by the Seller and approved by the Buyer.

 

“Principal Balance” shall mean, with respect to any Loan, at any date, (i) the
principal balance of the Loan outstanding as of the Effectiveness Date (in the
case of Amended and Restated Loans) or the Incremental Purchase Date (in the
case of all other Loans) on which such Loan, as the case may be, was purchased
(without giving effect to any payment due or received on such date), minus (ii)
the sum of (a) the principal portion of the Scheduled Payments received during
each Due Period ending prior to the most recent Payment Date, which were
distributed to the Buyer, and to the Servicer and the Guarantor, as the case may
be, pursuant to Section 5.08 on any previous Payment Date, (b) all Principal
Prepayments and Payaheads, and (c) all Insurance Proceeds, Net Liquidation
Proceeds, Guaranty Payments and Repurchase Proceeds to the extent applied as
recoveries of principal in accordance with the provisions hereof, which were
distributed to the Buyer, and to the Servicer and the Guarantor, as the case may
be, pursuant to Section 5.08 on any previous Payment Date.

 

-11-



--------------------------------------------------------------------------------

“Principal Prepayment” shall mean any payment or other recovery of principal on
a Loan equal to the Principal Balance thereof, received in advance of the final
scheduled Due Date which is intended to satisfy a Loan in full.

 

“Property” shall mean the Loans, the related Notes, Related Documents,
Collateral pledged to secure the Loans, and, as more fully set forth in Section
2.02(a), all of the other rights, title and interest of the Seller conveyed and
sold pursuant to Sections 2.01 and 2.02(a).

 

“Purchase Price” shall have the meaning given in Section 3.01.

 

“Rating Agency” shall mean Standard & Poor’s Ratings Services, a division of The
McGraw-Hill Companies, Inc., Moody’s Investors Service, Inc. or any Successor of
either, or any other nationally-recognized rating agency.

 

“Related Documents” shall mean with respect to each Loan and related Note, the
security agreement, assignment and guarantees substantially in the forms
included in Exhibit C hereto, and any other loan agreement, mortgage, assignment
of lease and other document, instrument or assignment reasonably acceptable to
the Buyer, including all amendments or modifications of any of the foregoing
(other than the Supply Agreement between such Obligor and Unified) executed by
the Obligor or other Person on Obligor’s behalf in respect of such Loan and
related Note.

 

“Repurchase Amount” shall mean the amount set forth as such in Section 2.02(d).

 

“Repurchased Loans” shall mean all Loans purchased by the Seller through a
payment of Repurchase Proceeds pursuant to Sections 2.02(d), 4.04(a), 7.01, 7.02
and 9.02.

 

“Repurchase Proceeds” shall mean the amounts received from Seller with respect
to a Repurchased Loan.

 

“Responsible Officer” shall mean, when used with respect to the Buyer, Servicer,
Guarantor or Seller, any vice chairman of the executive committee, the
president, any vice president (whether or not designated by numbers or words
added before or after the title “vice president”), the secretary or the
treasurer.

 

“Restructured Loan” shall mean any Defaulted Loan the terms of which are
modified in accordance with Section 5.05.

 

“Scheduled Payment” shall mean the regularly scheduled payment of principal
and/or interest required to be made by an Obligor on a Loan pursuant to the
terms of the related Note.

 

“Seller” shall mean GCC.

 

“Separate Account” shall have the meaning given in Section 5.07 hereof.

 

-12-



--------------------------------------------------------------------------------

“Servicer” shall mean GCC or its successor (including a Successor Servicer)
under Section 5.05 or 5.13.

 

“Servicer Default” shall mean any act or occurrence described as a Servicer
Default under Section 8.01 hereof.

 

“Servicing Account” shall mean the Servicing Account established pursuant to
Section 5.07 of this Agreement, which may be a Separate Account as required
pursuant to Section 5.07, 5.13 or 8.02.

 

“Servicing Fee” shall have the meaning given in Section 5.08(c) hereof.

 

“Servicing Officer” shall mean any officer of the Servicer, or any agent of the
Servicer involved in, or responsible for, the administration or servicing of the
Loans whose names appear on the list of servicing officers furnished to the
Buyer by the Servicer in the certificate pursuant to Section 5.01(d), as such
list may from time to time be amended.

 

“Subsidiary” shall mean, with respect to any Person, any corporation or other
entity of which securities or other ownership interests having ordinary voting
power to elect a majority of the board of directors or other persons performing
similar functions are at the time directly or indirectly owned by such Person.

 

“Successor” shall mean, for any corporation or banking association, any
successor by merger or consolidation, or by acquisition of substantially all of
the assets of the predecessor.

 

“Successor Servicer” shall mean any successor Servicer appointed pursuant to
Section 5.13 or Section 8.02(a) of this Agreement.

 

“Supply Agreement” shall mean, either individually or collectively, all
agreements between an Obligor and Unified, with respect to the supply of goods
and services by Unified to such Obligor.

 

“Termination Date” shall mean the first date on which each Loan shall have been
(i) paid in full, or (ii) repurchased by Seller pursuant to Section 2.02(d),
4.04, 7.01, 7.02 or 9.02 hereof.

 

“Termination Event” shall have the meaning given in Section 9.01.

 

“Transfer Letter” shall mean the transfer letter relating to the Servicing
Account described in Section 3.04(i) hereof.

 

“Unfunded Vested Liability” shall mean, for any Plan at any time, the amount (if
any) by which the present value of all vested nonforfeitable accrued benefits
under such Plan exceeds the fair market value of all Plan assets allocable to
such benefits, all determined as of the then most recent valuation date for such
Plan, but only to the extent that such excess represents a potential liability
of a member of the Controlled Group to the PBGC or the Plan under Title IV of
ERISA.

 

-13-



--------------------------------------------------------------------------------

“Unified” shall mean Unified Western Grocers, Inc., a California corporation,
and the direct and indirect owner of 100% of the outstanding capital stock of
Seller.

 

“Unified Patron” shall mean a member-patron of Unified.

 

“URI” shall mean United Resources, Inc., an Oregon corporation.

 

“Welfare Plan” shall mean a “welfare plan” as defined in Section 3(1) of ERISA.

 

SECTION 1.02 General Principles Applicable to Definitions. Definitions given in
Section 1.01 shall be equally applicable to both singular and plural forms of
the terms therein defined and references herein to “he” or “it” shall be
applicable to Persons whether masculine, feminine or neuter. References to an
Article, a Section, a Schedule or an Exhibit is a reference to an article or
section of the particular agreement in which the reference appears, or a
schedule or an exhibit to the particular agreement in which such reference
appears, respectively, unless otherwise stated. References herein to any
document including, without limitation, this Agreement, a Loan, a Note and a
Related Document shall be deemed a reference to such document as it now exists,
and as, from time to time hereafter, the same may be amended.

 

SECTION 1.03 Accounting Terms. Except as otherwise provided herein, accounting
terms not specifically defined shall be construed, and all accounting procedures
shall be performed, in accordance with generally accepted United States
accounting principles (“GAAP”) consistently applied.

 

SECTION 1.04 Interpretation.

 

This Agreement was drafted with the joint participation of the parties hereto
and shall be construed neither against nor in favor of any party, but rather in
accordance with the fair meaning hereof.

 

[End of Article I]

 

-14-



--------------------------------------------------------------------------------

ARTICLE II

 

THE COMMITMENT

 

SECTION 2.01 Loans Sold and Purchased as of the Effectiveness Date; Origination
of Loans. The parties hereto acknowledge that Seller has assigned, sold,
transferred and otherwise conveyed each of the Amended and Restated Loans to
Buyer pursuant to the Amended and Restated Loan Purchase and Servicing
Agreement. Upon the Effectiveness Date, each of the Amended and Restated Loans
shall, for all purposes hereof, be deemed to be “Loans” hereunder. In addition,
during the term of this Agreement, GCC agrees to originate loans with the view
to selling such loans to the Buyer hereunder, provided that nothing herein is
intended to prevent Seller from making loans not expected to be sold and/or not
sold to Buyer pursuant to this Agreement, and further provided that Seller may
sell loans not sold to Buyer under this Agreement to third parties with the
prior written consent of Buyer, which consent shall not be unreasonably
withheld. In determining whether to approve any potential loan with a view to
selling such loan to the Buyer pursuant to this Agreement, the Seller shall
apply the eligible loan, credit and underwriting standards set forth in this
Agreement, as well as information known to the Seller from, among other things,
its current and previous business dealings with a potential Obligor. The Seller
shall only originate and sell, and the Buyer shall only be obligated to
purchase, Loans and Property related thereto satisfying the eligibility, credit,
underwriting and other criteria set forth in this Agreement, to the extent such
Loans are offered for sale and purchased hereunder; provided, that the Buyer
may, but shall be under no obligation to, purchase Loans not meeting such
criteria (each Loan so purchased, a “Non-Conforming Loan”) so long as the
criteria not met by each Non-Conforming Loan are set forth in a certificate of a
Responsible Officer of Seller delivered to Buyer on or prior to the date of
Buyer’s purchase of each Non-Conforming Loan.

 

SECTION 2.02 Agreement to Purchase and Sell Loans.

 

(a) On each Incremental Purchase Date, Seller does hereby irrevocably assign,
sell, set-over, transfer and otherwise convey to the Buyer, without recourse
(but subject to Seller’s covenants, representations, warranties and indemnities
specifically provided herein), the following (collectively the “Property”): all
of Seller’s right, title and interest (whether now existing or hereafter
acquired) in, to and under (i) each Loan purchased on such date and any and all
moneys of whatsoever nature payable pursuant to each such Loan on and after such
date, including all payments thereon and in respect of the related Note, all
Insurance Proceeds, any Net Liquidation Proceeds, other Collections, and any
other amounts payable in connection with the termination of such Loan, in each
case, whether or not paid or received (ii) all rights, powers, and remedies of
Seller under or in connection with each such Loan, whether arising under the
terms of such Loan, by statute, at law or in equity, or otherwise arising out of
any default by the Obligor under such Loan, including all rights to exercise any
election or option or to make any decision or determination or to give or
receive any notice, consent, approval or waiver thereunder, (iii) all security
interests and lien rights of Seller in each item of Collateral pledged to secure
any such Loan, all additions, alterations, accessions or modifications thereto
or replacement of any part thereof, and all intangibles and other rights
associated with the Collateral, (iv) all rights of Seller under each Related
Document, in each case as the same may be modified, amended, supplemented or
restated

 

-15-



--------------------------------------------------------------------------------

from time to time, (v) all documents of title, books and records concerning the
foregoing property (including all computer programs, tapes, disks and related
items containing any such information), and (vi) all proceeds, products, rents
or profits of the foregoing of any nature whatsoever, including all Insurance
Proceeds and Net Liquidation Proceeds. The foregoing transfer, sale, assignment
and conveyance does not constitute and is not intended to result in the
creation, or an assumption by the Buyer, of any obligation of Seller or any
other Person in connection with any Loan, the related Note, Related Documents or
Collateral or under any agreement or instrument relating thereto, including any
obligation to any Obligor.

 

(b) In connection with each transfer, sale and assignment of Loans hereunder,
the Seller hereby agrees to deliver to the Buyer or its agent on or before the
applicable Incremental Purchase Date, all loan files, documents and instruments
with respect to each Loan transferred and sold on such Incremental Purchase
Date, which Loan Files shall include, but not be limited to, the following
(collectively, the “Loan Files”):

 

(i) the original Note related to such Loan, endorsed by Seller as follows: “Pay
to the order of National Consumer Cooperative Bank, without recourse” and signed
by a Responsible Officer of Seller, with all prior and intervening endorsements
showing a complete chain of endorsement from the originator to Seller, if Seller
was not the originator;

 

(ii) the executed original counterparts of the Related Documents, together with
executed originals of all modifications or amendments thereof;

 

(iii) an irrevocable power of attorney of Seller to the Buyer to execute,
deliver, file, record or otherwise deal with the Collateral for such Loan in
accordance with this Agreement. Certain rights under the power of attorney will
be delegated by the Buyer to the Servicer to permit the Servicer, on Buyer’s
behalf, to prepare, execute and file of record UCC financing statements and
other notices;

 

(iv) all documents evidencing or related to any insurance policies; and

 

(v) with respect to Loans secured by mortgages on real property, (A) either: (i)
the original mortgage, with evidence of recording thereon, (ii) a copy of the
mortgage certified as a true copy by a Responsible Officer of Seller where the
original has been transmitted for recording until such time as the original is
returned by the public recording officer or duly licensed title or escrow
officer or (iii) a copy of the mortgage in those instances where the original
recorded mortgage has been lost; and (B) either: (i) originals of all
intervening assignments, if any, showing a complete chain of title from the
originator to Seller, including warehousing assignments, with evidence of
recording thereon if such assignments were recorded, (ii) copies of any
assignments certified as true copies by a Responsible Officer of Seller where
the originals have been submitted for recording until such time as the

 

-16-



--------------------------------------------------------------------------------

originals are returned by the public recording officer, or (iii) copies of any
assignments in any instances where the original recorded assignments have been
lost; and (C) any available Minimum Documentation and any other documentation in
Seller’s possession in respect of such real property.

 

(c) It is the intention of the parties to this Agreement that each conveyance of
Seller’s right, title and interest in and to the Property pursuant to this
Agreement shall constitute a purchase and sale and not a loan. If,
notwithstanding the foregoing, the conveyance of the Property to the Buyer
hereunder is characterized by any third party as a pledge, the parties intend
that Seller shall be deemed hereunder to have granted to the Buyer a first
priority perfected security interest in all of Seller’s right, title and
interest in, to and under the Loans, the Notes, the related Collateral and
Related Documents, and all monies due or to become due with respect thereto
after the applicable Incremental Purchase Date, and that this Agreement shall
constitute a security agreement under applicable law. The Seller shall take all
steps necessary and desirable, or as otherwise may be requested by Buyer, to
reflect the Buyer’s security interest in and to and lien on the Loans and
Property.

 

(d) If the Buyer determines that any documents or documents constituting a part
of a Loan File are missing (other than the original Note or original security
agreement) or defective (that is, mutilated, damaged, defaced, incomplete,
improperly dated, clearly forged or otherwise physically altered) with respect
to any Loan in any respect which materially and adversely affects the interests
of the Buyer, then the Buyer shall within 10 Business Days notify Seller,
whereupon Seller shall have a period of 30 days within which to correct or cure
any such defect. If any such material defect (other than a defect, with respect
to a Non-Conforming Loan, which has been disclosed to Buyer in accordance with
Section 2.01 hereof) has not been corrected or cured in all material respects,
notwithstanding any other provision of this Agreement, Seller shall repurchase
the related Loan from the Buyer at a price equal to the sum of (i) the Principal
Balance of such Loan as of the first day of the Due Period during which such
repurchase occurs and (ii) an amount equal to interest accrued at the applicable
Loan Interest Rate on such Repurchased Loan to, but not including, the day on
which such repurchase occurs (the “Repurchase Amount”). The Repurchase Amount
shall be paid by Seller to the Buyer in immediately available funds within 10
days of the day after which such repurchase obligation arises and, upon receipt
by the Buyer of such amount, the Buyer shall release or cause to be released to
the Seller the related Loan Files and shall execute and deliver or cause to be
executed and delivered such instruments of transfer or assignment of such Loan,
the security interest in the related Property, in each case without recourse,
representation or warranty, as Seller shall reasonably request (as shall be
prepared by and at the expense of Seller). It is understood and agreed that the
obligation of Seller to repurchase any Loan as to which a material defect in a
constituent document exists and to make the related payments as described in
this Section 2.02(d), together with the indemnification rights contained in
Section 10.02 and the right of Buyer to be reimbursed for reasonable fees and
expenses incurred in effecting this repurchase, shall, constitute the sole
remedies against Seller available to the Buyer with respect to each such
defective Loan.

 

SECTION 2.03 Incremental Purchase. (a) Each of the parties hereby agrees that,
subject to Section 2.01 and to the other terms and conditions hereof, until the
Commitment Termination Date, the Seller may from time to time on the first
Business Day of

 

-17-



--------------------------------------------------------------------------------

any month after the Effectiveness Date, elect to offer to sell to the Buyer and
Buyer shall purchase certain identified loans out of GCC’s portfolio and the
Property related thereto, all on the terms and conditions set forth in this
Agreement (each, an “Incremental Purchase”). Notwithstanding the foregoing, the
Buyer shall not be obligated to make an Incremental Purchase for a principal
amount of less than $2,500,000 (or such other lesser amount as is approved by
Buyer) other than the final Incremental Purchase which may be in such lesser
amount as remains of the Maximum Purchase Amount. In addition the Buyer shall
not be obligated to make an Incremental Purchase (or any portion thereof) to the
extent the aggregate Principal Balance of all Loans (after giving effect to the
Loans to be purchased on such Incremental Purchase Date) purchased hereunder
would exceed the Maximum Purchase Amount.

 

(b) Subject to satisfaction of all of the applicable terms and conditions hereof
(including, without limitation, Section 3.03(m)), until the Commitment
Termination Date, the Buyer shall from time to time make Incremental Purchases
of Expansion Loans and the Property related thereto, all on the terms and
conditions set forth in this Agreement. Notwithstanding the foregoing, the Buyer
shall not be obligated to make an Incremental Purchase of any Expansion Loan for
a principal amount of less than $250,000 (or such lesser amount as is approved
by the Buyer) other than the final Incremental Purchase of any Expansion Loan
which may be in an amount equal to $5,000,000 minus the aggregate Principal
Balance of all Expansion Loans. In addition, the Buyer shall not be obligated to
make an Incremental Purchase of Expansion Loans to the extent the aggregate
Principal Balance of (i) all Expansion Loans (after giving effect to the
Expansion Loans to be purchased on such Incremental Purchase Date) would exceed
$5,000,000 or (ii) all Loans (after giving effect to all Loans (including
Expansion Loans) to be purchased on such Incremental Purchase Date) would exceed
the Maximum Purchase Amount.

 

(c) The Seller shall provide the Buyer with written notice of its intention to
request an Incremental Purchase in the form of Exhibit D hereto no later than
five (5) Business Days (or such shorter period as may be acceptable to Buyer)
before each Incremental Purchase. Upon satisfaction of all terms and conditions
contained herein, including under Section 2.02, Buyer shall pay to the Seller
the Purchase Price of each Incremental Purchase on the applicable Incremental
Purchase Date.

 

SECTION 2.04 Commitment Termination Date. Unless earlier terminated in
accordance with Section 10.13, the initial “Commitment Termination Date” is June
9, 2007, and the Commitment Termination Date may be extended by mutual agreement
of the parties. The Seller and the Buyer may agree at any time to set an earlier
Commitment Termination Date.

 

[End of Article II]

 

-18-



--------------------------------------------------------------------------------

ARTICLE III

 

CLOSING PROCEDURE; CONDITIONS TO PURCHASE

 

SECTION 3.01 Payment. Subject to Sections 3.03 and 3.04, the Buyer shall pay in
immediately available funds to Seller, on or before 12:00 noon Washington, D.C.
time, on each Incremental Purchase Date, the sum of 100% of the Principal
Balance of each Loan (calculated as of such date, without giving effect to any
payment due or received on such date) sold by the Seller to Buyer on such
Incremental Purchase Date (each such sum, collectively, the “Purchase Price”).

 

SECTION 3.02 Effective Date. Each sale made pursuant to the Amended and Restated
Loan Purchase and Servicing Agreement was effective in accordance with its
respective terms, and all right, title and interest in the Amended and Restated
Loans and the related Property passed to Buyer thereunder. Each sale made
pursuant to Sections 2.01 and 2.03 shall be effective, and all right, title and
interest in the Loans (other than the Amended and Restated Loans) and the
related Property so sold shall pass to the Buyer, at such time as Buyer shall
pay the Purchase Price in respect thereof.

 

SECTION 3.03 Buyer’s Conditions Precedent to Acceptance. The obligation of Buyer
to pay the Purchase Price on each Incremental Purchase Date is subject to the
fulfillment on or before such Incremental Purchase Date of each of the following
conditions (each relating only to the Loans and related Property purchased on
such date):

 

(a) Buyer shall have received the original Notes and such Notes shall have been
duly endorsed by Seller without recourse or warranty except as provided herein,
and Buyer shall have received the Related Documents;

 

(b) Buyer shall have received the original executed counterpart of each Related
Document and all other Property with respect to each Loan (or, to the extent
more than one original counterpart exists, all original executed counterparts of
such agreements and Related Documents that are in the possession of the Seller
or any of its Affiliates), and each such Related Document shall be in a form
reasonably satisfactory to Buyer;

 

(c) With respect to Loans secured by mortgages on real property, Buyer shall
have received (A) either: (i) the original mortgage, with evidence of recording
thereon, (ii) a copy of the mortgage certified as a true copy by a Responsible
Officer of Seller where the original has been transmitted for recording until
such time as the original is returned by the public recording officer or duly
licensed title or escrow officer or (iii) a copy of the mortgage in those
instances where the original recorded mortgage has been lost, as so certified by
the Seller; and (B) either: (i) originals of all intervening assignments, if
any, showing a complete chain of title from the originator to Seller, including
warehousing assignments, with evidence of recording thereon if such assignments
were recorded, (ii) copies of any assignments certified as true copies by a
Responsible Officer of Seller where the originals have been submitted for
recording until such time as the originals are returned by the public recording
officer, or (iii) copies of any assignments in any instances where the original
recorded assignments have been lost, as so certified by the Seller; and (C) all
available Minimum Documentation and all other documentation with respect to each
Loan;

 

-19-



--------------------------------------------------------------------------------

(d) The Seller and all secured parties and assignees, if applicable, shall have
consented to the filing of, and the Buyer shall have received, Uniform
Commercial Code financing statements on Form UCC-3 (or such other UCC form as
required by applicable law) designating the Seller: (i) as “Assignor” evidencing
the assignment to the Buyer by Seller of all security interests in personal
property arising in favor of Seller under the Related Documents, and in the
Collateral relating to the Loans (other than security interests in Cooperative
Assets); and (ii) as “Borrower/Debtor” evidencing the release of the lien of the
Agent as “Lender/Secured Party” under any loan or credit agreement among GCC, as
borrower, lenders party thereto, and NCB as agent and/or lender; and (iii) as
“Borrower/Debtor” evidencing the release and discharge of each and every lien,
charge, mortgage, encumbrance and right of any other Person or with respect to
the Collateral; in each case, in form and content sufficient for filing with the
applicable location for central filing in each state where a related form UCC-1
(or such other UCC form as required by applicable law) is filed;

 

(e) The Buyer shall have received evidence satisfactory to Buyer in its sole
discretion that the security interests arising in its favor under this Agreement
in the Loans, related Notes, related Collateral (other than Collateral which is
not governed by the Uniform Commercial Code unless Buyer, in its sole
discretion, requires otherwise), the Related Documents and the proceeds thereof
have been duly perfected by the filing of all such Uniform Commercial Code
financing statements and the taking of all such other or additional acts as may
be necessary to create a valid and perfected lien of first priority enforceable
against all third parties (other than (i) prior lien holders in the case of
Collateral which is not Primary Collateral (but only to the extent such lien
holders’ liens arise with respect to obligations of an Obligor) and (ii) in
Collateral which is not governed by the Uniform Commercial Code) in all
jurisdictions to secure all of Seller’s obligations to Buyer;

 

(f) No Termination Event, and no event which with the giving of notice or
passage of time or both would constitute a Termination Event shall have occurred
and be continuing, and a Responsible Officer of Seller shall have so certified
to Buyer in writing;

 

(g) Each applicable representation and warranty of the Seller set forth in
Section 4.01 or 4.02 shall be true and correct in all material respects, and a
duly Responsible Officer of Seller shall have so certified to Buyer in writing
in substantially the form of Exhibit E hereto;

 

(h) Each representation and warranty of Guarantor set forth in Section 3.1 of
the Guaranty Agreement hereof shall be true and correct in all material
respects, and a duly Responsible Officer of Guarantor shall have so certified to
Buyer in writing in substantially the form of Exhibit F hereto;

 

(i) Each representation and warranty of Servicer set forth in Section 5.12 shall
be true and correct in all material respects, and a duly Responsible Officer of
Servicer shall have so certified to Buyer in writing in substantially the form
of Exhibit G hereto;

 

-20-



--------------------------------------------------------------------------------

(j) Buyer shall have received the Loan Schedule relating to the Loans purchased
on the applicable Incremental Purchase Date required by this Agreement;

 

(k) Buyer shall have received personal credit reports relating to each Obligor
for each Loan purchased on the applicable Incremental Purchase Date;

 

(l) With respect to any Loan other than an Expansion Loan, Buyer shall have
received on such Incremental Purchase Date from Seller financial and other
documentation (including, if permitted by the Buyer, projections) supporting the
Seller’s calculation of Cash Flow Ratio and Collateral Coverage Ratio;

 

(m) With respect to any Expansion Loan, Buyer shall have received on such
Incremental Purchase Date projections, in form and substance reasonably
satisfactory to Buyer, prepared by the Seller (together with such back up and
other work product as the Buyer may reasonably request) demonstrating that, on
the Expansion Loan Repurchase Date, the Cash Flow Ratio for the related Obligor
will be at least 1.1:1, the Collateral Coverage Ratio for such Expansion Loan
will be at least 1:1 and the related Obligor will have a positive net worth
(with respect to each Expansion Loan, the “Expansion Loan Projections”); and

 

(n) No “Event of Default” under (and as defined in) the Credit Agreement shall
have occurred and be continuing.

 

SECTION 3.04 Additional Delivery Requirements for Effectiveness Date. The
obligation of the Buyer to perform any of its obligations under this Agreement
shall be subject to the satisfaction of each of the following delivery
requirements on or before the Effectiveness Date (or on or before the other date
specified below) to the reasonable satisfaction of Buyer:

 

(a) Buyer shall have received the following agreements, each duly executed by
the parties (other than Buyer) thereto:

 

(i) this Agreement and the Guaranty Agreement; and

 

(ii) such other agreements and instruments as the Buyer shall reasonably
require;

 

(b) The Buyer shall have received a Uniform Commercial Code financing statement
on Form UCC-l naming Buyer as “Secured Party” and Seller as “Debtor” covering
the Loans (including the Amended and Restated Loans) sold and to be sold
hereunder, related Notes, related Collateral, the Related Documents and the
proceeds thereof, in form and content sufficient for filing in the State of
California;

 

(c) Buyer shall have received an opinion of counsel for GCC dated such date and
in a form reasonably acceptable to Buyer, including an opinion to the effect
that this Agreement and the Guaranty Agreement are the legal, valid and binding
obligations of GCC, enforceable against GCC under the laws of the State of
California (provided that such opinion need not express an opinion as to the
characterization of the transactions contemplated hereby);

 

-21-



--------------------------------------------------------------------------------

(d) Buyer shall have received in form and substance reasonably satisfactory to
it a certified copy of a resolution adopted by the Board of Directors of GCC,
authorizing the execution, delivery and performance of this Agreement and the
Guaranty Agreement and the endorsement and sale of the Notes hereunder, together
with evidence of the authority and specimen signatures of the persons who have
signed this Agreement and the Guaranty Agreement and endorsed the Notes on
behalf of GCC and such other evidence of corporate authority as Buyer may
reasonably require;

 

(e) Buyer shall have received an officer’s certificate from GCC in a form
reasonably acceptable to Buyer;

 

(f) Buyer shall have received certified copies of request for information or
copies (Form UCC-11 or such other UCC form as required by applicable law) (or a
similar search report certified by parties acceptable to the Buyer) dated a date
reasonably near the date hereof listing all effective financing statements which
name GCC (under its present name or any previous or “doing business” name) as
transferor or debtor and which are filed in California and in any other
jurisdiction as reasonably requested by Buyer, together with copies of such
financing statements;

 

(g) Buyer shall have received evidence of the establishment of the Servicing
Account and the creation of a first priority perfected security interest therein
in favor of Buyer;

 

(h) Buyer shall have received a duly certified copy of the executed Operating
Agreement (which shall require Unified to maintain a $15,000,000 minimum
tangible net worth of GCC) and the Investment Agreement;

 

(i) Buyer shall have received a signed and undated transfer letter relating to
the Servicing Account, directing the bank which holds the Servicing Account to
transfer all rights in such Account to the Buyer upon receipt of notice of the
occurrence of a Servicer Default (the “Transfer Letter”); and

 

(j) Seller shall have satisfied the conditions set forth in Sections 3.03(a)
through (f) and (j).

 

[End of Article III]

 

-22-



--------------------------------------------------------------------------------

ARTICLE IV

 

REPRESENTATIONS AND WARRANTIES

 

SECTION 4.01 Seller’s Corporate Representations and Warranties. Seller
represents and warrants to Buyer as of the Effectiveness Date, as of each
Incremental Purchase Date and as of the date of execution of this Agreement as
follows:

 

(a) Seller is a corporation duly incorporated, validly existing and in good
standing under the laws of the State of California, is doing business only under
the name “Grocers Capital Company”, and is qualified to do business in each
other jurisdiction where the conduct of its business or the ownership of its
properties requires such qualification, and has full corporate power, authority
and legal right to carry on its business as presently conducted, to own and
operate its properties and assets, to execute, deliver and perform this
Agreement and to sell the Loans and related Property.

 

(b) The execution, delivery and performance by the Seller of this Agreement and
any assignment, any endorsement of the Notes and the sale of any Loans, related
Notes and Related Documents and the security interest in the related Collateral
hereunder have been duly authorized by all necessary corporate action of Seller,
do not require any shareholder approval or the approval or consent of any
trustee or the holders of any Debt of Seller, except such as have been obtained
(certified copies thereof having been delivered to Buyer), do not contravene any
law, regulation, rule or order binding on it or its Articles of Incorporation or
Bylaws and do not contravene the provisions of or constitute a default under any
indenture, mortgage, contract or other agreement or instrument to which Seller
is a party or by which Seller or any of the Loans, related Notes or Related
Documents may be bound or affected.

 

(c) No Government Approval or filing or registration with any Governmental
Authority is required for the making and performance by Seller of this Agreement
or any assignment or the endorsement of the Notes or in connection with the sale
of the Loans and related Property contemplated hereby, except such as have been
heretofore obtained and are in full force and effect (certified copies thereof
having been delivered to Buyer).

 

(d) This Agreement has been duly executed and delivered by Seller and
constitutes, and any assignment and any endorsement of a Note when duly executed
and delivered will constitute, the legal, valid and binding obligation of the
Seller enforceable against Seller in accordance with its terms, except only as
such enforcement may be limited by bankruptcy, insolvency, reorganization,
moratorium or other similar laws affecting the enforcement of creditors’ rights
generally and by general principles of equity (whether considered in a
proceeding or action in equity or at law).

 

(e) There are no actions, proceedings, investigations, or claims against or
affecting Seller now pending before any court, arbitrator or other Governmental
Authority (nor to the knowledge of Seller has any thereof been threatened nor
does any basis exist therefor) which if determined adversely to the Seller would
be likely to have a material adverse effect on the financial condition or
operations of Seller or on Seller’s ability to perform its obligations under
this Agreement.

 

-23-



--------------------------------------------------------------------------------

(f) The consolidated balance sheet of each of Unified and its Subsidiaries and
of the Seller and its Subsidiaries at December 31, 2003, and the related
statements of income and retained earnings of each of Unified and its
Subsidiaries and of Seller and its Subsidiaries for their respective fiscal
periods then ended, copies of which have been furnished to Buyer, fairly present
the financial condition of each of Unified and its Subsidiaries and of Seller
and its Subsidiaries as at such date and the results of operations of each of
Unified and its Subsidiaries and of Seller and its Subsidiaries for their
respective fiscal periods then ended, all in accordance with GAAP consistently
applied (except for the absence of footnote disclosures). Since that date, there
has been no material adverse change in the financial condition or operations of
either of Unified or its Subsidiaries or of Seller or any of its Subsidiaries.

 

(g) Seller has good and marketable title to each of the properties and assets
reflected in its balance sheet referred to in Section 4.01(f) except such as
have been since sold or otherwise disposed of in the ordinary course of
business.

 

(h) Neither Seller nor any of its Subsidiaries is in material breach of or
default under any agreement or agreements to which it is a party or which are
binding on it or any of its assets and which provide for the payment of monies,
the delivery of goods or the provision of services in amounts or with values in
the aggregate in excess of $500,000.

 

(i) Seller and each other member of its Controlled Group has fulfilled its
obligations under the minimum funding standards of and is in compliance in all
material respects with ERISA and the Code to the extent applicable to it and has
not incurred any liability to the PBGC or a Plan under Title IV of ERISA other
than a liability to the PBGC for premiums under Section 4007 of ERISA. Neither
the Seller nor any other member of its Controlled Group has any contingent
liabilities with respect to any post retirement benefits under a Welfare Plan,
other than liability for continuation coverage described in Article 6 of Title I
of ERISA, which may reasonably be expected to have a material adverse effect.

 

(j) Uniform Commercial Code financing statements have been duly filed in all
places where filing is necessary and all other or additional acts have been
taken as are necessary to perfect the Buyer’s interests arising hereunder and
under the assignments in and to the Loans and related Property and the lien
created hereby constitutes a valid and perfected lien of first priority in and
to all of the Loans and related Property (other than in Collateral which is not
Primary Collateral or is not governed by the Uniform Commercial Code, in which
case the Buyer has only such interest as the Seller had and disclosed to the
Buyer on the applicable Incremental Purchase Date and other than Seller’s
security interest in Cooperative Assets) and is enforceable against all third
parties (other than third parties whose interests in Collateral which is not
Primary Collateral are prior to Seller’s interests therein on the applicable
Incremental Purchase Date) in all jurisdictions as security for all obligations
of the Seller to the Buyer under this Agreement.

 

-24-



--------------------------------------------------------------------------------

(k) Seller’s chief executive offices and the offices where such Seller keeps
records concerning the Loans and related Property are located at 5200 Sheila
Street, Commerce, California 90040 or such other location to which such offices
are moved pursuant to Section 6.01(m) hereof.

 

(l) This Agreement, the financial statements referred to in Section 4.01(f) and
all other instruments, documents, certificates and statements furnished to the
Buyer by the Seller, taken as a whole, do not contain any untrue statement of a
material fact or omit to state any material fact necessary in order to make the
statements contained herein or therein not misleading.

 

(m) The Operating Agreement and the Investment Agreement are in full force and
effect.

 

(n) No “Event of Default” under (and as defined in) the Credit Agreement shall
have occurred and be continuing.

 

SECTION 4.02 Seller’s Incremental Purchase Date Representations and Warranties
with respect to Loans. Seller represents and warrants to Buyer as of each
Incremental Purchase Date with respect to Loans transferred and sold on such
Incremental Purchase Date as follows:

 

(a) The information with respect to each Loan set forth in the applicable Loan
Schedule, together with any documentation supporting such information, is true
and correct in all material respects;

 

(b) With respect to each Loan, there exists only one original Note. Such
original Note and all of the other original or certified documentation set forth
in Sections 2.02 and 3.03 (including the Loan Files and all material documents
related thereto) have been, or shall have been on the applicable Incremental
Purchase Date, delivered to the Buyer;

 

(c) Each Loan was originated in the United States and Scheduled Payments on such
Loan are payable in U.S. Dollars by an Obligor domiciled in the United States;

 

(d) Each Note has a Loan Interest Rate that is (i) a variable rate based on the
Prime Rate adjusted at least annually after a change in the Prime Rate, with a
minimum Loan Interest Rate equal to the Prime Rate minus 100 basis points or
(ii) a fixed rate that, as of the date on which such Loan was originated, was
not less than the Prime Rate minus 100 basis points.

 

(e) Immediately prior to and as of each sale, transfer and assignment to the
Buyer herein contemplated, the Seller held good and indefeasible title to, and
was the sole owner of, each Loan conveyed by Seller, subject to no liens,
charges, mortgages, encumbrances or rights of others or other liens (including
any lien released simultaneously with such transfer and assignment, in favor of
the Agent) of any kind whatsoever and immediately upon the transfer and
assignment herein contemplated, the Buyer will hold good and indefeasible title,
to, and be the sole owner of, each Loan subject to no liens, charges, mortgages,
encumbrances or rights of others of any kind whatsoever;

 

-25-



--------------------------------------------------------------------------------

(f) No Loan is delinquent (after giving effect to any applicable grace period)
in payment, and no Loan shall have been delinquent during the six-month period
immediately preceding such Incremental Purchase Date (after giving effect to any
applicable grace period) for a period in excess of 45 days or shall have ever
demonstrated a pattern of repeated delinquencies;

 

(g) There is no other default, breach, violation or event of acceleration
existing under the Loan, related Note or Related Document and no event which,
with the passage of time or with notice and the expiration of any grace or cure
period, would constitute a default, breach, violation or event of acceleration,
and the Seller has not waived any such default, breach, violation or event of
acceleration that would otherwise exist;

 

(h) No Loan is subordinate by its terms to any Debt of the related Obligor; and
no Loan is subordinate to any Debt of the related Obligor except as to such Debt
that is secured by collateral with a value equal to or greater than the amount
of such Debt, which collateral is entirely separate and distinct from the
Collateral securing such Loan; and each Loan is not subject to any right of
rescission, set-off, counterclaim or defense, including the defense of usury,
nor will the operation of any of the terms of the related Note, Related Document
or any related Collateral, or the exercise of any right thereunder, render
either the related Note, Related Document or any related Collateral
unenforceable in whole or in part, or subject to any right of rescission,
set-off, counterclaim or defense, including the defense of usury, and no such
right of rescission, set-off, counterclaim or defense has been asserted with
respect thereto;

 

(i) Each Loan (other than an Expansion Loan) at the time it was made and as of
the applicable Incremental Purchase Date complied in all material respects with
the Seller’s Credit and Collection Policy, and each Loan complied in all
material respects with applicable state and federal laws and regulations,
including, without limitation, usury, equal credit opportunity, disclosure and
recording laws;

 

(j) The Obligor with respect to each Loan (i) is not an Affiliate of the Seller,
(ii) is a Unified Patron in good standing, (iii) to the best of Seller’s
knowledge, shall have provided to Seller complete and accurate information,
including a personal credit report, relating to Obligor’s financial condition,
and (iv) shall have suffered no material adverse changes in its financial
condition or otherwise since the date the Loan was originated;

 

(k) Each Loan had an original term to maturity of no greater than seven (7)
years;

 

(l) The Note related to each Loan provides that the principal be amortized no
less frequently than quarterly over the term of such Note with an amortization
period of no greater than 10 years; provided, however, notwithstanding the
foregoing, the Note related to each Loan may require the payment of interest
only for a period of up to 12 months from the date of origination of the related
Loan, and may provide for a balloon payment of up to three years of principal on
the maturity date of the related Loan;

 

-26-



--------------------------------------------------------------------------------

(m) Each Loan, related Note, related Collateral and Related Documents pursuant
to which Collateral is pledged to Seller is the legal, valid and binding
obligation of the Obligor thereof and is enforceable in accordance with its
terms, except only as such enforcement may be limited by bankruptcy, insolvency,
reorganization, moratorium or other similar laws affecting the enforcement of
creditors’ rights generally and by general principles of equity (whether
considered in a proceeding or action in equity or at law), and all parties to
each Loan had full legal capacity to execute all Related Documents and convey
the property therein purported to be conveyed;

 

(n) The terms of the Loan, related Note and each Related Document pursuant to
which Collateral was pledged have not been impaired, altered or modified, except
by written instrument which has been recorded, if necessary, to protect the
interest of the Buyer and which has been delivered to the Buyer;

 

(o) The proceeds of each Loan were fully disbursed before the applicable
Incremental Purchase Date, and there is no obligation on the part of the Seller
to make future advances thereunder. Any and all requirements as to disbursements
of any escrow funds therefor have been complied with. All costs, fees and
expenses incurred in making or closing or recording the Loans were paid;

 

(p) The Obligor with respect to each Loan (other than an Expansion Loan) has
provided information to Seller (which has been delivered to Buyer on or before
such Incremental Purchase Date) evidencing that such Obligor has a positive net
worth or, in the case of an Expansion Loan, the Seller has prepared and
delivered to the Buyer the related Expansion Loan Projections evidencing that
the Obligor with respect to such Expansion Loan will have a positive net worth
on the related Expansion Loan Repurchase Date. To the best of Seller’s
knowledge, each Obligor is not the subject of any bankruptcy proceeding, and has
no present intention to seek relief under the federal bankruptcy laws;

 

(q) The Obligor and/or the Loan Guarantor with respect to each Loan and related
Property is personally liable for the payment and performance of its obligations
under such Loan, and such personal liability has been either (i) in the case of
an Obligor or Loan Guarantor who is a married individual, acknowledged or
guaranteed by the spouse of such Obligor or Loan Guarantor or (ii) in the case
of a corporate Obligor or Loan Guarantor, approved by a majority of the
stockholders of such corporate Obligor or Loan Guarantor. Pursuant to the terms
of each Loan, each of the Obligor and the Loan Guarantor thereunder is
absolutely required to make all payments and perform all obligations due
pursuant to such Loan without abatement, deferment or defense of any kind or for
any reason (except as the same may be limited by bankruptcy, insolvency,
reorganization, moratorium or similar laws of general application relating to or
affecting creditors rights and by general principles of equity);

 

(r) The Collateral covered by or securing the obligations under each Loan is
insured by an insurance company rated at least “B-” by Best & Co. against loss
by fire and such other hazards as are customary for personal property of the
same or similar type, such insurance being in an amount not less than the
Principal Balance of such Loan as of the applicable Incremental Purchase Date
subject to customary deductibles and the Seller and/or the Buyer is designated
as loss payee under such policies;

 

-27-



--------------------------------------------------------------------------------

(s) Each Loan requires each of the Obligor and Loan Guarantor thereunder at its
own costs and expense to maintain the Collateral pledged to secure the related
Loan in good repair, condition and working order, and to the knowledge of the
Seller, each Obligor and Loan Guarantor under a Loan is currently in compliance
with this requirement;

 

(t) Each Loan (other than an Expansion Loan) has a Collateral Coverage Ratio of
at least 1:1 and the related Obligor has a Cash Flow Ratio of at least 1.1:1 or,
in the case of an Expansion Loan, the related Expansion Loan Projections
evidence that such Expansion Loan will have a Collateral Coverage Ratio of at
least 1:1 on the Expansion Loan Repurchase Date and the related Obligor will
have a Cash Flow Ratio of at least 1.1:1 on the Expansion Loan Repurchase Date;

 

(u) All Collateral securing any Loan is located in the United States. Collateral
shall be valued in accordance with the provisions set forth in the definition of
“Collateral Coverage Ratio”;

 

(v) Seller has, or on the applicable Incremental Purchase Date will have, (i) a
first priority perfected security interest in each item of Primary Collateral,
free from any lien, security interest, encumbrance or other right, title or
interest of any Person, and (ii) a perfected security interest in each other
item of Collateral, subject to the prior liens, security interests and
encumbrances existing on, and identified to and approved by the Buyer on the
applicable Incremental Purchase Date. Seller shall, on the applicable
Incremental Purchase Date, transfer its security interest in the Primary
Collateral and such other Collateral as is governed by the Uniform Commercial
Code or as is required by Buyer, subject however to the rights of the holder of
title in and to such Collateral and of the Obligors in such Collateral pledged
under the Related Documents (and, in the case of Collateral which is not Primary
Collateral, holders of prior liens), and Seller, as agent for the Buyer, shall
defend the Buyer’s security interest in and to Collateral against all claims and
demands of all Persons at any time claiming the same or any interest therein
adverse to that of the Obligors or the Buyer (except to the extent such Person’s
claims and demands arise out of security interests permitted herein);

 

(w) The Notes and Related Documents delivered to Buyer on the applicable
Incremental Purchase Date are true, correct, and complete original counterparts
of all instruments and documents evidencing or in any way relating to the Loan
and related indebtedness referred to therein; except as approved by the Buyer,
such Notes and Related Documents are in substantially the form of the documents
attached hereto as Exhibit C; except as included with the instruments and
documents so delivered, such Notes and such Related Documents have not been
amended; and each such Note and Related Document to which Obligor or Loan
Guarantor is a party bears the original signature of such Obligor and Loan
Guarantor;

 

(x) Uniform Commercial Code financing statements have been duly filed in all
places where filing is necessary, and all other or additional acts have been
taken as are

 

-28-



--------------------------------------------------------------------------------

necessary to perfect Seller’s security interests arising pursuant to the Related
Documents in the Primary Collateral and such other Collateral as is governed by
the Uniform Commercial Code;

 

(y) Seller has heretofore caused all copies of the Loans, related Notes and
Related Documents in its possession to be separately identified and
distinguished from Seller’s other loans, and on the applicable Incremental
Purchase Date, the Seller will cause each copy of each Note, related Collateral
and Related Document in its possession to be identified with an appropriate
legend clearly disclosing the fact that such Loan, the related Notes, Related
Documents and the Seller’s security interest in the related Collateral have been
sold and assigned to the Buyer and the Buyer is the owner thereof, and any
original copies of any Note, related Collateral or Related Document coming into
the possession of the Seller will be delivered to the Buyer;

 

(z) (i) The Obligor shall not have been delinquent on its payment obligation on
an open account (after giving effect to any applicable grace period) for a
period in excess of 45 days, and (ii) neither the Obligor nor any member of its
Obligor Group shall have defaulted on any recourse obligation to Seller, any
Subsidiary of Seller or Unified;

 

(aa) With respect to each Loan, either (i) the related Obligor has owned grocery
stores which have operated as such for at least 1 year or (ii) the grocery store
to which such Loan relates has operated as such for at least 1 year;

 

(bb) The proceeds of the Loan are not being used to satisfy the related
Obligor’s personal needs and the purpose for which the Loan was made was to
finance or refinance capital or leasehold improvements, equipment, inventory and
other term working capital, and acquisitions, expansions or renovations for a
new or existing store, including the cost of land, construction and real estate;

 

(cc) With respect to each Loan which is secured by a mortgage on the lease of
the related grocery store, such lease (with any options) must be at least
coterminous with such Loan;

 

(dd) Either (i) the Obligor and Loan Guarantor have, under the terms of each
Loan, consented to a sale and assignment of the Loan, the related Note and
Related Documents and the sale or grant of a security interest in and to the
Loan and the Collateral relating thereto, including any subsequent resale and
reassignment, or (ii) none of the Loan, the related Note or any Related
Documents requires the consent, approval or notice to the Obligor or Loan
Guarantor with respect to the assignment and transfer by Seller of Seller’s
right, title and interest in and to the Loan, the related Note, any Related
Document and Collateral;

 

(ee) With respect to an Expansion Loan, the Expansion Loan Projections for such
Expansion Loan delivered pursuant to Section 3.03(m) have been prepared by
Seller on a basis consistent with the preparation of its historical financial
statements (except as described in such projections) and are based on good faith
estimates and assumptions of management of Seller, and Seller has no reason to
believe that such estimates and assumptions are not reasonable; and

 

-29-



--------------------------------------------------------------------------------

(ff) Seller has used its best efforts to obtain, with respect to each Loan
secured by Collateral that includes inventory or equipment located at a store
location leased or subleased by the Obligor, a collateral assignment of the
lease or sublease with all necessary consents of lessors or sublessors, as
applicable.

 

SECTION 4.03 Buyer’s Representations and Warranties. Buyer represents and
warrants to Seller as follows:

 

(a) Buyer is a financial institution duly organized, validly existing and in
good standing under the laws of the United States of America, and has full
corporate power, authority and legal right to execute, deliver and perform this
Agreement and to purchase the Loans and related Property;

 

(b) Execution, delivery and performance by Buyer of this Agreement and the
purchase of the Loans and related Property hereunder have been duly authorized
by all necessary corporate action of Buyer, do not require any shareholder
approval or the approval or consent of any trustee or the holders of any Debt of
Buyer, do not contravene the Bank Act or any other law, regulation, rule or
order binding on it or its Charter or Bylaws and do not contravene the
provisions of or constitute a default under any indenture, mortgage, contract or
other agreement or instrument to which Buyer is a party or by which Buyer or any
of its properties may be bound or affected;

 

(c) No Government Approval or filing or registration with any Governmental
Authority is required for the making and performance by Buyer of this Agreement
or in connection with any of the transactions contemplated hereby; and

 

(d) This Agreement has been duly executed and delivered by Buyer and constitutes
the legal, valid and binding obligation of Buyer enforceable against Buyer in
accordance with its terms.

 

SECTION 4.04 Repurchase Upon Breach of Certain Representations and Warranties.
(a) The applicable representations and warranties and agreements of the Seller
set forth in Sections 4.01 and 4.02 (as excepted from with respect to any
Non-Conforming Loan as set forth in Section 2.01) with respect to the Seller and
each Loan and related Property shall continue so long as such Loan remains
outstanding. Upon discovery by Seller, Servicer or Buyer that any of such
representations or warranties was incorrect as of the time made, the party
making such discovery shall give prompt notice to the other parties. In the
event any defect, misrepresentation or omission materially and adversely affects
the interest of the Buyer, the Seller shall eliminate or cure the circumstance
or condition causing the defect within 30 days of the discovery thereof (except
with respect to breaches of any of the representations or warranties in Sections
4.02(a), (b), (c), (1), (n), (s), (u), (v), (w) and (x), as to which the cure
period shall be 10 days, and with respect to breaches of any representations or
warranties in Sections 4.02(e) and (v) with respect to the Amended and Restated
Loans, as to which there shall be no cure period).

 

-30-



--------------------------------------------------------------------------------

(b) The Seller shall repurchase an affected Loan or group of Loans and the
related Property if the Seller cannot or does not effect a cure of any defect,
misrepresentation or omission in any representation or warranty in Sections 4.01
and 4.02 within the time period specified therefor in Section 4.04(a).

 

(c) Any such repurchase of a Loan and the related Property by Seller pursuant to
Section 4.04(b) shall be accomplished in the manner set forth in Section 2.02(d)
and at a price equal to the Repurchase Amount.

 

SECTION 4.05 Survival of Representations. Each of the representations and
warranties of GCC, in whatever capacity made or given, made or given in or under
this Agreement shall survive the execution and delivery hereof and of the
document, instrument or agreement executed and/or delivered hereunder in which
so made or given.

 

[End of Article IV]

 

-31-



--------------------------------------------------------------------------------

ARTICLE V

 

SERVICING AND COLLECTION

 

Subject to the provisions of Section 8.03, at all times prior to the later of
(a) the Termination Date or (b) the date on which all obligations of the Seller
under this Agreement have been performed in full, the following terms and
provisions of this Article V shall apply.

 

SECTION 5.01 Servicing; Delegation of Authority to Buyer and Servicer. (a) The
Buyer appoints the Servicer to act as the Buyer’s exclusive agent for performing
all of the servicing and administrative functions with respect to the Loans, the
related Notes, the Related Documents and the related Collateral not specifically
reserved to the Buyer pursuant to subsection (b) of this Section 5.01. The
Servicer hereby accepts such appointment and agrees to perform such Loan
servicing and administrative duties as are specifically enumerated herein as
well as those not reserved to the Buyer pursuant to subsection (b).

 

(b) The Buyer reserves the right to perform, and the Servicer shall have no
obligation to perform, the following servicing and administrative functions with
respect to the Loans and this Agreement: (i) determining the amount to be
claimed on the Guaranty from time to time and the Guaranty Amount from time to
time; and (ii) calculating monthly, in connection with each Payment Date, the
Applicable Rate.

 

(c) The Servicer shall use the same diligence and practices in servicing the
Loans, the related Collateral and the Related Documents as it uses in servicing
and collecting indebtedness evidenced by notes and related documents held for
its own account and, in any event, shall endeavor to collect or cause to be
collected from each Obligor the amounts as and when due and owing under such
Obligor’s Note and Related Documents. In performing its duties hereunder, and
subject to the specific limitations set forth herein, Servicer shall act in
accordance with its Credit and Collection Policy and shall take such actions
with respect to the Loans, Notes and Related Documents as, in its reasonable
business judgment, it may deem advisable to maintain or enhance receipt of
timely Collections thereunder. Promptly upon the request of Servicer, Buyer
agrees to execute and deliver such documents and take such further acts (at
Servicer’s expense) as Servicer may reasonably request to confirm and evidence
the agency granted to Servicer pursuant to this Section 5.01.

 

(d) Promptly after the execution and delivery of this Agreement, the Servicer
shall deliver to the Buyer a list certified by its secretary or one of its
assistant secretaries of the Servicing Officers and employees of the Servicer
involved in or responsible for, the administration and servicing of the Loans,
which list shall from time to time be updated by the Servicer and which may be
relied upon until so updated; provided that if the Servicer has previously
provided such a list to the Buyer and such list does not require updating, the
Servicer shall confirm the accuracy of the previously-delivered list.

 

SECTION 5.02 Maintenance of System; Collection and Maintenance of Information.
(a) Servicer shall arrange and maintain with respect to the Loans, related Notes
and Related Documents, data processing, accounting and related services adequate
for the effective and timely performance of its servicing obligations hereunder
in accordance with good business practices and in compliance with all applicable
federal, state and local laws and regulations.

 

-32-



--------------------------------------------------------------------------------

(b) Servicer shall collect the following information with respect to each
Obligor Group obligated on one or more Loans which, either individually or in
the aggregate, have a Principal Balance greater than:

 

(i) $250,000, within 120 days of the end of each fiscal year of such Obligor
Group, the Obligor Financial Statements, together with, upon the Buyer’s request
therefor, a certificate of an authorized officer of such Obligor Group, to the
effect that the accompanying financial statements are true and correct in all
material respects;

 

(ii) $500,000 but less than $1,000,000, in addition to the annual financial
statements set forth in clause (i) above, within 50 days of the end of the
second fiscal quarter of such Obligor Group, interim Obligor Financial
Statements for such Obligor Group’s first and second fiscal quarters, together
with, upon the Buyer’s request therefor, a certificate of an authorized officer
of such Obligor Group, to the effect that the accompanying interim financial
statements are true and correct in all material respects; and

 

(iii) $1,000,000, in addition to the annual financial statements set forth in
clause (i) above, within 50 days of the end of each fiscal quarter of such
Obligor Group, interim Obligor Financial Statements, together with, upon the
Buyer’s request therefor, a certificate of an authorized officer of such Obligor
Group, to the effect that the accompanying interim financial statements are true
and correct in all material respects.

 

In addition, Servicer shall collect evidence of adequate insurance with respect
to the Collateral securing the Loans. Servicer shall maintain the foregoing
information and shall make the same available to the Buyer or its nominees or
agents upon reasonable request.

 

SECTION 5.03 Maintenance of Lien Priority. So long as Servicer is required to
act as Buyer’s exclusive agent for performing certain servicing obligations with
respect to the Loans, Servicer agrees to take all actions, including lien
searches and continuation statement filings, necessary or desirable to ensure
that the liens arising pursuant to the Related Documents and securing repayment
of any Obligor’s indebtedness evidenced by a related Note will be maintained as
continuously perfected first priority (except in the case of Collateral which is
not Primary Collateral, in which event the Servicer shall take all actions to
maintain the priority sold and assigned hereunder) security interests (except as
otherwise approved by Buyer) in all applicable jurisdictions.

 

SECTION 5.04 Obligor Inquiries; Credit and Collection Policies. (a) Servicer
agrees to accept primary responsibility for telephonic and face-to-face
communications with Obligors concerning the Loans, related Notes and related
Collateral. In the event Obligor inquiries require consideration by the Buyer,
the Servicer agrees to coordinate with the Buyer and the Obligors so as to
provide prompt and appropriate responses to Obligors’ inquiries or concerns.

 

(b) Servicer agrees to follow, maintain and apply the credit, extension and
collection policies identified in the Credit and Collection Policy in all
material respects unless

 

-33-



--------------------------------------------------------------------------------

any order of any court, arbitrator or other Governmental Authority or any
determination of or change in any applicable federal, state or local law or
regulation should require otherwise or unless Buyer shall otherwise consent in
writing, which consent will not be unreasonably withheld. Notwithstanding any
other provision herein to the contrary, Servicer is not authorized to and agrees
that it shall not, without the Buyer’s prior written consent (which consent
shall not be unreasonably withheld), (i) amend, extend, release, modify, or
waive the terms or conditions of any Loan, related Note or of any Related
Document; (ii) release any Collateral pledged in support of any Obligor’s
obligations under a Note or Related Document (other than Cooperative Assets); or
(iii) grant or permit to be granted any rebate, refund, credit or other
adjustment in respect of an Obligor’s obligation under any Note or any Related
Document.

 

SECTION 5.05 Obligor Defaults. Servicer agrees to promptly give any notice to an
Obligor required to commence the running of any applicable cure period following
a default in the performance by Obligor of its obligations under the Loan, the
related Note and Related Documents. If an Obligor Default shall occur and be
continuing or if a Loan shall otherwise become a Defaulted Loan, Servicer shall
promptly undertake the collection of such Obligor’s indebtedness in accordance
with the Credit and Collection Policy and shall develop, if necessary, after
consultation with the Buyer, a strategy for liquidating the Collateral with
respect to such Loan; provided, however, that the Servicer may modify the terms
of a Defaulted Loan with the prior written consent of the Buyer, which consent
shall not be unreasonably withheld. Servicer shall commence liquidation of the
Collateral pledged to secure such Obligor’s obligations under its Defaulted Loan
within 90 days after the occurrence of such Obligor’s default or upon a Loan
becoming a Defaulted Loan, unless (a) Servicer, with the consent of Buyer, has
determined to modify the terms of a Defaulted Loan or (b) Buyer directs the
Servicer to do otherwise or (c) Servicer receives notice from the Seller of its
repurchase of such Loan pursuant to Section 7.01 of this Agreement. Buyer shall
promptly notify Servicer of any payment default by an Obligor under a Note of
which it obtains knowledge and Servicer shall promptly notify Buyer, Seller and
Guarantor of the occurrence of any payment or other Obligor Default or of a Loan
becoming a Defaulted Loan. In its efforts to collect the indebtedness evidenced
by any Note, Servicer shall in all events proceed in good faith and in a
commercially reasonable manner, and, when seeking to realize on Collateral
pledged by any Obligor, shall proceed in such a fashion as to preserve to Buyer
its rights to seek collection of a deficiency against such Obligor if the sale
of the Collateral is insufficient to pay such Obligor’s obligations in full,
unless (i) Buyer has consented to proceeding in a manner that does not result in
preserving the right to collect a deficiency or (ii) such right is of minor
practical value.

 

Notwithstanding any other provision in this Agreement to the contrary, Buyer
shall have the right, at its sole discretion, to assume the servicing
obligations of the Servicer hereunder in connection with the liquidation of a
Defaulted Loan and related Property and Servicer shall cooperate with Buyer in
effecting such transfer of obligations and liquidation of Collateral. If Buyer
assumes the servicing obligations with respect to the liquidation of a Defaulted
Loan, Buyer shall proceed as a prudent and experienced servicer would under the
circumstances and shall be entitled to reimbursement for its reasonable fees and
expenses in performing such obligations in accordance with Section 5.08 hereof,
and Servicer shall have no further responsibilities hereunder with respect to
the servicing of such Loan.

 

-34-



--------------------------------------------------------------------------------

SECTION 5.06 Servicer Reports; Annual Audit. (a) On the second Business Day
preceding each Payment Date, Servicer shall deliver to Buyer a Monthly Report
relating to the Loans and the preceding Due Period. The Servicer shall include
in the Monthly Report (i) a statement as to any event occurring during the
preceding Due Period of which Servicer has actual knowledge which materially
impairs or might reasonably be expected to materially impair any Obligor’s
ability to repay the Debt relating to any Loan and evidenced by a Note or to
perform its obligations under any Related Document or which has or might
reasonably be expected to substantially reduce the value of the Collateral or to
impair the Buyer’s lien thereon. Together with the Monthly Report delivered in
each of April, July, October and January, each Servicer shall deliver to Buyer a
certification to the effect that a review of the activities of such Servicer
during the immediately preceding calendar quarter and of its performance under
this Agreement during such period has been made under the supervision of the
officers executing such certificate with a view to determining whether during
such period the Servicer had performed and observed all of its obligations under
this Agreement, and either (A) stating that based on such review no Servicer
Default under this Agreement has occurred, or (B) if a Servicer Default has
occurred, specifying such Servicer Default and the nature and status thereof. In
addition to the foregoing, from time to time upon request of Buyer, the Servicer
will deliver to Buyer such other statements, lists, reports and other
information as the Buyer may reasonably request, and, to the extent any such
information must be obtained by Servicer from a third party, as the Servicer may
reasonably be expected to obtain.

 

(b) The Servicer shall promptly notify the Buyer if any of the following events
occurs: (i) a Defaulted Loan becomes or is deemed to be a Liquidated Loan and
the amount of Liquidation Loss thereon, (ii) the Seller fails to pay any
Repurchase Amount when due, or (iii) the Guarantor fails to pay on the Guaranty
when due.

 

(c) Buyer shall have the right during Servicer’s regular business hours and upon
reasonable prior notice to Servicer to conduct an audit (not more frequently
than once in any twelve-month period unless a Servicer Default then exists) of
the Loans, Related Documents and all other documents and files relating thereto.
Servicer agrees to reimburse Buyer for the cost of such audit up to $5,000 per
audit plus all reasonable out-of-pocket expenses actually incurred by or on
behalf of Buyer in connection with each such audit.

 

SECTION 5.07 Loan and Other Payments. (a) Unless otherwise notified by Buyer,
Servicer shall receive directly all payments with respect to the Loans, and such
payments, which shall be held by Servicer, as agent for the Buyer, shall
include:

 

(i) all Scheduled Payments and Payaheads received from the Obligors;

 

(ii) all Principal Prepayments;

 

(iii) all Insurance Proceeds and all Liquidation Proceeds; and

 

-35-



--------------------------------------------------------------------------------

(iv) all payments made by the Seller or the Servicer under this Agreement or the
Guarantor under the Guaranty Agreement to be paid to Servicer, including
Guaranty Payments and Repurchase Amounts.

 

(b) The Servicer shall establish and maintain an account in a bank acceptable to
the Buyer for the purpose of holding all payments received with respect to the
Loans and of remitting the amounts described in Section 5.08 (the “Servicing
Account”). The Servicing Account shall be maintained in the name of GCC, as
Servicer, for the benefit of the Buyer and shall be subject to a first priority
perfected security interest in favor of Buyer. Monies received with respect to
the Loans shall be deposited into the Servicing Account on a daily basis within
24 hours of receipt thereof. The parties hereby acknowledge that the Servicer
shall have no obligation to restrict amounts on deposit therein to amounts
constituting Property, but may deposit amounts and proceeds in respect of loans
and other property not constituting Loans; provided, however, that such right of
the Servicer shall be subject to the continued existence and maintenance of a
first priority perfected security interest of Buyer in and to such Servicing
Account. If (i) Buyer at any time ceases to have a first priority perfected
security interest in and to the Servicing Account, or (ii) upon the occurrence
of a Servicer Default, the Buyer may deliver notice to the Servicer to establish
a Separate Account as the Servicing Account, and upon receipt of such notice the
Servicer shall establish such a Separate Account, for the purpose of holding all
payments, as described in Section 5.07(a) or otherwise received in respect of
the Loans and related Property, segregated and separate from all of the
Servicer’s other accounts and other funds (such account, a “Separate Account”).
The Servicer may also, at any time, establish a Separate Account to serve as the
Servicing Account. If the Servicing Account is a Separate Account, in the event
there shall have been deposited in the Servicing Account any amount not required
to be deposited therein and so identified to the Buyer, including (i) any
payments received from any source other than payments made in respect of the
Loans, the related Notes, Related Documents and related Collateral, (ii)
payments with respect to the Loans, related Notes, Related Documents and related
Collateral due before the applicable Incremental Purchase Date, and (iii)
payments received in respect of the Loans following the repurchase thereof by
Seller pursuant to this Agreement, such amounts shall be withdrawn from the
Servicing Account and paid to the Seller. Monies in the Servicing Account may be
invested in any combination of investment-grade securities, money market funds,
bank deposits and certificates of deposits, in each case that are scheduled to
mature no later than the Business Day on which such amounts are required to be
paid to Buyer, and any net income from such investments may be retained by the
Servicer as an additional servicing fee.

 

(c) [Intentionally Omitted.]

 

(d) Upon the occurrence of a Servicer Default, Buyer may forward the Transfer
Letter to the bank holding the Servicing Account and obtain control of the
Servicing Account. The Buyer, upon obtaining control of the Servicing Account,
may, in its sole discretion, either (i) maintain the Servicing Account, or (ii)
if such Servicing Account is not a Separate Account, establish a Separate
Account and transfer all amounts in the Servicing Account received with respect,
or otherwise related to, the Loans and related Property. Notwithstanding any
action it takes under this Section 5.07(d), the Buyer shall have no liability to
any Person, including, without limitation, GCC (in any capacity), entitled to or

 

-36-



--------------------------------------------------------------------------------

having any ownership or security interest in or to the Servicing Account or any
amounts or funds on deposit therein, and the Buyer shall have no responsibility
with respect to such other amounts and funds in the Servicing Account except,
after its distribution on each Payment Date of the amounts as set forth in
Section 5.08, to remit to GCC any amounts or funds then on deposit in such
account that GCC can identify (to the Buyer’s sole satisfaction) as not
constituting payments in respect of Loans or any Property, and not otherwise
constituting Property, or proceeds of Loans or Collateral. The Servicer shall
cooperate fully with the Buyer in respect of its control of the Servicing
Account, and in respect of its establishment and control of a Separate Account
as the Servicing Account.

 

SECTION 5.08 Computation and Payment of Periodic Payments, Servicing Fees and
Guaranty Fees; Servicer’s Expenses.

 

(a) On each Determination Date and with respect to the related Payment Date,
Servicer shall determine (i) the Periodic Payment (including the Monthly
Interest Amount) to be paid to Buyer, (ii) the Servicing Fee to be paid to
Servicer, and (iii) the Guaranty Fee to be paid to Guarantor, and shall notify
the Servicer in writing of such amounts. Buyer shall have the right at any time
to object to or question the Periodic Payment, the Servicing Fee and the
Guaranty Fee as determined by Servicer. Servicer agrees to cooperate fully with
Buyer to resolve promptly any such objection or question and, if any such
resolution involves the payment of additional amounts to Buyer, to pay promptly
such amounts.

 

(b) No later than 12:00 noon, Washington, D.C. time on each Payment Date, the
Servicer shall remit to the Buyer the Periodic Payment by payment in immediately
available funds to PNC BANK, in Philadelphia, Pennsylvania, ABA# 031000053,
Account Number 8501299449, Account Name: NCB Mortgage Corp. Clearing, Ref: GCC
Loan Purchase Program.

 

(c) Unless and until a Servicer Default or Guarantor Default shall have
occurred, on each Payment Date, the Servicer shall also remit as directed by
Buyer pursuant to (a) above, (i) to Servicer the Servicing Fee and (ii) to
Guarantor, the Guaranty Fee. The monthly “Servicing Fee” shall be an amount
equal to the sum of, for each Loan, the product of (i) 0.50%, times (ii) the
outstanding Principal Balance of such Loan as of the first day of the related
Due Period (or, in the case of a Loan purchased during such Due Period, as of
the Incremental Purchase Date of such Loan), times (iii) a fraction, the
denominator of which is 360 and the numerator of which is the actual number of
days in the related Due Period (the “Servicing Fee”). The Guaranty and Servicing
Fees shall be calculated in a manner consistent with the interest accrual method
applicable to each individual Loan. Notwithstanding the foregoing, upon the
occurrence of a Servicer Default, Servicer shall no longer be entitled to the
Servicing Fee and upon the occurrence of a Guarantor Default, the Guarantor
shall no longer be entitled to the Guaranty Fee, and in each such event, Buyer
shall be entitled to retain the Servicing Fee or Guaranty Fee, as the case may
be.

 

(d) Servicer shall determine the Periodic Payment for each Payment Date using
the following methodology.

 

-37-



--------------------------------------------------------------------------------

(1) As used herein and in the Guaranty Agreement, “Periodic Payment” means for
any Payment Date the sum of, for each Loan, (a) the principal portion (including
any balloon payment) of the Scheduled Payment actually received during the
related Due Period; (b) any Principal Prepayment, Payahead, and the principal
portion of Insurance Proceeds and Net Liquidation Proceeds, to the extent any of
the foregoing are actually received during the related Due Period; (c) the
principal portion of any Guaranty Payment or Repurchase Proceeds with respect to
the related Due Period and (d) the Monthly Interest Amount for the related
Interest Accrual Period.

 

(2) As used herein and in the Guaranty Agreement, “Monthly Interest Amount” on
any Payment Date shall mean an amount equal to the sum of, for each Loan, the
product of (i) the outstanding Principal Balance of such Loan as of the first
day of the related Due Period (or, in the case of a Loan purchased during such
Due Period, as of the Incremental Purchase Date of such Loan), times (ii) the
Applicable Rate times (iii) a fraction, the denominator of which is 360, and the
numerator of which is the actual number of days in the related Interest Accrual
Period.

 

SECTION 5.09 Applicable Rate. As used in this Agreement and in the Guaranty
Agreement, the “Applicable Rate” for each Loan shall be determined as follows.
For each Interest Accrual Period, the Applicable Rate for each Loan shall mean
an interest rate per annum equal to the sum of (a) the Margin and (b) LIBOR in
effect on the applicable LIBOR Determination Date. The Applicable Rate for each
Loan shall be established as of each LIBOR Determination Date and shall be
applicable for each of the Interest Accrual Periods within the next succeeding
LIBOR Period without regard to changes thereafter occurring during such LIBOR
Period in the principal amounts outstanding under the Notes, in the Principal
Balance of Loans purchased, or in LIBOR.

 

SECTION 5.10 Concerning Insurance on Collateral.

 

(a) The Servicer shall cause to be maintained, with respect to the Collateral,
one or more insurance policies (which may be, collectively, the individual
policies of insurance required to be maintained by each Obligor, together with
one or more blanket fire and extended coverage insurance policies covering the
Collateral and other equipment of the Servicer similar to the Collateral) which
provide at least the same coverage as a fire and extended coverage insurance
policy and naming the Seller or the Buyer or assigns as the loss payee. The
Servicer shall take whatever actions are necessary to cause each insurer to
recognize the Buyer or such other Person to whom an interest in the Loans has
been sold or assigned as assignee under the related insurance policy. Each such
insurance policy shall be maintained in an amount which is at least equal to the
lesser of (i) the Principal Balance as of the applicable Incremental Purchase
Date of the related Loan and (ii) the maximum insurable value, subject, in
either case, to customary deductions. If amounts are received by the Servicer
under any such insurance policies with respect to the Collateral, the Servicer
shall promptly deposit such amounts into the Servicing Account.

 

(b) If an insurer under an insurance policy shall deny coverage (in any such
case prior to termination of such policy as a result of the payment by such
insurer of an aggregate amount equal to its maximum liability under such
insurance policy), or shall refuse

 

-38-



--------------------------------------------------------------------------------

to honor a claim under any such insurance policy with respect to the Collateral
on a Loan which becomes a Defaulted Loan for reasons relating to such claim,
and, if adjudicated, if such denial or refusal is determined by a court of
competent jurisdiction to have resulted from the Servicer’s failure to comply
with the requirements of such insurance policy, then the amount of any resulting
unpaid claim shall be deemed to be collected as a recovery on the Loan with
respect to which such denial or refusal arose, on or before the last day of the
Due Period during which such denial or refusal occurs, and Servicer shall be
obligated to deposit such “deemed Collection” into the Servicing Account.

 

(c) On the Incremental Purchase Date with respect to each Loan, the insurance
policies with respect to the Collateral for such Loan are required to be
provided by insurance companies rated at least “B-” by Best & Co. If (i) the
Buyer or the Servicer shall determine that an insurer’s rating has dropped below
“B-” or that the financial condition of any insurer might jeopardize recoveries
under such an insurance policy or (ii) any such insurance policy is cancelled or
terminated for any reason other than the exhaustion of total coverage issued by
an insurance company with the requisite rating and financial soundness, then, in
each such case, the Servicer shall use its best efforts to obtain from another
insurer a replacement policy for each such insurance policy, which replacement
policy shall be issued by an insurance company with the requisite rating and
financial soundness and shall be substantially similar to the insurance policy
being replaced with coverage equal to the then existing coverage of such
insurance policy.

 

(d) The Servicer shall promptly notify the Buyer of the occurrence of any event
described in subsection 5.10(b) or (c).

 

(e) In the Monthly Report, Servicer shall certify that except as to Loans
identified therein (together with a status report on effort to obtain insurance
thereon), the Collateral related to each Loan is covered under an insurance
policy or policies satisfying the requirements set forth in subsection 5.10(a).

 

SECTION 5.11 Access to Certain Documentation and Certain Information Regarding
the Loans. The Servicer will provide to the Buyer and its nominees and agents
access to the documentation in its possession regarding the Loans, such access
being afforded without charge but only during normal business hours at the
offices of the Servicer or its designee or agent, as designated by the Servicer.

 

SECTION 5.12 Servicer Representations and Warranties. The Servicer hereby
represents and warrants, and agrees as of the date of execution of this
Agreement as follows:

 

(a) The Servicer is duly organized and is validly existing and in good standing
as a California corporation, with corporate power and authority to own its
properties and to transact the business in which it is now engaged, and the
Servicer is duly qualified to do business and is in good standing in each State
of the United States where the nature of its business requires it to be so
qualified.

 

-39-



--------------------------------------------------------------------------------

(b) The execution, delivery and performance of the Servicer’s obligations under
this Agreement, and the consummation of the transactions herein contemplated
will not conflict with or result in a breach of any of the terms or provisions
of, or constitute a default under, or result in the creation or imposition of
any lien, charge or encumbrance upon any of the property or assets of the
Servicer or any of its Subsidiaries in contravention of, any indenture,
mortgage, deed of trust, loan agreement or other agreement (other than this
Agreement) or instrument to which it or any of its Subsidiaries is a party or by
which it or any of its Subsidiaries is bound or to which any of its property or
assets is subject, nor will such action result in any violation of the
provisions of its Articles of Incorporation or By-Laws or any statute or any
order, rule or regulation of any court or governmental agency or body having
jurisdiction over it or any of its properties; and no consent, approval,
authorization, order, registration or qualification of or with any court or any
such regulatory authority or other governmental agency or body is required for
the consummation of the other transactions contemplated by this Agreement.

 

(c) This Agreement has been duly authorized, executed and delivered by the
Servicer and this Agreement is the valid and legally binding obligation of the
Servicer, enforceable against the Servicer in accordance with its terms, subject
as to enforcement to bankruptcy, insolvency, reorganization and other similar
laws of general applicability relating to or affecting creditors’ rights and to
general principles of equity.

 

(d) No Servicer Default under Section 8.01, and no event that with notice or
lapse of time or both would become a Servicer Default under this Agreement has
occurred and is continuing.

 

SECTION 5.13 Servicer’s Resignation. (a) The Servicer may resign from the duties
and obligations hereby imposed with the consent of the Buyer; provided, that if
the then-existing Servicing Account is not a Separate Account, the Servicer
shall establish a Separate Account as the Servicing Account and transfer all
amounts constituting Property to such Separate Account from the then-existing
Servicing Account.

 

(b) The Servicer may not assign this Agreement or any of its rights, powers,
duties or obligations hereunder, provided that the Servicer may, subject to the
proviso in Section 5.13(a), assign this Agreement in connection with a
consolidation, merger, conveyance, transfer or lease made in compliance with
Section 6.01(i).

 

(c) Except as provided in Sections 5.13(a), 8.01 and 10.02, the duties and
obligations of the Servicer under this Agreement shall continue until the
Termination Date, and shall survive the exercise of any right or remedy under
this Agreement by the Seller or Buyer, and notwithstanding the provisions of
Sections 5.13(a), 8.01 and 10.02, prior to the Termination Date, the Servicer
shall continue to serve as Servicer hereunder until the Buyer accepts the duties
of Servicer or a Successor Servicer shall be appointed and assume the duties of
Servicer hereunder.

 

[End of Article V]

 

-40-



--------------------------------------------------------------------------------

ARTICLE VI

 

SELLER’S AND SERVICER’S COVENANTS

 

SECTION 6.01 Covenants. At all times prior to the later of (i) the Termination
Date or (ii) the date on which all obligations of the Seller under this
Agreement and of the Guarantor under the Guaranty Agreement have been performed
in full, each of Seller and Servicer agrees to do all of the following unless
the Buyer shall otherwise consent in writing:

 

(a) Preservation of Corporate Existence, Etc. To preserve and maintain its
corporate existence (whether in the form of a cooperative or otherwise), rights,
and privileges in the jurisdiction of its incorporation and will qualify and
remain qualified as a foreign corporation in each jurisdiction where such
qualification is necessary or advisable in view of the business and operations
of Seller or Servicer, as the case may be, or the ownership of its properties.

 

(b) Compliance with Laws. To comply in all material respects with all laws,
regulations, rules and orders of Governmental Authorities applicable to Seller
or Servicer, as the case may be, or to its operations or property, except any
thereof whose validity is being contested in good faith by appropriate
proceedings upon stay of execution of the enforcement thereof.

 

(c) Other Obligations. To pay and discharge before the same shall become
delinquent (after giving effect to all applicable grace periods) all Debt, taxes
and other obligations which, if unpaid, might become by law a lien upon the
assets of Seller or Servicer, as the case may be, except any thereof whose
validity or amount is being contested in good faith by the Seller or Servicer,
as the case may be, in appropriate proceedings, and except other Debt, taxes and
other obligations which, in the aggregate do not exceed $500,000; provided,
however, the covenant included in this Section 6.01(c) shall not extend to any
obligation of Seller or Servicer, as the case may be, identified in Sections
6.01(k) or 9.01(f).

 

(d) Visitation; Records; Files. At any reasonable time and from time to time, to
permit Buyer and its agents to (i) examine and make copies of Seller’s or
Servicer’s records, as the case may be, and books of accounts relating to the
Loans, the related Notes and Related Documents, (ii) visit the properties of the
Seller or Servicer, as the case may be, and (iii) discuss the affairs, finances
and accounts of the Seller or Servicer, as the case may be, as they relate to
the transactions contemplated by this Agreement with any of its officers. The
Seller or Servicer will keep adequate records and books of accounts in which
complete entries will be made, in accordance with GAAP, reflecting all financial
transactions of the Seller or Servicer, as the case may be, as they relate to
the transactions contemplated by this Agreement. Without limiting the foregoing,
the Seller and Servicer shall establish and maintain manual or computer records
reflecting all receipts or disbursements made or received in respect of the
Loans or the related Notes which records will be maintained separate from
Seller’s or Servicer’s records, as the case may be, relating to loans or the
related notes which are not Loans. All Loan Files maintained by the Seller or
Servicer will be clearly marked to indicate that such Loans have been sold to
Buyer.

 

-41-



--------------------------------------------------------------------------------

(e) Financial Information. To deliver to Buyer (i) as soon as available and in
any event within 120 days of the end of the fiscal year of GCC, a consolidated
balance sheet of GCC and its Subsidiaries as of the end of such fiscal year, and
the related consolidated statements of income, shareholders’ equity and cash
flows of GCC and its Subsidiaries for such fiscal year, prepared in accordance
with GAAP consistently applied, all in reasonable detail and setting forth in
comparative form the figures for the previous fiscal year, and accompanied by a
report thereon of independent certified public accountants of recognized
national standing acceptable to Buyer, which report shall be unqualified as to
scope of audit or the status of GCC and its Subsidiaries as a going concern, and
shall state that such consolidated financial statements present fairly the
financial condition of GCC as at the dates indicated and the results of
operations and changes in cash flows for the periods then ended in conformity
with GAAP applied on a basis consistent with the previous years (except as
otherwise stated therein) together with a certificate of such independent public
accountants stating that (1) their audit examination of GCC and its Subsidiaries
has included a review of the terms of this Agreement as they relate to
accounting matters; (2) in the course of such audit examination, which audit was
conducted by such accountants in accordance with generally accepted auditing
standards, such accountants have obtained no knowledge that any Default has
occurred and is continuing, or, if such Default has occurred and is continuing,
indicating the nature thereof; provided that such accountants shall not be
liable by reason of any failure to obtain knowledge of any Default that would
not be disclosed in the course of their audit examination; (ii) within 120 days
after the end of Unified’s fiscal year, the Annual Report on Form 10-K for such
year filed by Unified and the Annual Shareholders Report for Unified; (iii)
within 120 days after the end of GCC’s fiscal year, a certificate signed by the
chief financial officer of GCC, stating that as of the close of such fiscal
year, no Termination Event or Servicer Default has occurred and is continuing;
(iv) as soon as available and in any event within 45 days after the end of each
quarter, a consolidated balance sheet of GCC and its Subsidiaries as of the end
of such quarter, and the related consolidated and consolidating statement of
income of GCC and its Subsidiaries for such quarter and the portion of the
fiscal year through such quarter, prepared in accordance with GAAP consistently
applied, all in reasonable detail and setting forth in comparative form (A) the
figures for the corresponding period in the preceding fiscal year and (B) the
projected figures for the corresponding period contained in the forecast for the
current fiscal year delivered to Buyer hereunder, together with a certificate of
the chief financial officer of GCC stating that such financial statements fairly
present the financial position of GCC and its Subsidiaries as at such date and
the results of operations of GCC and its Subsidiaries for the period ended on
such date, and have been prepared in accordance with GAAP (except for the
absence of footnote disclosure) consistently applied, subject to changes for
normal, year-end adjustments; (v) within 65 days after the end of Unified’s
fiscal quarter, the Quarterly Report on Form 10-Q for such quarter filed by
Unified; (vi) within 60 days after the end of each fiscal quarter of GCC, a
certificate signed by GCC’s chief financial officer, to the effect that as of
the end of such fiscal quarter, GCC, as Seller and Servicer hereunder and as
Guarantor under the Guaranty Agreement, has remained in compliance with its
obligations hereunder and under the Guaranty Agreement; (vii) prompt notice of
any material borrowings or material adverse changes in GCC’s financial
condition; and (viii) such other statements, reports and other information as
Buyer may reasonably request concerning the financial condition and the
servicing and collection operations of GCC.

 

-42-



--------------------------------------------------------------------------------

(f) Notification. (1) Promptly after learning thereof, to notify Buyer of (i)
the details of any action, proceeding, investigation or claim against or
affecting the Seller or Servicer, as the case may be, instituted before any
court, arbitrator or Governmental Authority or, to the Seller’s or Servicer’s
knowledge, as the case may be, threatened to be instituted, which, after taking
into account the likelihood of success, might reasonably result in a judgment or
order against the Seller or Servicer, as the case may be (in excess of insurance
coverage and when combined with all other pending or threatened claims), of more
than $750,000; (ii) (A) the occurrence of any reportable event (as defined in
ERISA) with respect to a Plan, other than events for which the PBGC has waived
the notice requirements in its regulations, (B) receipt of any notice from the
PBGC of its intention to seek termination of any Plan or appointment of a
trustee therefor, (C) its intention to terminate or withdraw from any Plan, and
(D) the occurrence of any event with respect to any Plan which would result in
the incurrence by the Seller or any member of its Controlled Group of any
material liability, fine or penalty, or any material increase in the contingent
liability of the Seller or any member of its Controlled Group with respect to
any post retirement Welfare Plan benefit; (iii) any representation or warranty
set forth in Section 4.01 or 4.02 (with respect to Seller and Loans) and Section
5.12 (with respect to Servicer) which proves to have been incorrect in any
material respect when made; (iv) Seller’s or Servicer’s material breach of its
obligations under this Agreement; (v) any Obligor Default; (vi) any Loan that
has become a Defaulted Loan; (vii) any circumstance or event of which Seller or
Servicer has actual knowledge which materially impairs or might reasonably be
expected to impair an Obligor’s ability to repay or perform its obligations
under, the related Loan (including, without limitation, (A) Obligor’s ceasing to
be a Unified Patron in good standing, becoming 30 days or more past due on its
open account with Unified, or being required to pay cash on delivery for
negative credit reasons or (B) default by Obligor or any Affiliate on a
“recourse” obligation to GCC); (viii) the occurrence of any Servicer Default or
Termination Event or other event which, with notice or lapse of time or both,
would constitute a Servicer Default or Termination Event; and (ix) the
occurrence of any circumstance or event which leads such Seller or Servicer to
believe that an Expansion Loan (or the related Obligor) is not likely to meet
the Expansion Loan Projections and, in any event, the occurrence from time to
time of such Seller’s obligation to repurchase any Expansion Loan pursuant to
Section 7.03.

 

(2) Credit Agreement Information. To the extent not otherwise required to be
delivered hereunder, at the same time as delivered (or given) under the Credit
Agreement, to deliver to Buyer copies of all written material, notices,
certificates and other information and data delivered (or given) under Section
8.5 of the Credit Agreement including, without limitation, all financial
statements, certifications, compliance certificates, borrowing base
certificates, reports and filings made with the Securities and Exchange
Commission or other Governmental Authorities, projections, management letters,
and certificates delivered pursuant thereto.

 

(g) Additional Payments; Additional Acts. From time to time, to (i) pay or
reimburse the Buyer on request for all taxes imposed on this Agreement or the
sale of any Loans hereunder (other than taxes based on Buyer’s net income, items
of tax preference, or gross receipts); and (ii) obtain and promptly furnish to
Buyer evidence of all such Government Approvals as may be required to enable the
Seller or Servicer, as the case may be, to comply with its obligations under
this Agreement.

 

-43-



--------------------------------------------------------------------------------

(h) Liens. Not to create, assume or suffer to exist any lien, security interest
or other encumbrance except (A) liens on the Seller’s or Servicer’s properties,
as the case may be, securing mortgage indebtedness relating to such properties,
and any extensions, refinancing or renewals thereof in an amount not exceeding
the amount of such indebtedness prior to such extension, refinancing or renewal;
(B) capital lease obligations; (C) liens to secure indebtedness for the deferred
price of property acquired after the date hereof, but only if such liens are
limited to such property and its proceeds; (D) liens imposed by law (such as
mechanic’s liens) incurred in good faith in the ordinary course of business
which are not delinquent or which remain payable without penalty or the validity
or amount of which are being contested in good faith by appropriate proceeding
upon stay of execution of the enforcement thereof; (E) deposits or pledges under
workmen’s compensation, unemployment insurance, social security or similar laws
or made to secure the performance of bids, tenders, contracts (except for the
repayment of borrowed money) or leases, or to secure statutory obligations or
surety or appeal bonds or to secure indemnity, performance or other similar
bonds given in the ordinary course of business; (F) liens arising under the
Portfolio Credit Facility; or (G) liens that are otherwise permitted under this
Agreement.

 

(i) Liquidation, Merger, Sale of Assets, Etc. To not liquidate, dissolve or
enter into any merger, consolidation, joint venture, partnership or other
combination nor sell, lease, dispose of such portion of its business or assets
as constitutes a substantial portion thereof (excepting (i) sales of goods in
the ordinary course of business, (ii) sales of assets made with notice to and
the consent of the Buyer (provided, that the Buyer’s consent shall not be
required if such sale does not result in GCC’s Tangible Net Worth (as defined in
the Operating Agreement) becoming less than $15,000,000 and (iii) sales of the
Loans to the Buyer or any Third Party Buyer (as such term is defined in the
Portfolio Credit Facility), or their assignees or successors in interest;
provided, however, so long as no Servicer Default or Termination Event or event
which with the passage of time or the giving of notice or both would constitute
a Servicer Default or Termination Event shall have occurred and be continuing or
will occur as a result of such merger or consolidation, Seller or Servicer, as
the case may be, may merge or consolidate with any Person or sell all or
substantially all of its business or assets to any other Person so long as (A)
(1) the Seller or Servicer, as the case may be, shall be the surviving or
continuing corporation or (2), if the Seller or Servicer, as the case may be,
shall not be the surviving or continuing corporation or shall sell all or
substantially all of its assets to a Person such surviving, continuing or
purchasing Person shall be incorporated under the laws of the United States or
any jurisdiction thereof, shall assume in writing all obligations of the Seller
or Servicer, as the case may be, under this Agreement, shall be eligible to
borrow from NCB pursuant to the provisions of the Bank Act and shall have a
Consolidated Tangible Net Worth not less than the Seller or Servicer, as the
case may be, prior to the merger or consolidation, and (B) at the time of such
consolidation, merger or sale and after giving effect thereto no Servicer
Default or Termination Event shall have occurred and be continuing.

 

(j) Transactions with Affiliates. To not directly or indirectly enter into or
permit to exist any transaction (including, without limitation, the purchase,
sale, lease or exchange of any property) with any of Seller’s or Servicer’s
Affiliates, as the case may be, on terms that are less favorable to Seller or
Servicer, as the case may be, than those which might be obtained at the time
from Persons who are not Affiliates, provided, however, that nothing in this
subsection shall prohibit the Operating Agreement or any loans made by Seller or
Servicer to wholly owned, direct or indirect, subsidiaries of Unified in the
ordinary course of its business.

 

-44-



--------------------------------------------------------------------------------

(k) ERISA Compliance. To cause each member of the Controlled Group to promptly
pay and discharge all obligations and liabilities arising under ERISA of a
character which if unpaid or unperformed may reasonably be expected to result in
the imposition of a Lien against any of its Property.

 

(l) No Name Change, Etc. To not change its name, identity or corporate structure
in any manner which could make any financing or continuation statement filed
hereunder seriously misleading within the meaning of Section 9-506 of any
applicable enactment of the Uniform Commercial Code without giving Buyer at last
60 days prior written notice thereof and unless prior thereto it shall have
caused such financing statement or continuation statement to be amended or a new
financing statement to be filed such that such financing statement or
continuation statement would not be seriously misleading.

 

(m) Relocation of Offices. To give Buyer at least 60 days prior written notice
of any relocation of its chief executive offices or the offices where records
concerning the Loans and related Property are kept.

 

(n) Limitation on Transfers, Etc. To not transfer or attempt to transfer in any
manner whatsoever to any Person other than the Buyer pursuant to the terms of
this Agreement, and, except in favor of the Buyer hereunder, to not create,
cause to be created or permit any lien, pledge, charge, security interest,
ownership interest, participation interest or any other interest of any nature
whatever in respect of the Loans and related Property, except to the extent
permitted in this Agreement.

 

(o) No Changes. To make no change in the Credit and Collection Policy, which
change would impair the collectibility of any material amount of the Loans, and
to make no material change in the Credit and Collection Policy or in its current
payment terms with respect to Loans without prior written consent of the Buyer
(which consent shall not be unreasonably withheld).

 

(p) Security Interest. To defend Buyer’s security interest in and to the
Collateral related to any Loan against all claims and demands of all Persons at
any time claiming the same or any interest therein (i) adverse to that of
Obligors or Buyer or (ii) prior to that of Buyer, except, in each case, to the
extent such Person’s claims and demands arise out of security interests in the
Collateral permitted under this Agreement. Seller and Servicer further agree to
take all actions to transfer to Buyer, at Buyer’s request, a security interest
in all or any specified portion of that Collateral securing any Loan which was
not transferred to Buyer on the applicable Incremental Purchase Date
(transferring to the Buyer the same interest as the Seller had and disclosed to
the Buyer on the applicable Incremental Purchase Date) and to provide evidence
reasonably satisfactory to Buyer that all actions as are necessary or
appropriate to perfect Buyer’s security interest in such Collateral have been
taken.

 

-45-



--------------------------------------------------------------------------------

(q) Bank Act Eligibility. To use its best efforts to remain “eligible” to borrow
from NCB pursuant to the provisions of the Bank Act.

 

(r) Operating and Investment Agreements. To use its best efforts to maintain the
Operating Agreement and the Investment Agreement in full force and effect.

 

(s) Concentration Limit. To not permit the aggregate Principal Balance of all
Loans to an Obligor Group to exceed $4,000,000 at any time, unless Seller
discloses such excess in writing to Buyer at or prior to the time any such Loan
is purchased by Buyer, provided, that nothing herein shall obligate Buyer to
purchase any such Loan.

 

[End of Article VI]

 

-46-



--------------------------------------------------------------------------------

ARTICLE VII

 

SELLER OBLIGATIONS AND REPURCHASE OPTIONS

 

SECTION 7.01 Repurchase of Loans. In addition to the repurchase rights and
obligations contained in Sections 2.02(d), 4.04(b), 7.02, 7.03, 7.04 and 9.02 of
this Agreement, Buyer has the option to cause Seller to repurchase any Loan sold
by Seller to Buyer if (i) the payments with respect to such Loan are past due at
least 90 days, or (ii) an Obligor Default has occurred with respect to such Loan
and has at the time of Buyer’s exercise of such right been continuing for at
least 60 days, or (iii) such Loan is a Restructured Loan that results in or with
respect to which there are Modification Losses. Such Loan shall be repurchased
by Seller from Buyer by the last day of the Due Period during which Seller
receives notice of Buyer’s election to cause the Loan to be repurchased. Any
repurchase pursuant to this Section 7.01 shall be accomplished on the same terms
as set forth in the third and fourth sentences of Section 2.02(d) and at the
Repurchase Amount.

 

SECTION 7.02 Minimal Balances. On any Payment Date, Seller may elect to
repurchase all of the Loans then owned by the Buyer for an amount equal to the
aggregate Principal Balance of the Loans, if as of such Payment Date the
aggregate Principal Balance of all such Loans is less than 10% of the aggregate
total of all of the Principal Balances of each of the Loans, as calculated, in
each case, on the Effectiveness Date or on the Incremental Purchase Date
applicable to such Loan, as the case may be. If Seller elects to repurchase all
of the Loans pursuant to this Section 7.02, Seller shall provide Buyer and
Servicer with 30 days prior written notice. The Repurchase Amount shall be paid
by Seller to Servicer in immediately available funds prior to 12:00 noon,
Washington, D.C. time, on the designated Payment Date. Immediately upon the
payment of the required Repurchase Amount, (i) all right, title and interest in
the Loans being repurchased shall pass to Seller and such Loans shall cease to
be “Loans” for all purposes of this Agreement, and (ii) Buyer shall release or
cause to be released to the Seller the related Loan Files and shall execute and
deliver or cause to be executed and delivered such instruments of transfer or
assignment of such Loans and the security interests in the related Property as
Seller shall reasonably request. Any resale of a Loan and related Property
pursuant to the terms of this Section 7.02 shall constitute the simultaneous
resale by Buyer and repurchase by Seller of all Loans and related Property. Any
resale of a Loan and related Property pursuant to this Section 7.02 shall be
without recourse or warranty of any kind except that Buyer shall be deemed to
have warranted that such Loans and related Property are free and clear of all
liens or claims resulting from or arising out of its acts or omissions (other
than acts of Buyer resulting from Seller’s or Servicer’s failure to perform as
required by this Agreement) or claims of Buyer’ s creditors.

 

SECTION 7.03 Repurchase of Expansion Loans. In addition to the repurchase rights
and obligations contained in Sections 2.02(d), 4.04(b), 7.01, 7.02, 7.04 and
9.02 of this Agreement, Buyer has the option to cause the Seller to repurchase
any Expansion Loan sold by Seller to Buyer if, on the Expansion Loan Repurchase
Date for such Expansion Loan (i) the Cash Flow Ratio for the related Obligor is
less than 1.1:1, (ii) the Collateral Coverage Ratio for such Expansion Loan is
less than 1:1 or (iii) the related Obligor does not have a positive net worth.
Such Expansion Loan shall be repurchased by the Seller from Buyer by the last
day of the Due Period in which Seller receives notice of Buyer’s election to

 

-47-



--------------------------------------------------------------------------------

cause the Loan to be repurchased. Any repurchase pursuant to this Section 7.03
shall be accomplished on the same terms as set forth in the third and fourth
sentences of Section 2.02(d) and at the Repurchase Amount therefor.

 

SECTION 7.04 Repurchase of Loans on the Seventh Anniversary of the Commitment
Termination Date. In addition to the repurchase rights and obligations contained
in Sections 2.02(d), 4.04(b), 7.01, 7.02, 7.03 and 9.02, Buyer has the option to
cause Seller to repurchase each Loan sold by Seller to Buyer if such Loan has
not been paid in full by the seventh anniversary of the Commitment Termination
Date (or, if earlier, the seventh anniversary of the date on which the parties
hereto agree to terminate this Agreement, provided that at such time of
termination no Termination Event (or circumstance or event which with notice
and/or the passage of time would become a Termination Event) has then occurred).
Any repurchase pursuant to this Section 7.04 shall be accomplished on the same
terms as set forth in the third and fourth sentences of Section 2.02(d) and at
the aggregate Repurchase Amount for such Loans.

 

[End of Article VII]

 

-48-



--------------------------------------------------------------------------------

ARTICLE VIII

 

SERVICER DEFAULT

 

SECTION 8.01 Servicer Defaults. Any of the following acts or occurrences shall
constitute “Servicer Defaults” under this Agreement.

 

(a) Payment Default. Any failure by the Servicer to make any required payment,
transfer, withdrawal or deposit or to give instructions or notice to the Buyer
or by Seller to make any required payment, transfer, withdrawal or deposit on or
before the date occurring three (3) Business Days after the date such payment,
transfer, deposit or withdrawal or such notice or instruction is required to be
made or given, as the case may be, under the terms of this Agreement;

 

(b) Performance Default. Failure on the part of the Servicer or Seller to
observe or perform in any material respect any of the other covenants or
agreements, including the providing of accurate and timely reports as required
in Article V hereof and elsewhere in this Agreement and the establishment of a
Separate Account when required by the terms hereof, to be performed under this
Agreement which failure continues unremedied for a period of 30 days after the
date on which written notice of such failure requiring the same to be remedied
shall have been given to the Servicer by the Buyer;

 

(c) Involuntary Bankruptcy, Etc. The entry of a decree or order for (A) relief
by a court having jurisdiction in respect of the Servicer or any of its
Subsidiaries in an involuntary case under the federal bankruptcy laws, as now or
hereafter in effect, or any other present or future federal or state bankruptcy,
insolvency or similar law, (B) the appointment of or taking possession by a
receiver, liquidator, assignee, trustee, custodian, sequestrator or other
similar official of the Servicer or any of its Subsidiaries or of any
substantial part of the property of the Servicer or any of its Subsidiaries, or
(C) the winding up or liquidation of the affairs of the Servicer or any of its
Subsidiaries, and the continuance of any such decree or order is unstayed and in
effect for a period of 60 consecutive days;

 

(d) Voluntary Bankruptcy, Etc. The commencement by the Servicer or any of its
Subsidiaries of a voluntary case under the federal bankruptcy laws, as now or
hereafter in effect, or any other present or future federal or state bankruptcy,
insolvency or similar law, or the consent by the Servicer or any of its
Subsidiaries, as the case may be, to the appointment of or taking possession by
a receiver, liquidator, assignee, trustee, custodian, sequestrator or other
similar official of the Servicer or any of its Subsidiaries or of any
substantial part of the property of the Servicer or any of its Subsidiaries or
the making by the Servicer or any of its Subsidiaries of an assignment for the
benefit of creditors or the failure by the Servicer or any of its Subsidiaries,
as the case may be, generally to pay its debts as such debts become due or the
taking of corporate action by the Servicer or any of its Subsidiaries, as the
case may be, in furtherance of any of the foregoing; or

 

(e) Insolvency, Etc. Servicer or any of its Subsidiaries shall (i) make a
general assignment for the benefit of its creditors, (ii) consent to the
appointment of or taking possession by a receiver, liquidator, assignee,
trustee, or custodian of all or a substantial part

 

-49-



--------------------------------------------------------------------------------

of the property of Servicer or any of its Subsidiaries, (iii) admit its
insolvency or inability to pay its debts generally as they become due, (iv) fail
generally to pay its debts as they become due, or (v) take any action (or suffer
any action to be taken by its directors or shareholders) towards the dissolution
or liquidation of Servicer or any of its Subsidiaries.

 

In the event of any such Servicer Default, so long as the Servicer Default shall
not have been remedied, the Buyer may, by notice given to the Servicer,
terminate all of the rights and powers of the Servicer under this Agreement,
including without limitation all rights of the Servicer to receive the Servicing
Fee. In addition, upon the occurrence of a Servicer Default specified in (c),
(d) or (e) of this Section 8.01, subject to the provisions of Section 10.13,
this Agreement shall automatically and immediately terminate. Upon the giving of
such notice, all rights and powers of the Servicer under this Agreement shall
vest in the Buyer, and the Buyer is hereby authorized and empowered to execute
and deliver on behalf of the Servicer, as attorney-in-fact or otherwise, all
documents and other instruments (including any notices to Obligors deemed
necessary or advisable by the Buyer), and to do or accomplish all other acts or
things necessary or appropriate to effect such vesting, and the Servicer agrees
to cooperate with the Buyer in effecting the termination of the Servicer’s
rights and responsibilities hereunder and shall promptly provide to the
successor servicer appointed under Section 8.02 (the “Successor Servicer”) all
documents and records (electronic and otherwise) reasonably requested to enable
it to assume the servicing functions hereunder.

 

SECTION 8.02 Buyer to Act; Appointment of Successor.

 

(a) From and after the time the Servicer receives a notice of termination
pursuant to Section 8.01 or in the event of a resignation of the Servicer
pursuant to Section 5.13, the Buyer shall be the successor in all respects to
the Servicer in its capacity as Servicer under this Agreement and the
transactions set forth or provided for herein and shall be subject to all the
responsibilities, duties and liabilities relating thereto placed on the Servicer
by the terms and provisions hereof, provided, however, that notwithstanding the
foregoing the Buyer shall have no obligation whatsoever in respect of any
liability incurred by the Servicer at or prior to the time of receipt by the
Servicer of said notice. As compensation therefor the Buyer shall be entitled to
receive any and all funds, including the Servicing Fee, which the Servicer would
have been entitled to receive if the Servicer had continued to act hereunder.
However, if the Buyer is unable or unwilling to act as successor to the Servicer
hereunder, the Buyer may appoint any Person with a net worth of at least
$10,000,000 and whose regular business includes the servicing of loans similar
to the Loans as Successor Servicer. In connection with such appointment and
assumption, the Buyer may make such arrangements for the compensation of such
Successor Servicer from payments on the Loans and related Property as the Buyer
and such Successor Servicer shall agree; provided, that no such compensation
shall be in excess of that permitted the Servicer hereunder or such amount as is
commercially reasonable at the time in question. The Buyer and such Successor
Servicer shall take such action, consistent with this Agreement, as shall be
necessary to effectuate any such succession.

 

(b) Either the Buyer, as successor to the Servicer in its capacity as Servicer
hereunder, or any Successor Servicer may establish a Separate Account to serve
as the Servicing Account, and neither the Buyer nor any such Successor Servicer
shall have any

 

-50-



--------------------------------------------------------------------------------

liability to any Person other than the Buyer with respect to any ownership or
security interest in or to any amounts or funds on deposit in such successor
Servicing Account which is not a Separate Account that are not and are not
deemed to be Property or payments received or amount otherwise held in respect
of a Loan or any Property.

 

SECTION 8.03 Effects of Servicing Transfer.

 

(a) Upon any termination of the rights and powers of the Servicer pursuant to
either Section 5.13 or Section 8.01 and the Buyer’s succeeding to the rights and
obligations of the Servicer hereunder, the Buyer may unilaterally terminate this
Agreement.

 

(b) Upon any termination of the rights and powers of the Servicer pursuant to
either Section 5.13 or Section 8.01 and the vesting in either the Buyer or a
Successor Servicer of the rights and obligations of the Servicer as described in
Section 8.01 and 8.02, the Servicer shall have no additional obligations or
liabilities for acts or omissions of the Successor Servicer or otherwise
relating to its performance of its obligations under this Agreement after the
date of such termination.

 

(c) Upon the occurrence and continuation of a Servicer Default, the Servicer
shall remit any unearned portion of the Servicing Fee to the Buyer. Further,
upon the occurrence and continuation of any Servicer Default (other than a
Servicer Default under Section 8.01(b)) or Guarantor Default, the Servicer shall
remit any unearned portion of the Guaranty Fee to the Buyer.

 

[End of Article VIII]

 

-51-



--------------------------------------------------------------------------------

ARTICLE IX

 

TERMINATION EVENTS

 

SECTION 9.01 Termination Events. The occurrence of any of the following events
shall constitute a “Termination Event” hereunder.

 

(a) Breach of Covenant. Seller shall fail to perform or observe any covenant,
obligation or term of Articles VI or X or of Section 2.02(d) or 4.04 of this
Agreement and, except in the case of a breach of Section 6.01(c) or of Section
6.01(f)(iii), (iv) or (v), such failure shall remain unremedied for 30 days
after written notice thereof shall have been given to Seller by the Buyer; or

 

(b) Guarantor Defaults. A Guarantor Default shall have occurred and be
continuing; or

 

(c) Involuntary Bankruptcy, Etc. The entry of a decree or order for (i) relief
by a court having jurisdiction in respect of the Seller, Unified or any
Subsidiary thereof in an involuntary case under the federal bankruptcy laws, as
now or hereafter in effect, or any other present or future federal or state
bankruptcy, insolvency or similar law, (ii) the appointment a receiver,
liquidator, assignee, trustee, custodian, sequestrator or other similar official
of the Seller, Unified or any Subsidiary thereof or of substantial part of the
property of the Seller, Unified or any Subsidiary thereof, or (iii) the winding
up or liquidation of the affairs of the Seller, Unified or any Subsidiary
thereof, and the continuance of any such decree or order remains unstayed and in
effect for a period of 60 consecutive days; or

 

(d) Voluntary Bankruptcy, Etc. The commencement by the Seller, Unified or any
Subsidiary thereof of a voluntary case under the federal bankruptcy laws, as now
or hereafter in effect, or any other present or future federal or state
bankruptcy, insolvency or similar law, or the consent by the Seller, Unified or
any Subsidiary thereof, as the case may be, to the appointment of or taking
possession by a receiver, liquidator, assignee, trustee, custodian, sequestrator
or other similar official of the Seller, Unified or any Subsidiary thereof or of
any substantial part of the property of the Seller, Unified or any Subsidiary
thereof or the making by the Seller, Unified or any Subsidiary thereof of an
assignment for the benefit of creditors or the failure by the Seller, Unified or
any Subsidiary thereof, as the case may be, generally to pay its debts as such
debts become due or the taking of corporate action by the Seller, Unified or any
Subsidiary thereof, as the case may be, in furtherance of any of the foregoing;
or

 

(e) Insolvency, Etc. Seller, Unified or any Subsidiary thereof shall (i) make a
general assignment for the benefit of its creditors or (ii) consent to the
appointment of or taking possession by a receiver, liquidator, assignee,
trustee, or custodian of all or a substantial part of the property of Seller,
Unified or any Subsidiary thereof, or (iii) admit its insolvency or inability to
pay its debts generally as they become due, or (iv) fail generally to pay its
debts as they become due, or (v) take any action (or suffer any action to be
taken by its directors or shareholders) towards the dissolution or liquidation
of Seller, Unified or any Subsidiary thereof; or

 

-52-



--------------------------------------------------------------------------------

(f) ERISA. Seller, or any member of its Controlled Group, shall fail to pay when
due an amount or amounts aggregating in excess of $5,000,000 which it shall have
become liable to pay to the PBGC or to a Plan under Title IV of ERISA; or notice
of intent to terminate a Plan or Plans having aggregate Unfunded Vested
Liabilities in excess of $5,000,000 (collectively, a “Material Plan”) shall be
filed under Title IV of ERISA by the Seller or any other member of its
Controlled Group, any plan administrator or any combination of the foregoing; or
the PBGC shall institute proceedings under Title IV of ERISA to terminate or to
cause a trustee to be appointed to administer any Material Plan or a proceeding
shall be instituted by a fiduciary of any Material Plan against the Seller or
any member of its Controlled Group, to enforce Section 515 or 4219(c)(5) of
ERISA and such proceeding shall not have been dismissed within 30 days
thereafter; or a condition shall exist by reason of which the PBGC would be
entitled to obtain a decree adjudicating that any Material Plan must be
terminated.

 

(g) Servicer Default. A Servicer Default shall have occurred and be continuing
and Buyer, in its sole discretion, shall deem it to be a Termination Event.

 

(h) Breach of Representation or Warranty. Buyer shall have knowledge of any
representation or warranty (including any Existing Loan Representation) which
shall have been incorrect when made and shall not have been cured as provided in
Section 4.04(a) and Buyer shall determine, in its sole discretion, that its
interests hereunder cannot be protected by requiring the Seller, pursuant to
Section 4.04(b), to repurchase the Loan or Loans as to which such breach exists.

 

(i) Operating and Investment Agreement. The Operating Agreement or the
Investment Agreement shall cease to be in full force and effect.

 

(j) Bank Act Eligibility. Seller ceases to be an “eligible borrower” pursuant to
the provisions of the Bank Act.

 

SECTION 9.02 Consequences of Termination Event. Upon the occurrence of any
Termination Event specified in (c), (d), or (e) of Section 9.01 or a Termination
Event arising out of GCC’s insolvency or involvement in a voluntary or
involuntary bankruptcy proceeding, subject to the provisions of Section 10.13,
this Agreement shall automatically and immediately terminate. If any Termination
Event shall occur and be continuing, then in any such case and at any time
thereafter so long as any such Termination Event shall be continuing, the Buyer
may, at its option, immediately terminate the Buyer’s commitment to make any
Incremental Purchases hereunder. Thereafter, and before exercising any other
remedies provided herein or by applicable law, Buyer may, at its option, require
Seller to, and Seller shall, repurchase all Loans and related Property for the
Repurchase Amount within 10 Business Days after receipt of notice from the Buyer
of its election to cause such repurchase of all Loans. In addition, Buyer may
pursue all other rights and remedies available herein and by applicable law
including, without limitation, its rights to pursue collection from the Seller
in an amount equal to the Repurchase Amount.

 

SECTION 9.03 Remedies of a Secured Party. Following the occurrence of a
Termination Event, and in addition to its rights under Section 9.02, the Buyer
shall have all

 

-53-



--------------------------------------------------------------------------------

remedies provided by law and without limiting the generality of the foregoing
shall have the following remedies: (a) the remedies of a secured party under the
Uniform Commercial Code; (b) the right to make notification and pursue
collection or, at Buyer’s option, to sell or cause Servicer, as agent for the
Buyer, to sell all or any part of the Loans and related Property; (c) the right
to exercise all of owner’s or secured party’s rights under the Loans and related
Property; and (d) to the extent that notice shall be required by law to be
given, Seller agrees that a period of 20 days from the time the notice is sent
shall be a reasonable period of notification of a sale or other disposition of
the Loans and related Property.

 

[End of Article IX]

 

-54-



--------------------------------------------------------------------------------

ARTICLE X

 

MISCELLANEOUS

 

SECTION 10.01 Further Assurances. Each party hereto agrees to execute and
deliver to the other party and to perform all such other acts as the other party
may reasonably request to carry out the transactions contemplated by this
Agreement. Without limiting the foregoing, Buyer agrees to endorse without
recourse the Note related to any Loan being resold to Seller pursuant to
Articles II, IV, VII or IX, and to execute assignments and related Uniform
Commercial Code financing statements to evidence the assignment of the Related
Documents to Seller.

 

SECTION 10.02 Indemnities. (a) Seller and Servicer will defend and hereby
indemnify Buyer and its successors, assigns, servants and agents (hereinafter
“Indemnitees”) against and agree to protect, save and keep harmless and make
whole each thereof, from any and all liabilities, obligations, losses, damages,
penalties, claims, actions, suits, costs (including any net increase in the tax
liability of an Indemnitee resulting from its receipt of indemnity payments made
under this Section 10.02), expenses and disbursements, including reasonable
attorneys’ fees, of whatsoever kind and nature imposed on, incurred by or
asserted against any Indemnitee in any way relating to or arising out of (i) any
breach or alleged breach of any covenant, agreement or other obligation by the
Seller or Servicer under this Agreement or the Guarantor under the Guaranty
Agreement, (ii) any representation or warranty made by the Seller or Servicer
under this Agreement or the Guarantor under the Guaranty Agreement which was
untrue or alleged by a Person other than Buyer to be untrue when made or
delivered, (iii) any environmental claim or liability relating to any real
property securing any Loans, or (iv) Buyer’s control of the Servicing Account or
establishment of a Separate Account or transfer of any amount to a Separate
Account; provided that no Indemnitee shall be entitled to indemnification for
any claim or liability arising as a result of such Indemnitee’s gross negligence
or willful misfeasance in acting or failing to act under this Agreement. Any
indemnity payments required under this Section 10.02 shall be paid within 30
days following notice thereof from the Indemnitee to Seller or Servicer, as the
case may be (which notice shall describe in reasonable detail the matter with
respect to which indemnification is required and shall set forth the computation
used in determining the amount of the indemnity payment). All of the rights and
privileges of each Indemnitee under this Section 10.02, and the rights,
privileges and obligations of Seller and Servicer hereunder, shall survive the
expiration or other termination of this Agreement.

 

(a) The foregoing indemnities with regard to any particular Indemnitee shall not
extend to any liability, obligation, loss, damage, penalty, claim, suit, expense
or disbursement that results from the willful misconduct or gross negligence of
such Indemnitee.

 

SECTION 10.03 No Waiver: Remedies Cumulative. No failure by the Seller, Servicer
or Buyer to exercise, and no delay in exercising, any right, power or remedy
under this Agreement shall operate as a waiver thereof, nor shall any single or
partial exercise of any right, power or remedy under this Agreement preclude any
other or further exercise thereof or the exercise of any other right, power, or
remedy. The rights and remedies provided herein are cumulative and not exclusive
of any right or remedy provided by law.

 

-55-



--------------------------------------------------------------------------------

SECTION 10.04 Governing Law. This Agreement shall be governed by and construed
in accordance with the laws of the State of California.

 

SECTION 10.05 Consent to Jurisdiction; Waiver of Immunities. The Buyer, Servicer
and Seller hereby irrevocably submit to the jurisdiction of any state or federal
court sitting in the District of Columbia or the State of California in any
action or proceeding brought to enforce or otherwise arising out of or relating
to this Agreement and irrevocably waive to the fullest extent permitted by law
any objection which they may now or hereafter have to the laying of venue in any
such action or proceeding in such forum, and hereby further irrevocably waive
any claim that any such forum is an inconvenient forum. The parties agree that a
final judgment in any such action or proceeding shall be conclusive and may be
enforced in any other jurisdiction by suit on the judgment or in any other
manner provided by law.

 

SECTION 10.06 Notices. All notices and other communications provided for in this
Agreement shall be in writing or (unless otherwise specified) by telex,
telegram, cable or facsimile and shall be sent for next Business Day delivery to
each party at the address set forth under its name on the signature page hereof,
or at such other address as shall be designated by such party in a written
notice to each other party. Except as otherwise specified, all such notices and
communications if duly given or made shall be effective upon receipt.

 

SECTION 10.07 Assignment. This Agreement shall be binding upon and inure to the
benefit of the parties and their respective Successors and assigns.
Notwithstanding the foregoing, neither the Seller nor the Servicer may assign or
otherwise transfer all or any part of its rights or obligations hereunder
without the prior written consent of the Buyer, and any such assignment or
transfer purported to be made without such consent shall be ineffective. Buyer
may at any time sell, assign or transfer the Loans and related Property or
participations therein without the consent of the Seller, the Servicer or the
Guarantor.

 

SECTION 10.08 Capital Markets Funding. Seller and Servicer hereby agree to
cooperate with Buyer in making such reasonable modifications to this Agreement
and the Related Documents, in executing such other documents and certificates,
in causing to be prepared and delivered such opinions, certificates, financial
reports and letters, and in taking such other actions, including permitting the
Rating Agencies, credit enhancers and institutional investors to review records
and other information relating to the Loans and to visit, on reasonable notice,
the premises of the Seller and the Servicer, as are reasonably necessary to
achieve capital markets funding of the Loans and the related Property or to
improve the execution of such funding; provided, however, that (a) any expenses
of Seller in connection with such modifications shall be reimbursed promptly by
the Buyer to the Seller following request therefor, (b) no such modification
shall be materially adverse to the interests of Seller and (c) no such
modification shall require any change in the accounting treatment of the
transaction contemplated by this Agreement under GAAP. In addition, Seller and
Servicer agree to use their best efforts to cause Obligors to agree to and
execute any changes to the Related Documents.

 

SECTION 10.09 Severability. Any provision of this Agreement which is prohibited
or unenforceable in any jurisdiction shall as to such jurisdiction be
ineffective to

 

-56-



--------------------------------------------------------------------------------

the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof or affecting the validity or enforceability of such
provision in any other jurisdiction. To the extent permitted by applicable law,
the parties waive any provision of law which renders any provision hereof
prohibited or unenforceable in any respect.

 

SECTION 10.10 Attorney’s Fees. In the event it is necessary for any party hereto
or its Successors or assigns to institute suit in connection with this Agreement
or the breach thereof, the prevailing party in such suit shall be entitled to
reimbursement for its reasonable costs, expenses and attorney’s fees incurred
including fees incurred on any appeal.

 

SECTION 10.11 Setoff. In addition to any rights now or hereafter granted under
applicable law, upon the occurrence of any Termination Event or Servicer
Default, Buyer is hereby authorized by Seller and Servicer at any time, without
notice to Seller or Servicer, to set off and to appropriate and to apply to the
amounts then owed by Seller or Servicer hereunder, or by Guarantor under the
Guaranty Agreement, as the case may be, to Buyer, any and all deposits held by
Buyer for the account of Seller or Servicer (general or special, including, but
not limited to, indebtedness evidenced by certificates of deposit, whether
matured or unmatured, but not including trust accounts) and any other
indebtedness at any time owing by Buyer to Seller or Servicer.

 

SECTION 10.12 Limitation on Third Party Beneficiaries. No provision, warranty,
representation, or agreement herein, whether express or implied, is intended to
or shall be construed as conferring upon any Person not a party hereto
(including, without limitation, any Obligor) any rights or remedies whatsoever.

 

SECTION 10.13 Term of Agreement. This Agreement shall terminate upon the earlier
to occur of (i) the reduction of the aggregate Principal Balance of the Loans
(including Liquidated Loans as to which there remain unpaid Liquidation Losses)
to zero, provided such reduction occurs on or after the Commitment Termination
Date, and (ii) the date on which this Agreement is automatically terminated
following the occurrence of any of the Termination Events specified in Section
9.02; provided, however, that (a) the rights accrued to the Buyer prior to such
termination, (b) the obligations of the Guarantor under the Guaranty Agreement,
and (c) the indemnification provisions set forth in Section 10.02, shall be
continuing and shall survive the termination of this Agreement.

 

SECTION 10.14 Entire Agreement; Amendment. This Agreement comprises the entire
agreement of the parties and may not be amended or modified except by written
agreement of the parties hereto. No provision of this Agreement may be waived
except in writing and then only in the specific instance and for the specific
purpose for which given.

 

SECTION 10.15 Headings. The headings of the various provisions of this Agreement
are for convenience of reference only, do not constitute a part hereof, and
shall not affect the meaning or construction of any provision hereof.

 

SECTION 10.16 Counterparts. This Agreement may be executed in any number of
identical counterparts, any set of which signed by all parties hereto shall be
deemed to constitute a complete, executed original for all purposes.

 

-57-



--------------------------------------------------------------------------------

[End of Article X]

 

-58-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Second Amended and
Restated Loan Purchase and Servicing Agreement to be executed by their
respective officers or agents thereunto duly authorized as of the date first
above written.

 

   

GROCERS CAPITAL COMPANY,

   

as Seller and Servicer

   

By:

 

/s/    CAROLYN FOX

--------------------------------------------------------------------------------

       

Its: Carolyn Fox, President

   

Notice Address:

   

5200 Sheila Street

   

Commerce, California 90040

   

NATIONAL CONSUMER COOPERATIVE BANK,

   

as Buyer

   

By:

 

/s/    ROMIE BASRA

--------------------------------------------------------------------------------

       

Its: Romie Basra, Vice President

   

Notice Address:

   

1725 Eye Street, N.W.

   

Suite 600

   

Washington, D.C. 20006

 

ACKNOWLEDGEMENTS:

GROCERS CAPITAL COMPANY,

as Guarantor

By:

 

/s/    CAROLYN FOX

--------------------------------------------------------------------------------

    Its: Carolyn Fox, President

 

Signature Page:

Second Amended and Restated

Loan Purchase and Servicing

Agreement



--------------------------------------------------------------------------------

EXHIBIT A

 

GROCERS CAPITAL COMPANY

 

MEMBER FINANCING POLICIES AND PROCEDURES

 

Approximately 35 years ago, the Unified Western Grocers (“UWG”) Board of
Directors voted to begin offering financing services to members as a way to
support wholesale and retail expansion and maintain competitiveness. In 1975,
Grocers Capital Company (“GCC”) was incorporated as a wholly-owned finance
subsidiary to make loans to the members. The objective of GCC financing has been
to support member growth with competitive financing through prudent lending that
provides a satisfactory return to GCC and the shareholders of Unified. These
credit and collection policies govern the underwriting and servicing of loans by
GCC.

 

Effective shortly after the CGC / UG merger, all member financing requests began
being processed through GCC. Requests previously reviewed by United Resources
are now consolidated with GCC. The following is a description of that process,
starting with the types of financing that are currently available.

 

1. Mission Statement

 

The mission statement of GCC is as follows:

 

“To provide financial services in partnership with progressive retailers which
support the

managed growth of the retailers and Unified and its subsidiaries”

 

2. Guiding Principles

 

GCC Management is guided by the following principles:

 

  • GCC’s primary goal is to serve the capital needs of UWG Members while
maintaining a satisfactory return on assets and portfolio credit quality.

 

  • The importance of the financing request to achieving UWG’s long-term goals,
the ability of the borrower to repay the debt (historical cash flow), the
quality of the borrower’s balance sheet, and the collateral value of the assets
pledged, in that order, are the most important factors in a credit decision.

 

  • Wherever possible, GCC seeks to reduce credit risk by obtaining additional
support through guarantees, real estate, deposits, and other assets.

 

    1



--------------------------------------------------------------------------------

3. Scope of Credit Services

 

a. Desirable Credit

 

(All of the following require collateral, personal guaranty, and supply
agreement)

 

Inventory Term loans - usually used for existing inventory purchased in
conjunction with a new store. Also available for initial inventory required to
support a new store grand opening or remodel expansion. Monthly repayment up to
5 years.

 

Equipment loans – for grocery equipment associated with purchase or remodel of
existing store. Monthly repayment up to 7 years.

 

“Buy / Sell” loans - for the purchase of existing grocery store. Many times used
in conjunction with Inventory Term loan. Monthly repayment up to 7 years.

 

Deposit Fund loans - 100% of initial UWG deposit for new members. Weekly
repayment over 5 years.

 

NOTE: This is the only loan not requiring specific collateral

 

Loan Guarantee - Member financing request that is determined would be best
provided by a 3rd party financing source. GCC guarantee percentage varies with
member credit strength as evaluated by 3rd party lender.

 

Equity Investment - On occasion, GCC may make an equity investment in a Member.

 

b. Undesirable Credit

 

The following types of credit facilities are considered undesirable and have
been identified as situations with greater than normal risk. When these
circumstances are present, the credit request would normally be declined.
Exceptions may be approved if, in the judgement of GCC Management, the risks can
be controlled.

 

  • Loans to a business where the loans cannot be repaid within the specified
term except by borrowing elsewhere or by liquidating assets.

 

  • Venture capital loans to a start-up business where the borrowers lack
experience in the retail grocery business and the equity participation of the
borrowers is limited. These loans may be considered if the borrowers have other
sources of repayment acceptable to GCC which are pledged in support of the
loans.

 

  • Loans to parties whose integrity or honesty is questionable.

 

  • Real estate loans, either construction or takeout.

 

    2



--------------------------------------------------------------------------------

  • Credit facilities to holding companies that do not have operating assets.

 

  • Loans with balloon payments of greater than 40% of the original principal
balance and / or amortizations of greater than 10 years.

 

  • Credit facilities with maturities beyond seven years.

 

  • Credit extensions to pay delinquent interest.

 

  • Loans to company owners with the purpose being the buyout of other owners.

 

  • Working capital loans with the purpose of curing a cash flow deficit.

 

3. Eligibility

 

GCC may provide financing to any UWG Member Patron, Affiliate, or Customer.
Subsidiaries, affiliates, and principals of the above are also eligible provided
that GCC Management judges that the financing is warranted. GCC may request
documentation including articles of incorporation, financial statements or tax
returns to support the eligibility of any prospective borrower.

 

4. Single Borrower Concentration Limits

 

GCC’s single borrower limit (including loans, guarantees, and investments) is
35% of total Shareholder’s Equity as recorded on GCC’s financial statements.

 

GCC’s concentration limit is set at 25% of total Finance Receivables as recorded
on GCC’s financial statements.

 

Any proposed loans that will cause the borrower to exceed the single borrower or
concentration limits should include specific approval of that exception.

 

5. Credit Approval Authority Levels (based on a member’s cumulative loan
balance):

 

$0 TO $50,000

 

ANY GCC OFFICER

 

$50,001 TO $100,000:

 

ANY TWO GCC OFFICERS

 

$100,001 TO $3,000,000:

 

LOAN COMMITTEE-APPROVAL REQUIRES MAJORITY VOTE

 

    3



--------------------------------------------------------------------------------

OVER $3,000,000

 

REVIEW AND RECOMMENDATION FROM LOAN COMMITTEE

REVIEW AND RECOMMENDATION FROM UNIFIED FINANCE COMMITTEE

REVIEW AND APPROVAL FROM BOARD OF DIRECTORS OF UNIFIED

 

ANY BOARD MEMBER REQUEST/ALL EQUITY INVESTMENTS

 

REVIEW AND RECOMMENDATION FROM LOAN COMMITTEE

REVIEW AND RECOMMENDATION FROM UNIFIED FINANCE COMMITTEE

REVIEW AND APPROVAL FROM BOARD OF DIRECTORS OF UNIFIED

 

NOTE: Director requests require approval of UNIFIED Board Credit Committee

 

SEE ATTACHED PROCEDURES TO FOLLOW AFTER LOAN COMMITTEE DECISION.

 

6. Modifications to Loan Terms

 

Regardless of which lending authority has approved a credit extension, GCC
Management may make modifications as to amount of credit, rate, and terms as
follows:

 

  • Amount of Credit – Up to 10% increase in the approved amount

 

  • Interest Rate – Up to 1% of the approved rate

 

  • Terms – GCC Management may adjust the terms (collateral, covenants,
guarantors, etc.) as long as in its best judgement, the changes do not
materially affect the intent of the lending authority which approved the credit
extension. Changes other than the amount and rate noted above should be
documented in written form (NOTE TO FILE) and placed in the loan file. Any
significant release of collateral must be approved by the Loan Committee or
Board of Directors, as per the required credit approval authority criteria.

 

7. Credit and Security Standards

 

The guiding principles of GCC’s Credit and Collection Policy will be followed
when underwriting and originating any credit extension. Cash flow and the
certainty of future cash flows will be regarded as the primary source of
repayment for all credit extensions.

 

Secondary sources of repayment will be obtained whenever possible through
collateral, guarantees and other forms of support to the primary source of
repayment. GCC will comply with all laws and regulations pertaining to credit
and lending practices.

 

    4



--------------------------------------------------------------------------------

a. Loan Purpose

 

GCC Management will review the credit request to ensure that the request meets
the needs of the borrower. The use of the proceeds and the sources of repayment
should be clearly identified.

 

b. Underwriting Criteria

 

GCC will underwrite all eligible borrowers, subject only to funds availability
and approval of credit. The underwriting will include (i) a score using the GCC
Loan Matrix scoring system, and (ii) a detailed credit analysis performed by GCC
Management, including a Credit Worksheet that incorporates financial and ratio
analysis on the borrower.

 

It is important to note that every effort is made to keep this information
confidential between the Loan Committee, Management and the Member.

 

  • Loan Matrix. The Loan Matrix is an objective scoring system that assigns
point values to a borrower based on actual performance in 11 different
measurement categories. Based on the total score, a rating of Excellent, Very
Good, Good, Fair, and Poor is assigned to the borrower. Those borrowers with a
Poor rating may only be underwritten if, in the opinion of management, there are
sufficient reasons to overcome the rating assigned. Borrowers with ratings of
Fair, Good, Very Good, and Excellent may be underwritten, based upon credit
approval by the appropriate lending authority.

 

  • Credit Analysis. A written credit analysis is normally prepared for
exposures over $100,000.00. The written analysis discusses the background,
amount, purpose, and collateral for the financing. Included in the analysis will
be a financial comparison that provides ratios and other relevant financial
information.

 

The Loan Committee analysis of the request includes (in order of importance):

 

  • Ability to repay debts - financial statement strength

 

  • Operational experience

 

  • Site location(s)

 

  • Unified payment record

 

  • Collateral value

 

  • Minimum guidelines to sell loan to NCB after funding

 

  • Unified wholesale volume

 

NOTE: See attached procedures regarding loan process after approval by Loan
Committee.

 

    5



--------------------------------------------------------------------------------

c. Collateral

 

Collateral should always be looked at as a secondary source of repayment. GCC
will not normally enter into any loan arrangement where liquidation of the
collateral is the main source of repayment. The value of the collateral should
always be identified in the credit underwriting process. Subsequent to credit
approval, the value of the collateral should be supported by appraisals, lien
searches and other methods of documentation of value.

 

d. Real Estate Appraisals

 

Appraisals should be obtained whenever real property is taken as primary
collateral. The only exceptions should be in cases where it is determined by GCC
Management that the cost of the appraisal versus the potential equity is not
justified or where there is reasonable certainty of the property value (recent
purchase, comparable sales data, etc.). The method of appraisal is to be
determined by management, based on the exposure and importance of collateral
support. In general, a “drive by” appraisal prepared by an appraisal company
acceptable to management is all that will be required.

 

e. Title Policies

 

Title insurance policies with GCC as beneficiary should be obtained whenever
real property is taken as primary collateral. An abbreviated title policy is
acceptable in most cases, though management may require a full title. If, in
management’s view, acceptable information is available that supports the title
claim of the borrower, the title policy requirement may be waived.

 

f. UCC-1 Lien Searches

 

UCC-1 lien searches should be conducted on borrowers where store equipment or
other business assets are offered as collateral and the loan amount exceeds
$100,000.00. Management may waive a search in situations where existing filings
on the same borrower are present or when there is sufficient experience with the
borrower in management’s opinion to make a search unnecessary.

 

g. Real Estate Site Surveys

 

Real estate site surveys performed by a company acceptable to GCC should be
obtained whenever financing is to be used for a new or a closed store location.
The survey should indicate sales volumes that can be expected from the location
so that projections of future cash flows can be determined. If historical sales
information or other data acceptable to management can be obtained to support
the probable sales volume, then the requirement may be waived.

 

h. Credit Reports

 

TRW and Dun & Bradstreet credit reports should be pulled on all borrowers where
the total exposure will exceed $100,000.00. The only exception to this would be
in cases where GCC has sufficient other credit information available on the
borrower or guarantor to make the report unnecessary.

 

    6



--------------------------------------------------------------------------------

8. Interest Rates and Fees

 

Interest rates and fees charged by GCC will be set in a manner consistent with
its guiding principles, and take into account prevailing interest rates,
management policies, administrative expenses and relative risk. Interest should
be paid no less frequently than once a quarter, unless approved by the Loan
Committee.

 

a. Interest Rates

 

  • Floating rates. Based on Prime Rate, plus a margin. The Prime Rate used is
selected by GCC Management and may be changed from time to time. Adjustment will
usually occur on a calendar quarter basis, although other methods may be used
when such a change is desirable.

 

  • Fixed rates. Based on a specific spread above a base rate acceptable to
management, may be offered from time to time as market conditions dictate.

 

b. Fees

 

Non-refundable commitment fees are due upon acceptance of a commitment.
Commitment and other fees generally cover the costs of funding, underwriting and
yield enhancement. Other fees may be charged to cover out of pocket costs such
as legal expenses, so long as this is disclosed to the borrower in advance. Late
payment fees are not currently assessed by GCC, however, these may be charged
where such fees have been incorporated into the loan documentation.

 

9. Loan Loss Reserve Process

 

a. Evaluation

 

The company regularly evaluates the collectibility of its outstanding loans. The
weekly requirement to pay Unified allows for continuous monitoring of member
payments and this information is used in determining loan quality. On a
quarterly basis a thorough evaluation of identified loans is performed.

 

b. Loan loss reserves

 

As a normal course of business, the Company requires collateral on its loans. In
circumstances where a loan becomes delinquent and the Company has insufficient
collateral for full recovery of the outstanding balance, a specific loan loss
reserve is established. The Company also maintains a general loan loss reserve
based on historical experience for expected loan losses.

 

    7



--------------------------------------------------------------------------------

c. Charge-offs

 

Whenever it is reasonably determined by management that the probability of
collection of any part of a loan is not likely, a full or partial charge-off
against the loan loss reserve shall be made in order to assure that the value of
GCC’s assets are accurately stated. A charge-off does not imply a lessening of
efforts to collect the loan in full. All charge-offs must be approved by a GCC
officer and such approval should be documented in the file. Chargeoffs of
$100,000 or less require signature of one GCC officer. Chargeoffs over $100,000
require signature of two GCC officers.

 

10. Loan Portfolio Maintenance

 

Under its current policies, GCC only makes specific credit extensions for a
fixed period of time; there are no revolving credit arrangements. Therefore, the
type of information required to maintain is different from institutions whose
exposure varies over time and who may make several advances over a commitment
period. Management will review loans to ensure that required financial
information is on file and that documentation required to monitor insurance and
collateral preservation is in order.

 

a. Financial Information

 

GCC will collect the following financial information with respect to each
borrower on one or more loans which, either individually or in the aggregate,
have a principal balance greater than:

 

  • $250,000 – annual financial statements within 120 days of each fiscal year
of such borrower

 

  • $500,000 but less than $1,000,000 – in addition to annual statements,
semi-annual financial statements within 50 days of the end of the second fiscal
quarter of such borrower

 

  • $1,000,000 – in addition to audited annual financial statements, quarterly
financial statements within 50 days of the end of each fiscal quarter.

 

b. Loan covenant compliance

 

Loans that require compliance with specific financial ratios will be monitored
on an ongoing basis. A list of such loans will be maintained with comments as to
the status of each loan’s compliance. GCC Management may choose to remove or add
loans for financial compliance based on changes in exposure or in the borrower’s
financial condition.

 

    8



--------------------------------------------------------------------------------

c. Supply Agreement Compliance

 

Loans that include a supply agreement with Unified Western Grocers will be
monitored on an ongoing basis to determine whether agreed-upon purchase levels
are being met. A list of such loans, indicating compliance, will also be
maintained.

 

d. Insurance

 

All loans secured by store equipment and fixtures require that the borrower
maintain insurance in an equal to GCC’s loan balance and that GCC be named as an
additional loss payee on the policy. GCC will maintain a list of these loans and
copies of current endorsements in order to document compliance with those
conditions.

 

e. Collateral Filings and Appraisals

 

Loans that have UCC-1 filings to provide notice of GCC’s security interest in
specific assets of the borrower will be monitored on an ongoing basis. UCC-1
filings will be renewed for any loans greater than five years in term.
Appraisals on real property or other collateral may be ordered at any time if
GCC Management feels it is appropriate based on changes in exposure, market
conditions, or the financial condition of the borrower.

 

-END-

 

    9



--------------------------------------------------------------------------------

Exhibit B

 

Grocers Capital Company C8

   LIBOR    ______     

Remittance

   BPS    ______     

For the month of ________________________

   TOTAL/
ROUNDED    ______                                              DAYS/
MTH    30                                              DAYS/yr    360     

Loan
Number

--------------------------------------------------------------------------------

   Tax I.D.
Number


--------------------------------------------------------------------------------

   Customer Name


--------------------------------------------------------------------------------

   Beginning
Balance


--------------------------------------------------------------------------------

   Ending Balance


--------------------------------------------------------------------------------

   Principal
Billed/Received


--------------------------------------------------------------------------------

   Interest


--------------------------------------------------------------------------------

   Amount
Remitted


--------------------------------------------------------------------------------

   LIBOR
RATE+BPS


--------------------------------------------------------------------------------

   Cmnts


--------------------------------------------------------------------------------

    



--------------------------------------------------------------------------------

EXHIBIT C

 

[Form of Security Agreement Note]

 

GROCERS CAPITAL COMPANY

 

NOTE: COMBINED PRINCIPAL AND INTEREST IN INSTALLMENTS

VARIABLE INTEREST RATE

(CORPORATION)

 

LOAN NUMBER                         

  Date:                         

 

Commerce, California

 

For value received,                      (“Borrower”) promises to pay in lawful
money of the United States of America, to the order of the GROCERS CAPITAL
COMPANY (“GCC”) at its office located at 5200 Sheila Street, Commerce,
California 90040, the principal sum of:                                         
with interest thereon from                 , 20          (the “Interest
Commencement Date”), at the rate of          percentage point(s) over the prime
rate charged by the Union Bank of California (the “Prime Rate”) on the unpaid
balance of said principal sum until all principal and interest is paid in full.
The Prime Rate is, as of the date of execution of this note,             
percent per annum and the initial interest rate under this note is             
percent per annum, subject to modification as herein defined.

 

The interest rate shall be adjusted on the 25th day of the third month of the
calendar quarter following the Interest Commencement Date and each three (3)
months thereafter (each an “Adjustment Date”) according to the Prime Rate
announced on the Adjustment Date, and each interest rate adjustment shall be
effective on the date of the first installment due after the Adjustment Date.

 

Borrower shall pay said principal sum and interest in          installments of:
                                         beginning on the 30th day following the
Interest Commencement Date until the entire balance of principal and interest
has been paid.

 

If, however, a change in interest rate becomes effective, GCC may increase or
decrease the monthly installment payable hereunder, so as to maintain
amortization at the rate provided hereinabove. It is agreed that each
installment, when paid, shall be credited first on interest then due and the
remainder on principal, and interest shall thereupon cease upon the principal so
credited.

 

If default be made in the payment when due of any part or installment of
principal or interest under this note, then:

 

(a) the interest rate shall adjust to 3.5 percentage points over the Prime Rate
in effect at the time of such default, and

 

(b) the whole sum of principal then unpaid, together with accrued interest
thereon, shall become immediately due and payable at the option of the holder of
this note, without notice.

 

-1-



--------------------------------------------------------------------------------

In the event of commencement of suit or any other action to enforce payment of
this note, Borrower agrees to pay all attorney’s fees and cost incurred by GCC.

 

A Security Agreement dated                         , 20        , between
Borrower and GCC secures the indebtedness of this note. The maturity of this
note may be accelerated as provided in the Security Agreement and
                                 (Describe other security agreement).

 

A loan origination fee of                      is charged in connection with the
loan of funds evidenced by this note, and such fee is immediately payable in
addition to the principal and interest payable as set forth above.

 

IN WITNESS WHEREOF, Borrower has caused this note to be executed by its officers
thereonto duly authorized by a resolution of its Board of Directors duly adopted
by said Board at a meeting thereof duly called, noticed, and held.

 

“Borrower”

 

--------------------------------------------------------------------------------

By:

 

 

--------------------------------------------------------------------------------

Name:

 

 

--------------------------------------------------------------------------------

Title:

 

 

--------------------------------------------------------------------------------

Mailing Address:

Store Address:

 

-2-



--------------------------------------------------------------------------------

GROCERS CAPITAL COMPANY

 

SECURITY AGREEMENT

 

THIS SECURITY AGREEMENT (this “Security Agreement”) is entered into
            , 20     , by and between: GROCERS CAPITAL COMPANY (“Secured
Party”), whose mailing address is 5200 Sheila Street, Commerce, CA 90040 and
                     (“Debtor”), whose mailing address is                     
(the “Mailing Address”). The address of the store being financed is:
                             (the “Store Address”).

 

1. Grant of Security Interest. Debtor grants to Secured Party a security
interest in the property described in Paragraph 2 (collectively, the
“Collateral”) to secure prompt payment and full performance of this Security
Agreement and the obligations described in Paragraph 3 (collectively, the
“Obligations”).

 

2. Collateral. The collateral is all Debtor’s Class A and Class B shares of
UNIFIED WESTERN GROCERS, INC. (“Unified”), all Debtor’s deposits with Unified
and all Debtor’s accrued patronage or dairy dividends with Unified, and
                    , together with all rights, remedies, powers and/or
privileges of Debtor with respect to any of the foregoing, including the right
to make claims thereunder or with respect thereto, and any and all proceeds and
products of any of the foregoing.

 

The Collateral and all records concerning the Collateral shall be kept at the
Mailing Address and/or Store Address as noted above.

 

No real property secures the Obligation(s) except:             .

 

3. Obligations. This Security Agreement secures, and the Collateral is
collateral security for, the prompt payment or performance in full, when due,
whether at stated maturity, by required prepayment, declaration, acceleration,
demand or otherwise (including the payment of amounts that would become due but
for the operation of the automatic stay under Section 362(a) of the Bankruptcy
Code (11 U.S.C. 362(a)) of:

 

3.1 All debts, obligations and liabilities of every nature and kind whatsoever,
of Debtor now or hereafter existing, created, or arising out of, or in
connection with, any and all loans, advances, extensions of credit and/or other
financial accommodations extended by Secured Party to Debtor and all extensions,
amendments, and renewals thereof, including, but not limited to, that certain
            , and any and all attorneys’ fees and court costs incurred by
Secured Party in enforcing this Security Agreement or collecting payment under
it; and

 

3.2 The Promissory Note dated                     , 20    , executed by
             in favor of GCC, in the original principal amount of $            .

 

-1-



--------------------------------------------------------------------------------

4. Representations and Warranties. Debtor represents and warrants and shall be
deemed to represent and warrant on the date of each loan or advance secured
hereby, that:

 

4.1 Debtor is the sole owner of the Collateral, and has marketable title
thereto, free of all liens, security interests, encumbrances and adverse claims;

 

4.2 If Debtor is not a natural person, Debtor represents that it is duly
organized, validly existing and in good standing under the laws of its
jurisdiction of formation, and is authorized to do business and is in good
standing everywhere its activities make such qualification necessary, has the
authority and licenses to own and operate its properties and carry on its
business, and to enter into the transactions contemplated by this Security
Agreement. If Debtor is a corporation, Debtor warrants that during the term of
this Security Agreement there will not be a substantial change in its ownership
or control and that Debtor will not, without consent of Secured Party, pay any
dividends on any of its shares or purchase or retire any of its shares, or alter
its capital structure;

 

4.3 All financial, profit and loss, ownership and other statements given to
Secured Party are accurate;

 

4.4 Debtor will not, in the operation of its business, incur any debt, or act as
guarantor for any debt of others, or lend money without written approval of
Secured Party;

 

4.5 At Secured Party’s request, Debtor will cause existing indebtedness of
Debtor to be subordinated to the Obligations; and

 

4.6 Debtor is a member in good standing of Unified Grocers of California and its
subsidiaries.

 

5. Covenants of Debtor. Until the Obligations are paid in full, Debtor agrees
to:

 

5.1 Maintain in good condition, preserve and protect the Collateral;

 

5.2 Keep the Collateral free of any liens, encumbrances, security interests,
levies, assessments charges, and damages, and not lose, sell or dispose of or
transfer or part with possession of any assets of its business, including the
Collateral, or any right or interest therein, except inventory of Debtor sold in
the ordinary course of Debtor’s business;

 

5.3 Insure the Collateral with Secured Party named as loss payee, in all
respects to the satisfaction of Secured Party. Debtor hereby assigns the
policies to Secured Party and agrees to deliver them to Secured Party on
request. Secured Party may (i) make any claim under the policies whether or not
it is named as a loss payee on the policies, (ii) collect and receive payment of
and endorse any instrument in payment of loss or premium return or other refund,
and (iii) apply such amounts received, at Secured Party’s discretion, to
replacement of the Collateral or payment of the Obligations;

 

5.4 Notify Secured Party at least thirty (30) days prior to any change in
Debtor’s name or addresses;

 

-2-



--------------------------------------------------------------------------------

5.5 Keep separate and complete records of the Collateral and provide Secured
Party with access to the Collateral, the records therefor and all of Debtor’s
financial records including monthly, quarterly or annual financial statements
and federal tax returns, and with such other information as Secured Party may
reasonably request;

 

5.6 Procure, execute and deliver, at Secured Party’s request, any writings and
take any action deemed appropriate by Secured Party to effectuate the intent of
this Security Agreement and to perfect, maintain or protect Secured Party’s
interest in the Collateral and its priority;

 

5.7 Upon demand of Secured Party, provide additional security for the
Obligations or reduce the Obligations, in each case to the satisfaction of
Secured Party if in Secured Party’s good faith judgment the Collateral has
decreased in value; and

 

5.8 Maintain membership in good standing with Unified and to purchase from
Unified such goods and services as normally offered by Unified in the course of
its business with Debtor in an amount equal to the percentage of purchases from
Unified to total purchases from all sources of supply as of the date of this
Security Agreement.

 

6. Authorized Action by Secured Party. Debtor hereby irrevocably appoints
Secured Party as its attorney-in-fact (but Secured Party shall not be obligated
to and shall not incur any liability to Debtor or any third party for failure so
to do) to exercise all rights and powers as Debtor might exercise with respect
to the Collateral. Debtor agrees to pay Secured Party on demand any costs and
expenses, including attorneys’ fees, it incurs while acting as Debtor’s
attorney-in-fact and such costs and expenses are included in the Obligations
secured hereby.

 

6.1 Secured Party shall not be required to make any presentment, demand or
protest, or give any notice and need not take any action to preserve any rights
against any party or any other person in connection with the Obligations or with
respect to the Collateral whether or not Secured Party has possession of the
Collateral.

 

6.2 Secured Party may exercise its rights of setoff with respect to the
Obligations in the same manner as if the Obligations were unsecured.

 

7. Default and Remedies.

 

7.1 Defaults. The occurrence of any of the following events or conditions shall,
at the option of Secured Party and without notice to or demand on Debtor,
constitute a default hereunder (each, a “Default”):

 

7.1.1 Failure to pay any of the Obligations as and when due (whether upon
demand, acceleration or otherwise);

 

7.1.2 Any default, breach, violation or non-performance by Debtor of any
covenant or warranty in the Supply Agreement between Debtor and Unified occurs;

 

-3-



--------------------------------------------------------------------------------

7.1.3 Any breach, violation or non-performance by Debtor of any covenant or
warranty hereunder, under any other agreement with Secured Party or on the part
of any other obligor or guarantor of the Obligations under any agreement in
respect to the Obligations occurs;

 

7.1.4 Any representation or statement made or furnished to Secured Party on
behalf of Debtor proves to have been false in any material respect when made or
furnished; or

 

7.1.5 The death, dissolution, termination of existence, insolvency, suspension
or failure of business of Debtor, or the appointment of a receiver, committee of
creditors or liquidating agent for Debtor or any other obligor or guarantor of
the Obligations, or for all or any part of the property of Debtor, or the
assignment for the benefit of creditors, or the commencement of any proceedings
under any bankruptcy or insolvency laws, by or against Debtor or any guarantor
of or surety for Debtor.

 

7.2 Remedies. Upon the occurrence of any Default, Secured Party may, at its
option, without notice or demand declare all Obligations immediately due and
payable, and shall have all rights and remedies of a secured party under Chapter
6 of Division 9 of the California Commercial Code (the “Commercial Code”) and
other applicable law, as well as the following rights and remedies, all of which
may be exercised with or without notice at Secured Party’s option:

 

7.2.1 To enter any premises where any Collateral may be located and to take
possession of and remove the Collateral;

 

7.2.2 To notify obligors on the Collateral that the same has been assigned to
Secured Party and that payments thereon are to be made to Secured Party;

 

7.2.3 To take or bring in Secured Party’s name or in the name of Debtor, all
steps, actions, suits or proceedings deemed by Secured Party necessary or
desirable to effect collection of or to realize upon the Collateral;

 

7.2.4 To settle, compromise or release, on terms acceptable to Secured Party any
amounts owing on the Collateral, to extend time of payment, make allowances and
adjustments and to issue credits in the name of Secured Party or Debtor;

 

7.2.5 To sell, lease, or otherwise dispose of all or any part of the Collateral
at public or private sale, upon such terms (including credit) and with such
warranties or representations as Secured Party deems appropriate;

 

7.2.6 To enter upon and take possession of Debtor’s premises and all Collateral
therein located and to operate the business therein operated by Debtor, and use
and dispose of any and all of the Collateral in the operation of such business,
until such time as the Collateral is sold or Secured Party determines to retain
the Collateral in satisfaction of the Obligations, in which case Secured Party
and Debtor’s rights will be determined by Commercial Code Section 9620 or other
applicable law;

 

-4-



--------------------------------------------------------------------------------

7.2.7 To remove from any premises where they may be located, any and all
documents, instruments, files and records relating to the Collateral; and

 

7.2.8 To receive, open and dispose of all mail addressed to Debtor and notify
postal authorities to change the address for delivery to such address as Secured
Party may designate.

 

7.3 The proceeds resulting from the collection, liquidation, sale, lease or
other disposition of the Collateral shall be applied first to the expenses
(including attorneys’ fees) of retaking, holding, sale, liquidation, or
collection of the Collateral, and then to the satisfaction of all Obligations,
application to any particular Obligation or to principal or interest to be in
Secured Party’s sole discretion. Debtor shall pay to Secured Party on demand any
deficiency which may remain after such sale, disposition, collection or
liquidation of Collateral. Secured Party is entitled to any surplus, to the
fullest extent possible under the law, which may remain after any sale,
disposition, collection or liquidation of Collateral.

 

8. Severability. If any provision of this Security Agreement shall be
unenforceable, this Security Agreement shall be construed as if the
unenforceable provision had never been contained herein.

 

9. Cumulative Rights. The rights and remedies of Secured Party under this
Security Agreement shall be in addition to those provided under any statute or
rule of law or other agreement, and may be exercised in any order or at the same
time.

 

10. Waiver. Any forbearance or failure or delay by Secured Party in exercising
any right or remedy shall not preclude the further exercise thereof, and no
right or remedy of Secured Party may be waived except expressly in writing.
Debtor waives any right to require Secured Party to proceed against any person
or to exhaust any Collateral or to pursue any remedy prior to pursuing Debtor in
respect of the Obligations.

 

11. Binding Upon Successors. This Security Agreement is binding on and inures to
the benefit of the successors and assigns, representatives, executors,
administrators and heirs of the parties hereto.

 

12. References. The singular includes the plural. The term Debtor refers to each
of the undersigned debtors and the Collateral and the Obligations include the
separate and joint Collateral and Obligations of each of the undersigned. All
obligations and agreements hereunder shall be joint and several.

 

13. Choice of Law. This Security Agreement shall be construed in accordance with
and governed by the laws of the State of California, and, where applicable and
except as otherwise defined herein, terms used herein shall have the meanings
given them in the California Commercial Code. Debtor irrevocably submits to
jurisdiction and venue in the County of Los Angeles, State of California in
whatever court Secured Party shall choose in connection with any legal action or
proceeding arising out of or relating to this Security Agreement. Debtor waives
all objections to personal or in rem jurisdiction or to venue.

 

-5-



--------------------------------------------------------------------------------

14. Attorneys Fees. In any action or legal proceeding involving this Security
Agreement, the prevailing party shall be entitled to its attorneys’ fees and
costs.

 

15. Notice. Any written notice, consent or other communication provided for in
this Security Agreement shall be personally delivered or sent by U.S. mail, with
postage prepaid, to the party to be notified, to the mailing addresses specified
in the introductory paragraph hereof. Such addresses may be changed by written
notice given as provided herein.

 

16. Retention of Documents. Secured Party may destroy or otherwise dispose of
any documents, schedules, invoices or other agreements or papers received by
Secured Party pursuant hereto six months after receipt.

 

17. Expenses. Upon request by Secured Party, Debtor will reimburse Secured Party
for all Secured Party’s expenses arising out of the transactions contemplated
hereby, including appraisals, accounting fees, searches, title policies,
recording and filing fees and attorneys’ fees.

 

18. Indemnification. Debtor agrees to pay, and on demand to indemnify and hold
harmless, Secured Party, from and against any and all claims, including claims
based upon strict liability in tort, damages, losses, liabilities, demands,
suits, judgments, causes of action and all legal proceedings, civil and
criminal, penalties, fines and other sanctions, and any costs and expenses
incurred in connection therewith, including attorneys’ fees, which may result
from, relate to or arise out of this Security Agreement or any Collateral,
including the condition, ownership, manufacture, purchase, delivery, acceptance
or rejection, lease, use, possession, disposition or operation of any item of
Collateral, but not including any claims arising out of the gross negligence or
willful misconduct of Secured Party or its agents and servants.

 

19. The following additional covenants are part of this Security Agreement:
                                .

 

-6-



--------------------------------------------------------------------------------

20. Entire Agreement. This Security Agreement contains the entire security
agreement between Secured Party and Debtor with respect to the Collateral.

 

“Debtor”

 

--------------------------------------------------------------------------------

By:

 

 

--------------------------------------------------------------------------------

Name:

 

 

--------------------------------------------------------------------------------

Title:

 

 

--------------------------------------------------------------------------------

Dated:

 

 

--------------------------------------------------------------------------------

“Secured Party”

GROCERS CAPITAL COMPANY

By:

 

 

--------------------------------------------------------------------------------

Name:

 

 

--------------------------------------------------------------------------------

Title:

 

 

--------------------------------------------------------------------------------

Dated:

 

 

--------------------------------------------------------------------------------

 

-7-



--------------------------------------------------------------------------------

[Form of Deposit Fund Note]

 

GROCERS CAPITAL COMPANY

 

NOTE: COMBINED PRINCIPAL AND INTEREST IN INSTALLMENTS

VARIABLE INTEREST RATE

 

LOAN NUMBER                     

  DATE                 

 

Commerce, California

 

For value received,                              (“Borrower”) promises to pay in
lawful money of the United States of America, to the order of GROCERS CAPITAL
COMPANY (“GCC”) at its office located at 5200 Sheila Street, Commerce,
California 90040, the principal sum of:                      with interest
thereon from                     , 20         (the “Interest Commencement
Date”), at the rate of                      percentage point(s) over the prime
rate charged by the Union Bank of California (the “Prime Rate”) on the unpaid
balance of said principal sum until all principal and interest is paid in full.
The Prime Rate is, as of the date of execution of this note,      percent per
annum and the initial interest rate under this note is      percent per annum,
subject to modification as herein defined.

 

The interest rate shall be adjusted on the 25th day of the third month of the
calendar quarter following the Interest Commencement Date and each three (3)
months thereafter (each an “Adjustment Date”) according to the Prime Rate
announced on the Adjustment Date, and each interest rate adjustment shall be
effective on the date of the first installment due after the Adjustment Date.

 

Borrower shall pay said principal sum and interest in              installments
of:                      beginning on the 1st day of the week following the
Interest Commencement Date until the entire balance of principal and interest
has been paid.

 

If, however, a change in interest rate becomes effective, GCC may increase or
decrease the weekly installment payable hereunder, so as to maintain
amortization at the rate provided hereinabove. It is agreed that each
installment, when paid, shall be credited first on interest then due and the
remainder on principal, and interest shall thereupon cease upon the principal so
credited.

 

If default be made in the payment when due of any part or installment of
principal or interest under this note, then:

 

(a) the interest rate shall adjust to 3.5 percentage points over the Prime Rate
in effect at the time of such default, and

 

(b) the whole sum of principal then unpaid, together with accrued interest
thereon, shall become immediately due and payable at the option of the holder of
this note, without notice.

 

-1-



--------------------------------------------------------------------------------

In the event of commencement of suit or any other action to enforce payment of
this note, Borrower agrees to pay all attorney’s fees and cost incurred by GCC.

 

A Deposit Fund Loan Agreement dated                     , 20            ,
between Borrower and GCC secures the indebtedness of this note. The maturity of
this note may be accelerated as provided in the Deposit Fund Loan Agreement and
                     (Describe other security agreement).

 

A loan origination fee of              is charged in connection with the loan of
funds evidenced by this note, and such fee is immediately payable in addition to
the principal and interest payable as set forth above.

 

IN WITNESS WHEREOF, Borrower has caused this note to be executed by its officers
thereonto duly authorized by a resolution of its Board of Directors duly adopted
by said Board at a meeting thereof duly called, noticed, and held.

 

“Borrower”

 

--------------------------------------------------------------------------------

By:

 

 

--------------------------------------------------------------------------------

Name:

 

 

--------------------------------------------------------------------------------

Title:

 

 

--------------------------------------------------------------------------------

Mailing Address:

 

-2-



--------------------------------------------------------------------------------

GROCERS CAPITAL COMPANY

LOAN AGREEMENT

(Deposit Finance Program)

 

Loan No.                     

 

This Loan Agreement (“Agreement”) is entered into as of                 ,
20    , between GROCERS CAPITAL COMPANY (“GCC”) and
                                 , (“Borrower”) who agree as follows:

 

1. Loan. On and subject to the provisions of this Agreement, GCC agrees to lend
to Borrower the principal sum of                                        
                             . This loan shall be evidenced by a promissory note
in the form attached hereto as Exhibit 1 (“Promissory Note”). The loan described
in this paragraph is hereafter called the “Loan”.

 

2. Use of Proceeds. The proceeds of the Loan shall be used by Borrower
exclusively for the purpose of funding Borrower’s Required Deposit with Unified
Western Grocers, Inc. (“Unified”). As used herein, the term “Required Deposit”
means the amount of cash deposit which Borrower is required to maintain with
Unified as a condition of membership in Unified (as such deposit may be adjusted
from time to time by Unified) and without taking into account any credit against
such cash deposit to which Borrower may be entitled by reason of the ownership
of Class B shares of Unified.

 

3. Disbursement of Loan Proceeds. Upon execution of this Agreement, the
Promissory Note and any other instruments and agreements required of Borrower by
GCC in connection with this Agreement, the proceeds of the Loan shall be
disbursed by GCC to Unified for credit to the Required Deposit of Borrower, and
Borrower hereby authorizes and instructs GCC to so disburse the proceeds of the
Loan.

 

4. Loan Payment. The principal of the Loan shall bear interest as provided in
the Promissory Note, and principal and interest shall be payable and prepayable
by Borrower as provided in the Promissory Note and as provided in this
Agreement. The Loan shall be subject to mandatory prepayment as follows:

 

(a) On the date of any issuance of Class B Shares of Unified to Borrower,
principal of the Loan shall be prepaid (together with accrued interest thereon
to the date of such prepayment) in an amount equal to the lesser of (i) the book
value of such Class B Shares as of the fiscal year of Unified last ended prior
to their issuance and (ii) the unpaid principal balance of the Loan as of said
date. Such prepayment shall be due without notice or demand to Borrower of any
kind. Such prepayment, at the option of GCC, may be accomplished by the transfer
to GCC from Borrower’s cash deposit account with Unified (including Borrower’s
Required Deposit ) of an amount equal to the amount of such prepayment, and
Borrower hereby irrevocably authorizes GCC and Unified to make such transfer.

 

(b) If at any time, the unpaid principal balance of the Loan shall be more than
the amount of Borrower’s Required Deposit, at the option of GCC and upon demand
by GCC, principal of the Loan shall be prepaid (together with accrued interest
thereon to the date of such prepayment) in such amount as GCC shall require,
provided that GCC may not require that the amount of such prepayment be greater
than the difference between the unpaid principal balance of the Loan and the
amount of the Borrower’s Required Deposit.

 

(c) In the event that Borrower ceases for any reason to be a member-patron of
Unified, the entire principal balance of the Loan shall be prepaid (together
with accrued interest thereon to the date of such prepayment) without notice or
demand to Borrower of any kind.

 

5. Representations and Warranties. Borrower represents and warrants that:

 

(a) The execution, delivery and performance of this Agreement, the Promissory
Note and any other instruments and agreements required of Borrower by GCC in
connection with this Agreement are within Borrower’s power and have been duly
and validly authorized; and their execution and delivery by Borrower will cause
the same to be the legal, valid and binding obligations of Borrower, enforceable
against Borrower in accordance with their respective terms, and the execution,
delivery and performance of the same are not in conflict with any law or the
terms of any charter, bylaw or other document, instrument agreement or
understanding whatsoever to which Borrower is a party or to which Borrower or
its properties are bound or affected.

 

-1-



--------------------------------------------------------------------------------

(b) No event has occurred and is continuing or would result from the making of
the Loan which constitutes an Event of Default as defined in Paragraph 7, or
which, with the lapse of time or the giving of notice or both, would become an
Event of Default.

 

(c) All financial statements, information and other data furnished by or on
behalf of Borrower to GCC are complete and correct, and have been prepared in
accordance with generally accepted accounting principles and practices
consistently applied, and accurately and fairly represent the financial
condition and result of operations of Borrower’s business as of the date of such
statements, information and data. Since the date of such statements, information
and data, there has been no material adverse change in the financial condition
or operations of Borrower’s business. Borrower has no contingent obligations,
liabilities for taxes, or other obligations or liabilities which are material,
except as disclosed in such statements, information and data.

 

6. Covenants of Borrower. So long as any portion of the Loan shall remain
unpaid, and until full and final payment of the Loan has been made, Borrower
covenants and agrees that:

 

(a) The representations and warranties of Borrower contained herein shall
continue to remain true and accurate.

 

(b) Borrower will repay principal of and interest on the Loan according to the
terms of the Promissory Note and this Agreement.

 

(c) Borrower will promptly give written notice to GCC of (i) any Event of
Default as set forth in Paragraph 7 or any event which, with the lapse of time
or the giving of notice or both, would become an Event of Default and (ii) any
matter or event that has resulted or might result in a material adverse change
in the condition or operations of Borrower’s business.

 

(d) Borrower will deliver to GCC, in form and detail satisfactory to GCC, such
financial statements and information regarding Borrower or its business as GCC
may from time to time request.

 

(e) Borrower will conduct its business in an orderly, efficient and customary
manner, keep all its properties insured and in good working order and condition,
and from time to time make all needed repairs to, and all renewals and
replacements of, its properties so that the efficiency and utility of those
properties shall be fully maintained and preserved.

 

(f) Borrower will maintain adequate books, accounts, and records in connection
with the operation of its business and will prepare all financial statements,
information and data required under this Agreement in accordance with generally
accepted accounting principles and practices consistently applied; and Borrower
will permit employees or agents of GCC at any time to inspect Borrower’s
business and properties, and to examine or audit Borrower’s books, accounts and
records and make copies and memoranda of them.

 

(g) Without the prior written consent of GCC, Borrower will not liquidate or
dissolve, or enter into any consolidation, merger, joint venture, syndicate, or
other combination, or sell, lease or dispose of its business or assets as a
whole or in such part as in the opinion of GCC, constitutes a substantial
portion of its business or assets.

 

7. Events of Default. Regardless of the terms of the Promissory Note, the
occurrence of any of the events set out below (Events of Default) shall
terminate any obligation on the part of GCC to make or continue the Loan and, at
the option of GCC, shall make all interest and principal remaining on the Loan
immediately due and payable, without notice of default, presentment or demand
for payment, protest or notice of nonpayment or dishonor, or other notices of
demands of any kind (except as may be expressly required by law):

 

(a) Borrower shall fail to pay when due any installment of interest or principal
in accordance with the terms of this Agreement and the Promissory Note.

 

-2-



--------------------------------------------------------------------------------

(b) Any representation or warranty in this Agreement or in any agreement or
instrument executed or delivered by Borrower in connection with this Agreement
shall prove to have been false or misleading in any material respect when made.

 

(c) Borrower shall admit in writing its inability to pay its debts generally as
they come due or shall become insolvent as that term is defined in the Federal
Bankruptcy Code; or, Borrower shall file any petition or action for relief under
any bankruptcy, arrangement, reorganization, insolvency or moratorium law, or
any other law or laws for the relief of or relating to debtors, or shall, with
respect to any involuntary petition or action for relief under such law or laws,
consent or fail to timely object to the relief requested in such petition or
action; or, an involuntary petition shall be filed under any bankruptcy or
insolvency laws against Borrower, or a receiver, trustee, custodian, or similar
officer of the court shall be appointed to take possession of all or any
substantial part of Borrower’s properties.

 

(d) Any default shall occur under any other agreement pertaining to the
borrowing of money or the advance of credit under which agreement Borrower is or
may be primarily, secondarily or contingently liable, if that default gives the
holder of the obligation the right to accelerate the indebtedness.

 

(e) Borrower shall breach or default in the performance of any term, condition,
provision, representation or warranty in this Agreement or the Promissory Note
not otherwise specifically referred to in this Paragraph 7.

 

8. Miscellaneous Provisions.

 

(a) Any notice or communication which either party is required or desires to
give under this Agreement shall be given by personally delivering the same or by
mailing the same by first class mail, with postage prepaid, addressed to the
party at such party’s address as set forth beneath such party’s signature at the
end of this Agreement. If either party desires to change its address for
purposes of such notices or communications, such party shall give notice of the
change in the foregoing manner. Any such notice or communication given
personally shall be deemed effectively given upon delivery, and any notice or
communication given by first class mail shall be deemed effectively given after
the expiration of three (3) days from the date of deposit in the United States
mail.

 

(b) This Agreement shall be binding upon and inure to the benefit of the parties
and their respective heirs, executors, administrators, successors and assigns;
provided, however, that Borrower shall not assign this Agreement or the
Promissory Note nor any of the rights, duties or obligations of Borrower under
this Agreement or the Promissory Note without the prior written consent of GCC.

 

(c) The rights, powers and remedies given to GCC hereunder, under the Promissory
Note or at law or in equity or otherwise shall be cumulative and not
alternative. Any forbearance or failure or delay by GCC in exercising any such
right, power or remedy shall not be deemed to be a waiver of such right, power
or remedy, and any single or partial exercise of any such right, power or remedy
shall not preclude any other or further exercise thereof; and every such right,
power and remedy of GCC shall continue in full force and effect until such
right, power or remedy is specifically waived by an instrument in writing
executed by GCC.

 

(d) This Agreement together with the Promissory Note and any other written
agreements or instruments required of Borrower by GCC in connection with this
Agreement, constitute the entire agreement between the parties and supersede all
prior or contemporaneous negotiations and agreements between the parties. If any
provision of this Agreement or the Promissory Note shall be invalid or
unenforceable, such invalidity or unenforceability shall not impair the validity
or enforceability of any other provision.

 

(e) If there is more than one Borrower under this Agreement, their obligations
shall be joint and several. Any married woman who signs this Agreement or the
Promissory Note expressly agrees that recourse may be had against her separate
property for all of the obligations of Borrower to GCC.

 

(f) This Agreement and the Promissory Note and the terms hereof and thereof
shall be governed and construed in accordance with the laws of the State of
California, including without limitation, the statutes of limitations of the
State of California.

 

(g) In the event any action or proceeding is brought by GCC for the purpose of
enforcing any provision of this Agreement, GCC shall be entitled to recover from
Borrower its costs and reasonable attorneys’ fees.

 

-3-



--------------------------------------------------------------------------------

(h) The various headings of this Agreement are for convenience of reference
only, and such headings shall not be deemed to be a part of this Agreement nor
to affect the meaning or interpretation of this Agreement, nor shall be
considered in construing this Agreement.

 

9. Other Provisions.

 

(a) Mandatory Prepayment. Excess cash in Borrower’s required Deposit
Fund/account with Unified, due to the issuance of class B shares to Borrower or
recalculation of Borrower’s cash Deposit Fund requirement, shall be assigned to
Lender to reduce outstanding principal. In the event purchases of merchandise as
required by the Supply Agreement are not made, Borrower shall, within 30 days
after written notice from Lender, repay all outstanding principal under the
Promissory Note and this Agreement together with all accrued interest to the
payment date.

 

WHEREFORE, the parties, by their duly authorized officers, agents or principals,
have executed this Agreement as of the day and year first above written.

 

GROCERS CAPITAL COMPANY  

--------------------------------------------------------------------------------

    (PRINTED NAME OF BORROWER) By:  

 

--------------------------------------------------------------------------------

  By:  

 

--------------------------------------------------------------------------------

    [Title]         Address:   HQ Address:

5200 Sheila Street

Commerce, CA 90040

   

 

-4-



--------------------------------------------------------------------------------

EXHIBIT D

 

Second Amended and Restated Loan Purchase and Servicing Agreement

 

Form of Purchase Notice

For Incremental Purchase

 

[Letterhead of Grocers Capital Company]

 

A.

   Proposed Incremental Purchase Date:                          

B.

   Aggregate Principal Balance of Loans requested to be Purchased (as of
Incremental Purchase Date)    $                    

C.

   Total Purchase Price    $                    

D.

   Remaining Maximum Purchase Amount (excluding the requested Incremental
Purchase)    $                    

E.

   The undersigned hereby certifies that:          

1.      The information relating to the Loans requested to be purchased included
on the Loan Schedule attached hereto is true and correct.

         

2.      The above information is true and correct pursuant to the terms of the
Second Amended and Restated Loan Purchase and Servicing Agreement dated as of
June 9, 2004 (the “Agreement”), between Grocers Capital Company, as Seller and
Servicer (“GCC”), and National Consumer Cooperative Bank, as Buyer (“NCB”).

         

3.      The representations and warranties of GCC in Sections 4.01 and 5.12 of
the Agreement and in Section 3.1 of the Second Amended and Restated Guaranty
Agreement dated as of June 9, 2004, between GCC and NCB, are true and correct on
the date hereof.

         

4.      On the applicable Incremental Purchase Date, GCC shall certify as to the
truth and correctness of the representations and warranties contained in Section
4.02 of the Agreement with respect to the Loans sold and assigned on such
Incremental Purchase Date.

    

 

Capitalized terms used herein and not otherwise defined shall have the meanings
specified in the Agreement.

 

-1-



--------------------------------------------------------------------------------

Grocers Capital Company

By:

 

 

--------------------------------------------------------------------------------

   

Authorized Officer

 

Date of Notice:                     

 

-2-



--------------------------------------------------------------------------------

EXHIBIT E

 

Second Amended and Restated Loan Purchase and Servicing Agreement

 

FORM OF OFFICER’S CERTIFICATE

OF SELLER

FOR EACH INCREMENTAL PURCHASE DATE

 

[Letterhead of Grocers Capital Company]

 

I,             , the undersigned              of Grocers Capital Company
(“GCC”), a California corporation, do HEREBY CERTIFY as of              (the
“Incremental Purchase Date”), to National Consumer Cooperative Bank (the
“Buyer”), in connection with the sale and transfer of Loans pursuant to that
certain Second Amended and Restated Loan Purchase and Servicing Agreement dated
as of June 9, 2004 (the “Agreement”), by and between GCC, as Seller and
Servicer, and the Buyer, and the Second Amended and Restated Guaranty Agreement
dated as of June 9, 2004 (the “Guaranty Agreement”), by and between the
Guarantor and the Buyer, as follows:

 

1.             , is the duly elected and qualified              of GCC and the
signature below is his/her genuine signature:

 

        [name]        

          [specimen signature]        

 

2. All of the terms, covenants, agreements and conditions of the Agreement to be
complied with and performed by GCC on or before the Incremental Purchase Date
have been complied with and performed.

 

3. The representations and warranties of GCC contained in Sections 4.01 and 4.02
of the Agreement are true and correct as if made on the date hereof.

 

4. GCC has not filed or consented to the filing of any UCC-l Financing Statement
relating to the Loans sold pursuant to the Agreement and, to the best of GCC’s
knowledge, no such Financing Statements have been filed other than Financing
Statements naming National Consumer Cooperative Bank as “secured party.”

5. Neither a Termination Event nor an event which, with the giving of notice or
the passage of time or both, would constitute a Termination Event has occurred
and is continuing on the date hereof.

 

Capitalized terms used herein and not otherwise defined shall have the meanings
specified in the Agreement.

 

-1-



--------------------------------------------------------------------------------

Certified this              day of                         ,             .

 

GROCERS CAPITAL COMPANY

By:

 

 

--------------------------------------------------------------------------------

 

-2-



--------------------------------------------------------------------------------

EXHIBIT F

 

Second Amended and Restated Loan Purchase and Servicing Agreement

 

FORM OF OFFICER’S CERTIFICATE

OF GUARANTOR FOR EACH

INCREMENTAL PURCHASE DATE

 

[Letterhead of Grocers Capital Company]

 

I,             , the undersigned              of Grocers Capital Company
(“GCC”), a California corporation, do HEREBY CERTIFY as of              (the
“Incremental Purchase Date”), to National Consumer Cooperative Bank (the
“Buyer”), in connection with the sale and transfer of Loans pursuant to that
certain Second Amended and Restated Loan Purchase and Servicing Agreement dated
as of June 9, 2004 (the “Agreement”), by and between GCC, as Seller and
Servicer, and the Buyer, and the Second Amended and Restated Guaranty Agreement
dated as of June 9, 2004 (the “Guaranty Agreement”), by and between the
Guarantor and the Buyer, as follows:

 

1.             , is the duly elected and qualified              of the Guarantor
and the signature below is his/her genuine signature:

 

        [name]        

--------------------------------------------------------------------------------

 

        [specimen signature]        

--------------------------------------------------------------------------------

 

2. All of the terms, covenants, agreements and conditions of the Agreement to be
complied with and performed by the Guarantor on or before the Incremental
Purchase Date have been completed and performed.

 

3. The representations and warranties of the Guarantor contained in Section 3.1
of the Guaranty Agreement are true and correct as if made on the date hereof.

 

4. Neither a Guarantor Default nor an event which, with the giving of notice or
the passage of time or both, would constitute a Guarantor Default has occurred
and is continuing on the date hereof.

 

5. The Guaranty Amount on the Incremental Purchase Date (following the sale and
purchase of Loans on such date) is $            

 

Capitalized terms used herein and not otherwise defined shall have the meanings
specified in the Agreement.

 

CERTIFIED THIS      DAY OF                     ,             .

 

GROCERS CAPITAL COMPANY

By:  

 

--------------------------------------------------------------------------------

 

-1-



--------------------------------------------------------------------------------

EXHIBIT G

 

Second Amended and Restated Loan Purchase and Servicing Agreement

 

FORM OF OFFICER’S CERTIFICATE

OF SERVICER FOR EACH

INCREMENTAL PURCHASE DATE

 

[Letterhead of Grocers Capital Company]

 

I,             , the undersigned              of Grocers Capital Company (the
“Servicer” or “GCC”), a California corporation, do HEREBY CERTIFY as of
             (the “Incremental Purchase Date”), to National Consumer Cooperative
Bank (the “Buyer”), in connection with the sale, transfer and servicing of Loans
pursuant to that certain Second Amended and Restated Loan Purchase and Servicing
Agreement dated as of June 9, 2004 (the “Agreement”), by and between GCC, as
Seller and Servicer, and the Buyer, as follows:

 

1.              is the duly elected and qualified              of the Servicer
and the signature below is his/her genuine signature:

 

[name]

--------------------------------------------------------------------------------

 

[specimen signature]

--------------------------------------------------------------------------------

 

2. All of the terms, covenants, agreements and conditions of the Agreement to be
complied with and performed by the Servicer on or before the Incremental
Purchase Date have been completed and performed.

 

3. The representations and warranties of the Servicer contained in Section 5.12
of the Agreement are true and correct as if made on the date hereof.

 

4. Neither a Servicer Default nor an event which, with the giving of notice or
the passage of time or both, would constitute a Servicer Default has occurred
and is continuing on the date hereof.

 

Capitalized terms used herein and not otherwise defined shall have the meanings
specified in the Agreement.

 

CERTIFIED THIS      day of                     ,             .

 

GROCERS CAPITAL COMPANY

By:

 

 

--------------------------------------------------------------------------------

 

-1-